Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

MASTER REPURCHASE AGREEMENT

 

Among:

 

METLIFE BANK, N.A., as Buyer

 

and

 

EXCEL MORTGAGE SERVICING, INC.
and
AMERIHOME MORTGAGE CORPORATION, as Sellers

 

 

Dated as of August 31, 2011

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

APPLICABILITY; INCORPORATION OF METLIFE WAREHOUSE CUSTOMER GUIDE AND PRICING
LETTER; JOINT AND SEVERAL LIABILITY

1

 

 

 

SECTION 2.

DEFINITIONS

2

 

 

 

SECTION 3.

INITIATION; TERMINATION

21

 

 

 

SECTION 4.

MARGIN AMOUNT MAINTENANCE

25

 

 

 

SECTION 5.

COLLECTIONS; INCOME PAYMENTS

26

 

 

 

SECTION 6.

REQUIREMENTS OF LAW

28

 

 

 

SECTION 7.

TAXES

29

 

 

 

SECTION 8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

32

 

 

 

SECTION 9.

PAYMENT, TRANSFER; ACCOUNTS AND CUSTODY

34

 

 

 

SECTION 10.

DELIVERY OF DOCUMENTS

37

 

 

 

SECTION 11.

REPRESENTATIONS

38

 

 

 

SECTION 12.

COVENANTS

44

 

 

 

SECTION 13.

EVENTS OF DEFAULT

50

 

 

 

SECTION 14.

REMEDIES

53

 

 

 

SECTION 15.

INDEMNIFICATION AND EXPENSES; RECOURSE

55

 

 

 

SECTION 16.

SERVICING

56

 

 

 

SECTION 17.

DUE DILIGENCE

58

 

 

 

SECTION 18.

ASSIGNABILITY

58

 

 

 

SECTION 19.

TRANSFER AND MAINTENANCE OF REGISTER

59

 

 

 

SECTION 20.

HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

59

 

 

 

SECTION 21.

TAX TREATMENT

60

 

 

 

SECTION 22.

SET-OFF

60

 

i

--------------------------------------------------------------------------------


 

SECTION 23.

TERMINABILITY

60

 

 

 

SECTION 24.

NOTICES AND OTHER COMMUNICATIONS

60

 

 

 

SECTION 25.

USE OF THE METLIFE WAREHOUSE ELECTRONIC SYSTEM AND OTHER ELECTRONIC MEDIA

61

 

 

 

SECTION 26.

ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT

62

 

 

 

SECTION 27.

GOVERNING LAW

63

 

 

 

SECTION 28.

SUBMISSION TO JURISDICTION; WAIVERS

63

 

 

 

SECTION 29.

NO WAIVERS, ETC.

64

 

 

 

SECTION 30.

NETTING

64

 

 

 

SECTION 31.

CONFIDENTIALITY

64

 

 

 

SECTION 32.

INTENT

65

 

 

 

SECTION 33.

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

66

 

 

 

SECTION 34.

AUTHORIZATIONS

66

 

 

 

SECTION 35.

ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES

67

 

 

 

SECTION 36.

MISCELLANEOUS

67

 

 

 

SECTION 37.

GENERAL INTERPRETIVE PRINCIPLES

67

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

SCHEDULE 1

 

Schedule of Representations and Warranties with Respect to the Mortgage Loans

 

 

 

EXHIBIT A

 

Form of Opinion Letter

 

 

 

EXHIBIT B

 

Form of Servicer Notice

 

 

 

EXHIBIT C

 

Form of Bailee Letter

 

 

 

EXHIBIT D

 

Form of Section 7 Certificate

 

 

 

EXHIBIT E

 

Form of Power of Attorney

 

iii

--------------------------------------------------------------------------------


 

MASTER REPURCHASE AGREEMENT

 

This is a MASTER REPURCHASE AGREEMENT (this “Agreement”), dated as of August 31,
2011, between Excel Mortgage Servicing, Inc., a California corporation
(“Excel”), and AmeriHome Mortgage Corporation, a Michigan corporation
(“AmeriHome,” and, with Excel, each, a “Seller”, and collectively, the
“Sellers”), and METLIFE BANK, N.A., a national banking association (the
“Buyer”).

 

SECTION 1.                                        APPLICABILITY; INCORPORATION
OF METLIFE WAREHOUSE CUSTOMER GUIDE AND PRICING LETTER; JOINT AND SEVERAL
LIABILITY

 

From time to time the parties hereto may enter into transactions in which a
Seller agrees to transfer to Buyer Eligible Mortgage Loans on a servicing
released basis against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to such Seller such Eligible Mortgage Loans on a
servicing released basis at a date certain after the related Purchase Date,
against the transfer of funds by such Seller. Each such transaction shall be
referred to herein as a “Transaction” and shall be governed by this Agreement
(including any supplemental terms or conditions contained in any annexes
identified herein, as applicable hereunder), unless otherwise agreed in writing.

 

The MetLife Warehouse Customer Guide is one of the Facility Documents as defined
below.  The MetLife Warehouse Customer Guide is incorporated by reference into
this Agreement and each Seller agrees to adhere to all terms, conditions and
requirements of the MetLife Warehouse Customer Guide in effect on the date
hereof.  Buyer may amend the MetLife Warehouse Customer Guide from time to time
as more particularly described in Section 36(e).  In the event of a conflict or
inconsistency between this Agreement and the MetLife Warehouse Customer Guide,
the terms of this Agreement shall govern.  Each Seller’s execution and delivery
of this Agreement constitutes such Seller’s acknowledgment of receipt of the
MetLife Warehouse Customer Guide and such Seller’s agreement to the terms and
conditions set forth therein and herein with respect thereto.

 

The Pricing Letter is one of the Facility Documents as defined below.  The
Pricing Letter is incorporated by reference into this Agreement and each Seller
agrees to adhere to all terms, conditions and requirements of the Pricing Letter
as incorporated herein.  In the event of a conflict or inconsistency between
this Agreement and the Pricing Letter, the terms of the Pricing Letter shall
govern.

 

Without derogation or limitation of any other provisions of this Agreement or of
any other Facility Document (including, without limitation, as respects the
Guarantor, the Facility Guaranty), and whether or not so stated in the
particular provision creating or instrument evidencing any given Obligation, the
liability of the Sellers hereunder is joint and several, not merely as a
sureties but also as a co-debtors.  The Sellers hereby: (a) acknowledge and
agree that Buyer shall have no obligation to proceed against one Seller (or any
other Person) before proceeding against any other Seller, (b) waive all
suretyship defenses and defenses in the nature of suretyship defenses, and any
defense to their obligations under this Agreement based upon or arising out of
the disability or other defense or cessation of liability of one Seller versus
another or of any other Person, and (c) waive any right of subrogation or
ability to proceed against any Person until the Obligations are paid in full and
the Facility Documents are terminated in accordance with the terms thereof.

 

--------------------------------------------------------------------------------


 

SECTION 2.                                        DEFINITIONS

 

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Pricing Letter.  As used herein, the following terms shall have
the following meanings (all terms defined in this Section 2 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

 

“1934 Act” shall have the meaning set forth in Section 33 hereof.

 

“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.

 

“Adjustable Rate Loan” shall mean a Mortgage Loan that provides for the
adjustment of the Mortgage Interest Rate payable in connection with such
Mortgage Loan.

 

“Adjusted Tangible Net Worth” shall mean, with respect to any Person at any
date, the Net Worth of such Person plus (a) (i) all unpaid principal of all
Subordinated Debt of such Person at such date; and (ii) the MSR Value at such
date; minus:  (b) (i) the aggregate book value of all intangible assets of such
Person (as determined in accordance with GAAP), including, without limitation,
goodwill; trademarks, trade names, service marks, copyrights, patents, licenses
and franchises; capitalized Servicing Rights; organizational expenses; deferred
expenses; prepaid expenses; and prepaid assets; (ii) receivables from equity
owners, Affiliates or employees; (iii) advances of loans to Affiliates unless
otherwise eliminated by consolidation; (iv) investments in Affiliates unless
otherwise eliminated by consolidation; (v) assets pledged to secure any
liabilities not included in the Indebtedness of such Person; and (vi) any other
assets which would be deemed by HUD to be unacceptable in calculating adjusted
tangible net worth; in all cases, calculated on a consolidated basis and
determined in accordance with GAAP consistent with those applied in the
preparation of the Financial Statements referred to herein.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Agency” shall mean Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

 

“Aging Limit” shall have the meaning specified in the Pricing Letter.

 

“Agreement” shall mean this Master Repurchase Agreement between Buyer and each
Seller, dated as of the date hereof, as the same may be amended, supplemented or
otherwise modified in accordance with the terms hereof.

 

“ALTA” shall mean the American Land Title Association, or any successors
thereto.

 

“AmeriHome” is defined in the introductory paragraph of this Agreement.

 

“Annual Financial Statement Date” shall have the meaning set forth in the
Pricing Letter.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in
Section 11(z) hereof.

 

“Appraisal” shall mean an appraisal by a licensed appraiser selected in
accordance with Agency guidelines and not identified to the applicable Seller as
an unacceptable appraiser by an Agency, and who is experienced in estimating the
value of property of that same type in the community where it is

 

2

--------------------------------------------------------------------------------


 

located, and who — unless approved by Buyer on a case-by-case basis — is not,
and is not a Relative of or a Relative of a spouse of, a shareholder (other than
a less than 1% shareholder of any publicly-held Affiliate), director, officer or
employee of a Seller or any of its Affiliates, a signed copy of the written
report of which Appraisal is in the possession of the applicable Seller or the
Subservicer.

 

“Appraised Value” shall mean the value set forth in an Appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Appropriate Federal Banking Agency” shall have the meaning ascribed to it by
Section 1813(q) of Title 12 of the United States Code, as amended from time to
time.

 

“Approved CPA” shall mean Squar, Milner, Peterson, Miranda & Williamson, LLP or
another certified public accountant approved by Buyer in writing in its sole
reasonable discretion.

 

“Approved Flood Policy Insurer” shall mean any of the insurers approved by Buyer
in its sole reasonable discretion.

 

“Approved Hedging Manager” shall mean Mortgage Investors Advisory Corporation,
its successors and assigns, or a replacement hedging manager acceptable to Buyer
in its sole reasonable discretion.

 

“Approved Mortgage Product” shall have the meaning specified in the Pricing
Letter.

 

“Approved Servicing Appraiser” shall mean an independent appraiser that is
nationally known as expert in the evaluation of Servicing Rights, and is
pre-approved in writing by Buyer from time to time, in its sole and absolute
discretion.

 

“Approved Tax Service Contract Provider” shall mean any provider as approved
from time to time by Buyer, in its sole reasonable discretion.

 

“Asset Value” shall mean with respect to each Purchased Mortgage Loan that is
(a) an Eligible Mortgage Loan, the applicable Purchase Price Percentage for such
Purchased Mortgage Loan multiplied by the least of (i) the Market Value of such
Mortgage Loan, (ii) the outstanding principal balance of such Mortgage Loan, and
(iii) the purchase price for such Mortgage Loan set forth in the related Takeout
Commitment, and (b) not an Eligible Mortgage Loan, zero.

 

Notwithstanding and without limiting the generality of the foregoing, Sellers
acknowledge that the Asset Value of a Purchased Mortgage Loan may be reduced to
zero by Buyer, in its sole discretion if:

 

such Purchased Mortgage Loan ceases to be an Eligible Mortgage Loan;

 

the Purchased Mortgage Loan has been released from the possession of Buyer
(other than to a Takeout Investor pursuant to a Bailee Letter) for a period in
excess of 10 calendar days;

 

the Purchased Mortgage Loan has been released from the possession of Buyer to a
Takeout Investor pursuant to a Bailee Letter for a period in excess of 45
calendar days;

 

3

--------------------------------------------------------------------------------


 

the Purchased Mortgage Loan is a Wet Mortgage Loan for which the related
Mortgage File has not been received by Buyer by the Wet Delivery Deadline for
such Purchased Mortgage Loan;

 

such Purchased Mortgage Loan is rejected by the related Takeout Investor and
Seller does not provide another Takeout Commitment within 2 Business Days
following notice of such rejection;

 

such Purchased Mortgage Loan is or becomes a Defective Mortgage Loan or a
Delinquent Mortgage Loan;

 

such Purchased Mortgage Loan has been subject to a Transaction hereunder for a
period of greater than the applicable Transaction Term Limitation;

 

Buyer has determined in its sole reasonable discretion that the Purchased
Mortgage Loan is not eligible for whole loan sale or securitization in a
transaction consistent with the prevailing sale and securitization industry with
respect to substantially similar Mortgage Loans; or

 

such Purchased Mortgage Loan contains a breach of a representation or warranty
made by Sellers in this Agreement.

 

The aggregate Asset Value of Mortgage Loans included in any Concentration
Category shall not exceed the Concentration Limit applicable to such
Concentration Category.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 18
hereof.

 

“Assignment of Proprietary Lease” shall mean the specific agreement creating a
first Lien on and pledge of the Co-op Shares and appurtenant Proprietary Lease
securing a Co-op Loan.

 

“Bailee Letter” shall mean the bailee letter, in the form of Exhibit C, for use
by Buyer in connection with the release of Mortgage Loans to a Takeout Investor
pursuant to Section 10 hereof.

 

“Bank” shall mean an institution acceptable to Buyer from time to time, in its
capacity as bank with respect to the Custodial Account.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the Federal Reserve is closed.

 

“Buy Back Threshold” shall have the meaning specified in the Pricing Letter.

 

“Buyer” shall mean MetLife Bank, N.A., its successors in interest and assigns
and, with respect to Section 7, its participants.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or its Affiliates or of any
commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of Buyer or its Affiliates or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the day of acquisition, (e) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by Buyer or
any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Change in Control” shall have the meaning specified in the Pricing Letter.

 

“Closing Protection Letter” shall mean a letter of indemnification from a title
insurer addressed to the applicable Seller and/or Buyer or for which Buyer is a
third party beneficiary, with coverage that is customarily acceptable to Persons
engaged in the origination of mortgage loans, identifying the Settlement Agent
covered thereby and indemnifying the applicable Seller and/or Buyer (directly or
as a third party beneficiary) against losses incurred due to malfeasance or
fraud by the Settlement Agent or the failure of the Settlement Agent to follow
the specific escrow instructions specified by the applicable Seller to the
Settlement Agent or otherwise by Buyer with respect to the closing of the
Mortgage Loan.  The Closing Protection Letter shall be either with respect to
the individual Mortgage Loan being purchased pursuant hereto or a blanket
Closing Protection Letter which covers closings conducted by the Settlement
Agent in the jurisdiction in which the closing of such Mortgage Loan takes
place.

 

“CLTA” shall mean the California Land Title Association, or any successors
thereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Concentration Category” shall have the meaning specified in the Pricing Letter.

 

“Concentration Limit” shall mean, for each Concentration Category, the
applicable limitation set forth in the Pricing Letter.

 

“Confidential Terms” shall have the meaning set forth in Section 31 hereof.

 

“Conventional Mortgage Loan” shall mean a Conforming Mortgage Loan other than a
Government Mortgage Loan.

 

5

--------------------------------------------------------------------------------


 

“Co-op Corporation” shall mean, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

 

“Co-op Loan” shall mean a Mortgage Loan secured by the pledge of stock allocated
to a dwelling unit in a residential cooperative housing corporation and the
collateral assignment of the related Proprietary Lease.

 

“Co-op Project” shall mean, with respect to any Co-op Loan, all real property
and improvements thereto and rights therein and thereto owned by a Co-op
Corporation including without limitation the land, separate dwelling units and
all common elements.

 

“Co-op Shares” shall mean, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificate or certificates.

 

“Co-op Unit” shall mean, with respect to any Co-op Loan, a specific unit in a
Co-op Project.

 

“Costs” shall have the meaning set forth in Section 15(a) hereof.

 

“Credit File” shall mean with respect to each Mortgage Loan, the documents and
instruments relating to the origination and administration of such Mortgage
Loan.

 

 “Custodial Account” shall have the meaning set forth in Section 5(a) hereof.

 

“Daily Activity Report” shall mean for each Business Day, the daily activity
pursuant to this Agreement reflected on the MetLife Warehouse Electronic System,
including without limitation, any purchases of Mortgage Loans, any repurchases
of Mortgage Loans, any payments received by Buyer or in the Inbound Account with
respect to the Purchased Mortgage Loans, and the activity in each of the Inbound
and Haircut Accounts.

 

“Debt for Borrowed Money Arrangements” shall have the meaning set forth in
Section 11(o) hereof.

 

“Debt Service” shall mean, for any period, the sum of a Person’s (a) Interest
Expense for such period, plus (b) the aggregate amount of regularly scheduled or
mandatory principal payments of Indebtedness for such period (but excluding (i)
principal payments required under Warehouse Facilities upon the ordinary course
sale of a Mortgage Loan financed thereunder to an investor, and (ii) balloon
principal payments due on maturity required to be made during such period).

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Defaulting Party” shall have the meaning set forth in Section 30 hereof.

 

“Defective Mortgage Loan” shall mean a Mortgage Loan (a) which is in
foreclosure, has been foreclosed upon or has been converted to real estate owned
property, (b) for which the Mortgagor is in bankruptcy, (c) that is not either
(i) subject to a valid and binding Takeout Commitment or (ii) unless a Takeout
Commitment is required for the applicable Approved Mortgage Product type,
covered within the applicable Seller’s hedging program, as approved by Buyer,
(d) that is subject to a Takeout Commitment with respect to which the applicable
Seller or Takeout Investor is in default, (e) that is rejected or

 

6

--------------------------------------------------------------------------------


 

excluded for any reason from the related Takeout Commitment by the Takeout
Investor and Seller does not provide another Takeout Commitment within 2
Business Days following notice of such exclusion, (f) that is not purchased by
the Takeout Investor in compliance with the Takeout Commitment at or prior to
the expiration or termination of the Takeout Commitment for any reason, or (g)
that is not repurchased by the applicable Seller in compliance with the
provisions of Section 3(d).

 

“Delinquent Mortgage Loan” shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for 30 days or more following the
original Due Date for such Monthly Payment.

 

“Distribution Percentage” shall have the meaning specified in the Pricing
Letter.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Costs” shall have the meaning set forth in Section 17 hereof.

 

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 17 hereof with respect to any Seller or any or
all of the Mortgage Loans, as desired by Buyer from time to time.

 

“E-Sign” shall mean the federal Electronic Signatures in Global and National
Commerce Act, as amended from time to time.

 

“EBITDA”  shall mean for any Person for any period, Net Income of such Person
and its Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Net Income for such period, the
sum of (a) income tax expense, (b) Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, losses on sales of assets outside
of the ordinary course of business) and (f) any other non-cash charges, and
minus, to the extent included in the statement of such Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining such Net Income), (b) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), (c) any other non-cash
income and (d) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Net Income, all as determined on a consolidated basis.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

 

“Electronic Record” shall mean “Record” and “Electronic Record,” both as defined
in E-Sign, and shall include, but not be limited to, recorded telephone
conversations, fax copies or electronic transmissions, including, without
limitation, those involving the MetLife Warehouse Electronic System.

 

7

--------------------------------------------------------------------------------


 

“Electronic Signature” shall have the meaning set forth in E-Sign.

 

“Electronic Tracking Agreement” shall mean, collectively, Electronic Tracking
Agreements respectively among Buyer, each Seller, MERS and MERSCORP, Inc., as
the same may be amended from time to time.

 

“Electronic Transactions” shall mean transactions conducted using Electronic
Records and/or Electronic Signatures or fax copies of signatures.

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan which (a) is an Approved
Mortgage Product, (b) complies with the representations and warranties set forth
on Schedule 1 hereto, (c) is not a Defective Mortgage Loan, and (d) is not a
Delinquent Mortgage Loan.

 

“EO13224” shall have the meaning set forth in Section 11(aa) hereof.

 

“ERISA” shall, with respect to any Person, mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall, with respect to any Person, mean any Person which is
treated as a single employer under Section 414(b) or (c) of the Code, or solely
for purposes of Section 302 of ERISA and Section 412 of the Code is treated as a
single employer described in Section 414 of the Code.

 

“ERISA Liability Threshold” shall have the meaning specified in the Pricing
Letter.

 

“Escrow Amount” shall mean any amount paid by the Mortgagor or retained by the
applicable Seller with respect to the Mortgage Loan that constitute escrowed
funds, which shall include any amounts representing Escrow Payments or unapplied
principal prepayments.

 

“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

 

“Excel” is defined in the introductory paragraph of this Agreement.

 

“Event of Default” shall have the meaning specified in Section 13 hereof.

 

“Event of ERISA Termination” shall, with respect to any Seller Party, mean (i)
with respect to any Plan, a reportable event, as defined in Section 4043 of
ERISA, as to which the PBGC has not by regulation waived the reporting of the
occurrence of such event, or (ii) the withdrawal of Seller Party or any ERISA
Affiliate thereof from a Plan during a plan year in which it is a substantial
employer, as defined in Section 4001(a)(2) of ERISA, or (iii) the failure by
Seller Party or any ERISA Affiliate thereof to meet the minimum funding standard
of Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 430(j) of the Code or Section 303(j) of
ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by Seller Party or any ERISA
Affiliate thereof to terminate any Plan, or (v) the failure to meet the
requirements of Section 436 of the Code resulting in the loss of qualified
status under Section 401(a)(29) of the Code, or (vi) the institution by the PBGC
of proceedings under Section 4042 of ERISA for the termination of, or the

 

8

--------------------------------------------------------------------------------


 

appointment of a trustee to administer, any Plan, or (vii) the receipt by Seller
Party or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that
action of the type described in the previous clause (vi) has been taken by the
PBGC with respect to such Multiemployer Plan, or (viii) any event or
circumstance exists which may reasonably be expected to constitute grounds for
Seller Party or any ERISA Affiliate thereof to incur liability under Title IV of
ERISA or under Sections 412(b) or 430 (k) of the Code with respect to any Plan.

 

“Excess Proceeds” shall mean the excess, if any, of the proceeds received in the
Inbound Account with respect to a purchase or repurchase of a Purchased Mortgage
Loan over the Repurchase Price for such Purchased Mortgage Loan.

 

“Excluded Taxes” shall have the meaning specified in Section 7(e) hereof.

 

“Expenses” shall mean all present and future actual out-of-pocket expenses
incurred by or on behalf of Buyer in connection with this Agreement or any of
the other Facility Documents and any amendment, supplement or other modification
or waiver related hereto or thereto, whether incurred heretofore or hereafter,
which expenses shall include the cost of title, lien, judgment and other record
searches; attorneys’ fees; and costs of preparing and recording any UCC
financing statements or other filings necessary to perfect the security interest
created hereby.  For the avoidance of doubt, the “Expenses” does not include
Buyer’s general overhead or other similar expenses which do not relate
specifically to this Agreement, the other Facility Documents and this Agreement.

 

“Facility Guaranty” shall mean that certain Guaranty made by the Guarantor in
favor of Buyer, dated as of the date of this Agreement, as amended from time to
time.

 

“Facility Documents” shall mean this Agreement, the Pricing Letter, the MetLife
Warehouse Customer Guide, the Facility Guaranty, the Electronic Tracking
Agreement, a Servicer Notice, if any, and the Power of Attorney.

 

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

 

“FDIA” shall have the meaning set forth in Section 32 hereof.

 

“FDICIA” shall have the meaning set forth in Section 32 hereof.

 

“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

 

“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Certificate.

 

“FHA Mortgage Insurance Certificate” shall mean the certificate evidencing the
contractual obligation of the FHA respecting the insurance of a Mortgage Loan.

 

“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.

 

9

--------------------------------------------------------------------------------


 

“FICO” shall mean Fair Isaac Corporation, or any successor thereto.

 

“Fidelity Insurance” shall mean, collectively, whether or not provided in the
same policy or policies, insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Buyer.

 

“Fidelity Insurance Requirement” shall have the meaning specified in the Pricing
Letter.

 

“Financial Reporting Party” shall have the meaning specified in the Pricing
Letter.

 

“Financial Statements” shall mean the consolidated financial statements of the
Financial Reporting Party prepared in accordance with GAAP (subject to year-end
adjustments) for the year or other period then ended. Such financial statements
will be audited, in the case of annual statements, by an Approved CPA.

 

“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.

 

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.

 

“Government Mortgage Loan” shall mean a first Lien Mortgage Loan that is (a)
eligible for FHA mortgage insurance and is so insured, is subject to, or an
application has been or will be submitted for, a binding and enforceable
commitment for such insurance pursuant to the provisions of the National Housing
Act, as amended, and is originated in strict compliance with the requirements of
Ginnie Mae and is eligible for inclusion in a Ginnie Mae mortgage-backed
security pool; or (b) eligible to be guaranteed by the VA and is so guaranteed,
is subject to, or an application has been or will be submitted for, a binding
and enforceable commitment for such guarantee pursuant to the provisions of the
Servicemen’s Readjustment Act, as amended, and is otherwise eligible for
inclusion in a Ginnie Mae mortgage-backed security pool.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing (including without limitation
the Appropriate Federal Banking Agency.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not

 

10

--------------------------------------------------------------------------------


 

include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

 

“Guarantor” shall mean Integrated Real Estate Service Corp., a Maryland
corporation, and its legal representatives, successors, and assigns.

 

“Haircut Account” shall mean the account established pursuant to Section 9(e)
hereof.

 

“Haircut Amount” shall mean the excess of the amount the relevant Seller is
required to deliver to the Settlement Agent with respect to the Purchased
Mortgage Loan being purchased on the Purchase Date over the Purchase Price to be
paid by Buyer to the relevant Seller for such Purchased Mortgage Loan.

 

“Hedge Agreement” shall mean, with respect to any Mortgage Loans, any short sale
of a US Treasury Security, or futures contract, or mortgage related security, or
Eurodollar futures contract, or options related contract, or interest rate swap,
cap or collar agreement, or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal or notional interest
obligations, either generally or under specific contingencies, entered into by a
Seller with a party and with terms, both acceptable to Buyer in its sole
reasonable discretion.

 

“High Cost Mortgage Loan” shall mean a mortgage loan classified as (a) a “high
cost” or “higher priced” loan under the Home Ownership and Equity Protection Act
of 1994 or (b) a “high cost,” “high risk,” “high rate,” “threshold,” “covered,”
or “predatory” loan under any other applicable state, federal or local law (or a
similarly classified loan using different terminology under a law, regulation or
ordinance imposing heightened regulatory scrutiny or additional legal liability
for residential mortgage loans having high interest rates, points and/or fees).

 

“HUD” shall mean the Department of Housing and Urban Development.

 

“Inbound Account” shall mean the account established pursuant to Section 9(d)
hereof.

 

“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable and all interest, dividends or other
distributions payable thereon.

 

“Indebtedness” shall mean, with respect to any Person, without duplication, the
sum of (a) obligations created, issued or incurred by such Person for borrowed
money (whether by loan, the issuance and sale of debt securities, or the sale of
Property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such Property from such Person, and including and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments); (b) obligations of such Person to pay
the deferred purchase or acquisition price of Property or services, other than
trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business, so long as such trade
accounts payable are payable within 90 days after the date the respective goods
are delivered or the respective services are rendered; (c) Indebtedness of
others secured by a Lien on the Property of such Person, whether or not the
respective Indebtedness so secured has been assumed by such Person; (d)
obligations (contingent or otherwise) of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements;

 

11

--------------------------------------------------------------------------------


 

(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general or limited partnerships of
which such Person is a general partner; and (j) all other indebtedness,
obligations, and liabilities of such Person, which in accordance with GAAP,
should be included in determining the total liabilities of such Person on such
Person’s balance sheet.

 

“Indemnified Party” shall have the meaning set forth in Section 15(a) hereof.

 

“Initial Haircut Account Funded Amount” shall mean, with respect to any
Purchased Mortgage Loan, the amount deposited by the applicable Seller into the
Haircut Account on or prior to the related Purchase Date, which amount shall
equal the Haircut Amount plus any Escrow Amount related to the Purchased
Mortgage Loan.

 

“Insolvency Event” shall mean, for any Person:

 

that such Person shall discontinue or abandon operation of its business; or

 

that such Person shall fail generally to, or admit in writing its inability to,
pay its debts as they become due; or

 

a proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of such Person in an
involuntary case under any applicable bankruptcy, insolvency, liquidation,
reorganization or other similar Requirement of Law now or hereafter in effect,
or for the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of such Person, or for any
substantial part of its property, or for the winding-up or liquidation of its
affairs; or

 

the commencement by such Person of a voluntary case under any applicable
bankruptcy, insolvency or other similar Requirement of Law now or hereafter in
effect, or such Person’s consent to the entry of an order for relief in an
involuntary case under any such Requirement of Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person, or for any substantial part of its property, or any general assignment
for the benefit of creditors; or

 

that such Person shall become insolvent; or

 

if such Person is a corporation, such Person, or any of their Subsidiaries,
shall take any corporate action in furtherance of, or the action of which would
result in, any of the actions set forth in the preceding clauses (a), (b), (c),
(d) or (e).

 

 “Insured Depository Institution” shall have the meaning ascribed to such term
by Section 1813(c)(2) of Title 12 of the United States Code, as amended from
time to time.

 

“Interest Expense”  shall mean, for any period, total interest expense
(including that attributable to Capital Lease Obligations) of such Person for
such period with respect to all outstanding Indebtedness of such Person
(including, without limitation, all commissions, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Hedge Agreements in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), as determined in accordance with GAAP.

 

“LIBOR Floor” shall have the meaning set forth in the Pricing Letter.

 

12

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean, with respect to each day a Transaction is outstanding,
the rate per annum equal to the greater of (a) the rate appearing at Reuters
Screen LIBOR01 Page (or such other page as may replace the Reuters LIBOR01 Page
on such service or such other service as may be designated by Buyer for the
purpose of displaying London interbank offered rates for U.S. Dollar deposits)
as one month LIBOR on such date (and if such date is not a Business Day, the
LIBOR Rate in effect on the Business Day immediately preceding such date), and
if such rate shall not be so quoted, the rate per annum at which Buyer or its
Affiliate is offered dollar deposits at or about 10:00 a.m., New York City time,
on such date, by prime banks in the interbank eurodollar market where the
eurodollar and foreign currency exchange operations in respect of its
Transactions are then being conducted for delivery on such day for a period of
one month and in an amount comparable to the amount of the Transactions
outstanding on such day, and (b) the LIBOR Floor.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

 

“Litigation Threshold” shall have the meaning specified in the Pricing Letter.

 

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
Appraised Value of the Mortgaged Property at origination.

 

“Margin Call” shall have the meaning specified in Section 4.

 

“Margin Deficit” shall have the meaning specified in Section 4.

 

“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by Buyer in its sole reasonable discretion,  provided, however, that the “Market
Value” of any Mortgage Loan that is not an Eligible Mortgage Loan is zero.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations or financial condition of any Seller Party, (b)
the ability of any Seller Party to perform its obligations under any of the
Facility Documents to which it is a party, (c) the validity or enforceability of
any of the Facility Documents, (d) the rights and remedies of Buyer under any of
the Facility Documents, (e) the timely payment of any amounts payable under the
Facility Documents, or (f) the Asset Value of the Purchased Mortgage Loans taken
as a whole.

 

“Maturity Event” shall mean with respect to a Mortgage Loan, the earliest to
occur of:  (a) the Mortgaged Property is sold or transferred; (b) the death of
the last remaining Mortgagor; (c) the Mortgaged Property ceases to be the
principal residence of a Mortgagor for reasons other than death and the
Mortgaged Property is not the principal residence of at least one other
Mortgagor, together with the required FHA approval; (d) for a period of longer
than twelve (12) consecutive months, a Mortgagor fails to occupy the Mortgaged
Property because of physical or mental illness and the Mortgaged Property is not
the principal residence of at least one other Mortgagor, together with the
required FHA approval; or (e) Mortgagor violates any other covenant of the
Mortgage or Mortgage Note and is unable (or refuses) to correct the violation,
together with the required FHA approval.

 

“Maximum Purchase Amount” shall have the meaning set forth in the Pricing
Letter.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.

 

13

--------------------------------------------------------------------------------


 

“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.

 

 “MetLife Warehouse Customer Guide” shall mean the guidelines and other
information provided to Sellers by Buyer from time to time, setting forth the
operational policies and procedures to be followed by Sellers when utilizing the
facility contemplated under this Agreement.

 

“MetLife Warehouse Electronic System” shall mean the system utilized by Buyer
either directly, or through its vendors, and which may be accessed by Sellers in
connection with delivering and obtaining information and requests as described
further in the MetLife Warehouse Customer Guide.

 

“Minimum Reserve Amount” shall have the meaning set forth in the Pricing Letter.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

 

“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, deed of trust, deed to secure debt, or similar instrument
creating and evidencing a lien on real property and other property and rights
incidental thereto, unless such Mortgage is granted in connection with a Co-op
Loan, in which case the first lien position is in the Co-op Shares of the
subject Co-op Corporation and in the tenant’s rights in the Proprietary Lease
relating to such Co-op Shares.

 

“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in the MetLife
Warehouse Customer Guide.

 

“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.

 

“Mortgage Loan” shall mean any first lien, one-to-four-family residential
mortgage loan evidenced by a Mortgage Note and secured by a Mortgage.

 

“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by the applicable Seller and delivered to Buyer via
the MetLife Warehouse Electronic System which provides information (including,
without limitation, the information required pursuant to the MetLife Warehouse
Customer Guide relating to the Purchased Mortgage Loans in a format required
pursuant to the MetLife Warehouse Customer Guide).

 

“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.

 

“Mortgaged Property” shall mean the real property securing repayment, or other
Co-op Loan collateral, of the debt evidenced by a Mortgage Note.

 

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.

 

14

--------------------------------------------------------------------------------


 

“MSR Appraised Value” means, as of any date of determination, the fair market
value of a Seller’s Servicing Rights at such time (on a consolidated basis, if
applicable), calculated as a percentage (using the mid-point if expressed as a
range) of the then unpaid principal balances of each category of Mortgage Loan
then being serviced, as set forth in a Servicing Rights Appraisal.  For the
avoidance of doubt, in order to take into account changes in the unpaid
principal balances of Mortgage Loans from the date of a particular appraisal to
the date of any later determination of MSR Value for purposes of calculating
Adjusted Tangible Net Worth at any time, the applicable value percentage shall
be applied to the then (updated) unpaid principal balance of Mortgage Loans then
included in the applicable Seller’s capitalized Servicing Rights within each
applicable category of Mortgage Loans of the date of such later determination of
MSR Value.

 

“MSR Value” shall mean, as of any date of determination, the lesser of (a) the
applicable Seller’s capitalized Servicing Rights at such time, and (b) as
applicable, and with respect to the same Servicing Rights (i) the MSR Appraised
Value, at such time, with respect to those Mortgage Loans then included in such
Seller’s capitalized Servicing Rights, or (ii) if the applicable Servicing
Rights Appraisal has not been timely delivered to Buyer, such amount as Buyer
shall determine in its sole and absolute discretion, using such means of
valuation as it deems appropriate under the circumstances.

 

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 3(37) of ERISA which is or was at any time during
the current year or the immediately preceding five years contributed to (or
required to be contributed to) by such Person or any ERISA Affiliate thereof on
behalf of its employees and which is covered by Title IV of ERISA.

 

“Net Account Funded Amount” shall mean, for each Purchased Mortgage Loan, the
Initial Haircut Account Funded Amount minus the Haircut Amount withdrawn from
the Haircut Account by Buyer plus all additional amounts received in the Haircut
Account related to the applicable Purchased Mortgage Loan, including amounts on
account of Repurchase Price (including, without duplication, Excess Proceeds)
minus any Shortfall Proceeds withdrawn by Buyer on account of the applicable
Purchased Mortgage Loan, minus all Warehouse Fees withdrawn by Buyer on account
of the applicable Purchased Mortgage Loan minus any additional amounts withdrawn
by Buyer as permitted under Section 9(e) or otherwise, and attributed to such
Purchased Mortgage Loan.

 

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Net Worth” shall mean, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Non-Exempt Buyer” shall have the meaning set forth in Section 7(e) hereof.

 

“Nondefaulting Party” shall have the meaning set forth in Section 30 hereof.

 

“Obligations” shall mean (a) any amounts owed by Sellers to Buyer in connection
with a Transaction hereunder, together with interest thereon (including interest
which would be payable as post-petition interest in connection with any
bankruptcy or similar proceeding) and all other fees or expenses which are
payable hereunder or under any of the Facility Documents; (b) all other
obligations or amounts owed to Buyer under the Facility Guaranty, and (c) all
other obligations or amounts owed by a Seller to Buyer or an Affiliate of Buyer
under any other contract or agreement, in each case, whether such amounts or
obligations owed are direct or indirect, absolute or contingent, matured or
unmatured.

 

“OFAC” shall have the meaning set forth in Section 11(aa) hereof.

 

15

--------------------------------------------------------------------------------


 

“Operating Cash Flow” shall mean, for any Person, such Person’s EBITDA plus any
non-recurring cash expenses.

 

 “Other Taxes” shall have the meaning set forth in Section 7(b) hereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Pension Protection Act” shall mean the Pension Protection Act of 2006.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean, with respect to any Person, any employee benefit or similar
plan that is or was at any time during the current year or immediately preceding
five years established, maintained or contributed to by such Person or any ERISA
Affiliate thereof and that is covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Pledge Instruments” shall mean the Assignment of Proprietary Lease and the
stock power related to the Co-op Shares.

 

“Post-Default Rate” shall have the meaning set forth in the Pricing Letter.

 

“Power of Attorney” shall mean a Power of Attorney substantially in the form of
Exhibit E hereto.

 

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Sellers to Buyer with respect to such
Transaction).

 

“Pricing Letter” shall mean that certain letter agreement among Buyer and each
Seller, dated as of the date hereof, as the same may be amended from time to
time.

 

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.

 

“Pricing Spread” shall have the meaning set forth in the Pricing Letter.

 

“Prohibited Person” shall have the meaning set forth in Section 11(aa) hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Property Value” shall mean, with respect to each Mortgage Loan, the value of
the related Mortgaged Property, as determined in accordance with FHA
Regulations, provided that the Property Value shall not be greater than the
Appraised Value of such Mortgaged Property.

 

16

--------------------------------------------------------------------------------


 

“Proprietary Lease” shall mean the lease of a Co-op Unit evidencing the
possessory interest of the owner of the Co-op Shares in such Co-op Unit.

 

“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by a Seller to Buyer or its designee.

 

“Purchase Price” shall have the meaning set forth in the Pricing Letter.

 

“Purchase Price Percentage” shall have the meaning set forth in the Pricing
Letter.

 

“Purchased Mortgage Loan” shall mean each Mortgage Loan sold by a Seller to
Buyer in a Transaction, as reflected in the MetLife Warehouse Electronic System
and as evidenced by the Daily Activity Report, prior to the time repurchased by
a Seller in accordance with the terms hereof.

 

“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.

 

“Rating Agency” shall mean any of S&P, Moody’s or Fitch.

 

“Recognition Agreement” shall mean an agreement among a Co-op Corporation, a
lender, and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.

 

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by a Seller or any other person or entity with respect to a Mortgage
Loan. Records shall include the Mortgage Notes, any Mortgages, the Mortgage
Files, the credit files related to a Mortgage Loan and any other instruments
necessary to document or service a Mortgage Loan.

 

“Register” shall have the meaning set forth in Section 19(b) hereof.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“Relative” shall have the meaning set forth in the Pricing Letter.

 

“REO Property” shall mean a Mortgaged Property acquired through foreclosure or
by deed in lieu of foreclosure.

 

“Repair Set Aside Account” shall mean funds held by a Seller with respect to a
Mortgage Loan necessary for disbursement after closing in order to pay for
required repairs to the Mortgaged Property pursuant to the Requirements of Law,
contractual obligations of either party (including those contained in this
Agreement), or Takeout Investor or insurer requirements.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg. § 4043.

 

17

--------------------------------------------------------------------------------


 

“Reporting Date” shall have the meaning set forth in the Pricing Letter.

 

“Repurchase Assets” shall have the meaning provided in Section 8(a) hereof.

 

“Repurchase Date” shall mean the date on which Sellers are to repurchase the
Purchased Mortgage Loans, or any particular Purchased Mortgage Loan, subject to
a Transaction from Buyer, which shall be the earliest of (a) the date specified
in the related Transaction Request, (b) the date requested pursuant to Section
3(d), (c) a date no later than the applicable Aging Limit, (d) one (1) Business
Day after such Purchased Mortgage Loan is no longer an Eligible Mortgage Loan,
(e) the Termination Date, or (f) any date determined by application of the
provisions of Sections 3(d) or 14.

 

“Repurchase Price” shall mean the price at which a Purchased Mortgage Loan is to
be transferred from Buyer or its designee to the applicable Seller upon
termination of a Transaction, which will be determined in each case as the sum
of (a) the Purchase Price for such Purchased Mortgage Loan as of the date of
such determination, plus (b) any accrued and unpaid Price Differential with
respect to such Purchased Mortgage Loan as of the date of such determination,
plus (c) any other accrued and unpaid fees, expenses, indemnities, and other
amounts then due and owing to Buyer with respect to such Purchased Mortgage
Loan.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its Property is subject.

 

“Reserve Account” shall mean the account established pursuant to Section 9(c)
hereof.

 

“Reserve Amount” shall mean all cash and other amounts on deposit in the Reserve
Account.

 

“Responsible Officer” shall mean, as to Buyer and Seller, respectively, an
officer of such Person listed on Schedule 3 to the Pricing Letter, as such
Schedule 3 may be amended from time to time.

 

“Restricted Cash” shall mean for any Person, any amount of cash or Cash
Equivalents of such Person that is contractually required to be set aside,
segregated or otherwise reserved.

 

“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.

 

“SEC” shall have the meaning set forth in Section 33 hereof.

 

“Section 4402” shall have the meaning set forth in Section 30 hereof.

 

“Section 7 Certificate” shall have the meaning set forth in Section 7(e) hereof.

 

“Seller” and “Sellers” are defined in the introductory paragraph of this
Agreement, and includes any permitted successor in interest thereto.

 

“Seller Party” shall mean, respectively, each of the Sellers and the Guarantor,
and collectively, “Seller Parties.”

 

18

--------------------------------------------------------------------------------


 

“Servicer Notice” shall mean a notice acknowledged by each Subservicer, if any,
substantially in the form of Exhibit B hereto.

 

 “Servicing Agreement” shall have the meaning set forth in Section 16(c) hereof.

 

“Servicing Rights Appraisal” shall mean a written appraisal or evaluation by an
Approved Servicing Appraiser evaluating the MSR Appraised Value of all of the
Servicing Rights as of a date stated in the written report of such evaluation,
each such evaluation and report to be made at Sellers’ expense, to be addressed
to Buyer and to be in form and substance acceptable to Buyer in its sole and
absolute discretion.

 

“Servicing Rights” shall mean the rights of any Person to administer, service or
subservice Mortgage Loans, to collect payments thereon or to possess related
Records.

 

“Settlement Agent” shall mean, with respect to any Transaction, the entity
approved by Buyer, in its sole discretion, which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the proceeds of the related Mortgage Loan are being
disbursed.

 

“Shortfall Proceeds” shall mean the shortfall, if any, between the proceeds
received in the Inbound Account with respect to a purchase or repurchase of a
Purchased Mortgage Loan and the Repurchase Price for such Purchased Mortgage
Loan.

 

“Single-Employer Plan” shall mean a single-employer plan as defined in Section
4001(a)(15) of ERISA which is subject to the provisions of Title IV of ERISA.

 

“SIPA” shall have the meaning set forth in Section 33 hereof.

 

“Subordinated Debt” means, Indebtedness of the applicable Seller (i) which is
unsecured, (ii) no part of the principal of such Indebtedness is required to be
paid (whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Termination Date and (iii) the payment of the principal of and interest on such
Indebtedness and other obligations of the applicable Seller in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the Transactions and all
other obligations and liabilities of the applicable Seller to Buyer hereunder on
terms and conditions approved in writing by Buyer and all other terms and
conditions of which are satisfactory in form and substance to Buyer in its sole
and absolute discretion.

 

“Subordination Agreement” shall mean an agreement among Buyer, an applicable
Seller, and all applicable third parties which satisfies the requirements of
clause (iii) of the definition of “Subordinated Debt.”

 

“Subservicer” shall have the meaning set forth in Section 16(c) hereof, and
includes the permitted successors and assigns of each such Person, including any
Successor Servicer.  The initial subservicer shall be LoanCare, a division of
FNF Servicing, Inc.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership

 

19

--------------------------------------------------------------------------------


 

or other entity shall have or might have voting power by reason of the happening
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

 

“Successor Servicer” shall have the meaning set forth in Section 16(h) hereof.

 

“Surplus Amount” shall have the meaning set forth in the Pricing Letter.

 

“Takeout Commitment” shall mean a commitment of a Seller to sell one or more
Mortgage Loans to a Takeout Investor, and the corresponding Takeout Investor’s
commitment back to such Seller to effectuate the foregoing.

 

“Takeout Failure” shall mean the failure of a Takeout Investor to purchase one
or more Mortgage Loans pursuant to the applicable Takeout Commitment.

 

“Takeout Investor” shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer, in its sole and absolute discretion.

 

“Takeout Investor Purchase Advice” shall mean a summary of the purchase and sale
of a Purchased Mortgage Loan to a Takeout Investor, which shall be in form and
substance acceptable to Buyer and shall specify the proceeds to be paid by the
Takeout Investor and shall direct such proceeds to be paid into the Inbound
Account.

 

“Taxes” shall have the meaning set forth in Section 7(a) hereof.

 

“Termination Date” shall have the meaning set forth in the Pricing Letter.

 

“Test Period” shall have the meaning set forth in the Pricing Letter.

 

“Transaction” shall have the meaning specified in Section 1.

 

“Transaction Request” shall mean a request from a Seller to Buyer to enter into
a Transaction, which shall be submitted electronically through the MetLife
Warehouse Electronic System in accordance with the MetLife Warehouse Customer
Guide.

 

“Transaction Term Limitation” shall have the meaning set forth in the Pricing
Letter.

 

“Underwriting Guidelines” shall mean the standards, procedures and guidelines of
the applicable Seller for underwriting and acquiring Mortgage Loans, which are
set forth in the written policies and procedures of such Seller, a copy of which
have been provided to Buyer and such other guidelines as are identified and
approved in writing by Buyer.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or non
perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non perfection.

 

20

--------------------------------------------------------------------------------


 

“USPAP Guidelines” shall mean the Uniform Standards of Professional Appraisal
Practice, as approved by the Appraisal Standards Board of The Appraisal
Foundation, as revised, interpreted and amended from time to time.

 

“VA” shall mean the Department of Veterans Affairs, or any successors thereto.

 

“Warehouse Facility” shall mean any loan, repurchase or other arrangement for
incurring Indebtedness secured by a Seller’s Mortgage Loans.

 

“Warehouse Fees” shall have the meaning set forth in the Pricing Letter.

 

“Well Capitalized” shall mean, with respect to any Insured Depository
Institution, the maintenance by such Insured Depository Institution of capital
ratios at or above the required minimum levels for such capital category under
the regulations promulgated pursuant to Section 1831(o) (“Prompt Corrective
Action”) of the United States Code, as amended from time to time, by the
Appropriate Federal Banking Agency for such institution, as such regulation may
be amended from time to time.

 

“Wet Delivery Deadline” shall have the meaning set forth in the Pricing Letter.

 

“Wet File” shall mean, with respect to a Wet Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in the MetLife
Warehouse Customer Guide for Wet Mortgage Loans.

 

“Wet Mortgage Loan” shall mean an Eligible Mortgage Loan which a Seller is
selling to Buyer simultaneously with the origination thereof and for which the
Mortgage File has not been delivered to Buyer.

 

SECTION 3.             INITIATION; TERMINATION

 

(a)           Conditions Precedent to Initial Transaction.  Buyer’s agreement to
enter into the initial Transaction hereunder is subject to the satisfaction,
immediately prior to or concurrently with the making of such Transaction, of the
condition precedent that Buyer shall have received from Sellers any fees and
expenses payable hereunder, and all of the following documents, each of which
shall be satisfactory to Buyer and its counsel in form and substance:

 

(i)       The following Facility Documents, duly executed and delivered to
Buyer:

 

(A)          Agreement.  This Agreement, duly executed by the parties thereto.

 

(B)          Facility Guaranty.  The Facility Guaranty, duly executed by the
Guarantor.

 

(C)          Electronic Tracking Agreement.  The Electronic Tracking Agreement,
duly executed and delivered by the parties thereto, in full force and effect,
free of any modification, breach or waiver.

 

(D)          Pricing Letter.  The Pricing Letter, duly executed by the parties
thereto in form and substance acceptable to Buyer.

 

21

--------------------------------------------------------------------------------


 

(E)          Power of Attorney.  Powers of Attorney, duly executed and
acknowledged by each Seller, respectively.

 

(F)          Servicing Agreement(s).  The Servicing Agreement(s) (including the
corresponding Servicer Notice) with respect to the current Subservicer, duly
executed by the parties thereto.

 

(ii)           Organizational Documents.  A certificate of corporate or other
applicable entity existence of each Seller Party that is not an individual and
certified copies of the charter and bylaws (or equivalent documents) of each
such Seller Party and of all corporate or other applicable authority documents
for each such Seller Party with respect to the execution, delivery and
performance of the Facility Documents and each other document to be delivered by
each such Seller Party from time to time in connection herewith.

 

(iii)          Good Standing Certificate.  A certified copy of a good standing
certificate from the jurisdiction of organization of each Seller Party, dated as
of no earlier than the date 10 Business Days prior to the Purchase Date with
respect to the initial Transaction hereunder.

 

(iv)          Incumbency Certificate.  An incumbency certificate of the
corporate secretary of each Seller Party, certifying the names, true signatures
and titles of the representatives duly authorized to request transactions
hereunder and to execute the Facility Documents.

 

(v)           Opinion of Counsel.  An opinion of each Seller Party’s counsel, in
form and substance substantially as set forth in Exhibit A attached hereto.

 

(vi)          Security Interest.  Evidence that all other actions necessary or,
in the opinion of Buyer, desirable to perfect and protect Buyer’s interest in
the Purchased Mortgage Loans and other Repurchase Assets have been taken,
including, without limitation, UCC searches and duly authorized and filed
Uniform Commercial Code financing statements on Form UCC-1.

 

(vii)         Insurance.  Evidence that each Seller has added Buyer as an
additional loss payee under such Seller’s Fidelity Insurance.

 

(viii)        Fees.  Payment of any fees due to Buyer hereunder.

 

(ix)           Other Documents.  Such other documents as Buyer may reasonably
request, in form and substance reasonably acceptable to Buyer.

 

(b)           Conditions Precedent to all Transactions.  Upon satisfaction of
the conditions set forth in this Section 3(b), Buyer shall enter into a
Transaction with a Seller. Buyer’s entering into each Transaction (including the
initial Transaction) is subject to the satisfaction of the following further
conditions precedent, both immediately prior to entering into such Transaction
and also after giving effect thereto to the intended use thereof:

 

(i)            Due Diligence Review.  Without limiting the generality of Section
17 hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Mortgage Loans and Seller Parties.

 

22

--------------------------------------------------------------------------------


 

(ii)           No Default.  No Default or Event of Default shall have occurred
and be continuing under, and such Transaction is in full compliance with all
applicable terms and conditions of, the Facility Documents.

 

(iii)          Representations and Warranties.  Both immediately prior to the
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Seller in Section 11
hereof, shall be true, correct and complete on and as of such Purchase Date in
all material respects with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

 

(iv)          Maximum Purchase Price.  After giving effect to the requested
Transaction, the aggregate outstanding Purchase Price for all Purchased Mortgage
Loans subject to then outstanding Transactions under this Agreement shall not
exceed the Maximum Purchase Amount.

 

(v)           No Margin Deficit.  Both immediately prior to, and after giving
effect to, the requested Transaction, there shall be no Margin Deficit.

 

(vi)          Transaction Request.  On or prior to the times set forth in the
MetLife Warehouse Customer Guide, on the related Purchase Date, the applicable
Seller shall have delivered to Buyer a Transaction Request via the MetLife
Warehouse Electronic System, and the pre-funding documents specified in the
MetLife Warehouse Customer Guide.

 

(vii)         Delivery of Wet File; Mortgage File.  The applicable Seller shall
have delivered to Buyer (A) with respect to each Purchased Mortgage Loan which
is not a Wet Mortgage Loan, by 1:00 p.m. (New York Time) on the Purchase Date,
the Mortgage File, and (B) with respect to each Wet Mortgage Loan, (y) by no
later than 1:00 p.m. (New York Time) on the Purchase Date, the Wet File, and (z)
on or prior to the Wet Delivery Deadline, the Mortgage File.

 

(viii)        Fees and Expenses.  Buyer shall have received all fees and
expenses of counsel to Buyer as contemplated by Sections 9 and 15(b).

 

(ix)           No Material Adverse Change.  None of the following shall have
occurred and/or be continuing:

 

(A)          an event or events shall have occurred in the good faith
determination of Buyer resulting in the effective absence of a “repo market” or
comparable “lending market” for financing debt obligations secured by securities
or an event or events shall have occurred resulting in Buyer not being able to
finance Purchased Mortgage Loans through the “repo market” or “lending market”
with traditional counterparties at rates which would have been reasonable prior
to the occurrence of such event or events; or

 

(B)          an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by mortgage loans or an
event or events shall have occurred resulting in Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 

23

--------------------------------------------------------------------------------


 

(C)          there shall have occurred a material adverse change in the
financial condition of Buyer which affects (or can reasonably be expected to
affect) materially and adversely the ability of Buyer to fund its obligations
under this Agreement; or

 

(D)          there shall have occurred (i) a material change in financial
markets, an outbreak or escalation of hostilities or a material change in
national or international political, financial or economic conditions; (ii) a
general suspension of trading on major stock exchanges; or (iii) a disruption in
or moratorium on commercial banking activities or securities settlement
services.

 

Each Transaction Request delivered by a Seller hereunder shall constitute a
certification by Sellers that all the conditions set forth in this Section 3(b)
(other than clause (i) and (ix) hereof) have been satisfied (both as of the date
of such notice or request and as of Purchase Date).

 

(c)           Initiation.

 

(i)            The applicable Seller shall deliver a Transaction Request through
the MetLife Warehouse Electronic System to Buyer on or prior to the date and
time set forth in Section 3(b)(vi) prior to entering into any Transaction.  Such
Transaction Request shall include all information required by Buyer pursuant to
the MetLife Warehouse Customer Guide.  Following receipt of such request, Buyer
may agree to enter into such requested Transaction, in which case it will fund
the Purchase Price therefor as contemplated in this Agreement.  Buyer shall
confirm the terms of each Transaction on the MetLife Warehouse Electronic
System, including information that sets forth (A) the Purchase Date, (B) the
Purchase Price, (C) the Repurchase Date, (D) the Pricing Rate applicable to the
Transaction, (E) the applicable Purchase Price Percentages, and (F) additional
terms or conditions not inconsistent with this Agreement; provided that Buyer’s
failure to enter the information into the MetLife Warehouse Electronic System
shall not affect the obligations of Sellers to make any payment due with respect
to such Transaction.

 

(ii)           The information entered into the MetLife Warehouse Electronic
System with respect to any Transaction, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction(s) covered thereby unless
objected to in writing by the applicable Seller no more than two (2) Business
Days after the Purchase Date of the Transaction.  An objection sent by the
applicable Seller must state specifically that such writing is an objection,
must specify the provision(s) being objected to by such Seller, must set forth
such provision(s) in the manner that such Seller believes they should be stated,
and must be received by Buyer no more than two (2) Business Days after the
Purchase Date for the Transaction.  Notwithstanding the foregoing, to the extent
that a Seller accepts funding of the Transaction, Sellers shall be deemed to
have consented to the terms of the Transaction as set forth in the MetLife
Warehouse Electronic System.  All Transactions entered into on any Business Day
shall be reflected in the Daily Activity Report on such Business Day.

 

(iii)          The Repurchase Date for each Transaction shall not be later than
the Termination Date.

 

(iv)          Subject to the terms and conditions of this Agreement, prior to
the Termination Date Sellers may sell, repurchase and resell Eligible Mortgage
Loans hereunder.

 

24

--------------------------------------------------------------------------------


 

(v)           No later than the date and time set forth in Section 3(b)(vii),
the applicable Seller shall deliver to Buyer the (x) Mortgage Loan File
pertaining to each Eligible Mortgage Loan (other than Wet Mortgage Loans) to be
purchased by Buyer, and (y) the Wet File for each Wet Mortgage Loan to be
purchased by Buyer.

 

(vi)          Subject to the provisions of this Section 3, the Purchase Price
will then be made available to the applicable Seller by Buyer transferring, via
wire transfer, in the aggregate amount of such Purchase Price in funds
immediately available, as provided in Section 9(b).

 

(vii)         In addition to the other payment and performance obligations of
the Sellers under this Agreement and the other Facility Documents, in the event
that Buyer transfers any amounts for the purchase of a Mortgage Loan as provided
herein, Sellers, jointly and severally, shall be fully, absolutely, and
unconditionally obligated and liable to repay to Buyer the full amount thereof,
if (x) on the related scheduled Purchase Date or within 2 Business Days
thereafter such Mortgage Loan does not close, or (y) such Mortgage Loan
otherwise fails to become a Purchased Mortgage Loan.  Any amounts due pursuant
to this Section 3(c)(vii) shall be payable on demand, and the unpaid amount
thereof shall accrue interest (A) at the Pricing Rate which would have been
applicable had such Mortgage Loan become a Purchased Mortgage Loan, from the
date so transferred until demand, and (B) unless earlier paid in full, from and
after demand, until paid in full, at the Post-Default Rate.

 

(d)           Repurchase; Purchase by a Takeout Investor

 

(i)            Sellers may repurchase Purchased Mortgage Loans without penalty
or premium on any date.  Such repurchase may occur simultaneously with a sale of
the Purchased Mortgage Loan to a Takeout Investor.  If a Seller intends to make
such a repurchase, such Seller shall give at least one (1) Business Day’s prior
written notice thereof to Buyer through the MetLife Warehouse Electronic System
and in accordance with the MetLife Warehouse Customer Guide, designating the
Purchased Mortgage Loans to be repurchased and providing such other information
required pursuant thereto, including without limitation, delivery of a Takeout
Investor Purchase Advice to the extent that such Purchased Mortgage Loan shall
be purchased by a Takeout Investor.  If such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
and, on receipt, such amount shall be applied to the Repurchase Price for the
designated Purchased Mortgage Loans.

 

(ii)           On the Repurchase Date, termination of the Transaction will be
effected by reassignment to the applicable Seller or its designee of the
Purchased Mortgage Loans, including the related Servicing Rights (and any Income
in respect thereof received by Buyer not previously credited or transferred to,
or applied to the obligations of, Sellers pursuant to Section 5) against the
simultaneous transfer of the Repurchase Price to an account of Buyer.  Such
obligation to repurchase exists without regard to any prior or intervening
liquidation or foreclosure with respect to any Purchased Mortgage Loan (but
liquidation or foreclosure proceeds received by Buyer shall be applied to reduce
the Repurchase Price for such Purchased Mortgage Loan except as otherwise
provided herein).  Sellers shall comply with all of the provisions of the
MetLife Warehouse Customer Guide in order to effectuate a repurchase hereunder.
Sellers are obligated to obtain the Mortgage Files from Buyer or its designee at
Sellers’ expense on the Repurchase Date.  All repurchases effected on any
Business Day shall be reflected in the Daily Activity Report for such Business
Day.

 

SECTION 4.                                        MARGIN AMOUNT MAINTENANCE

 

(a)           Buyer shall determine the Asset Value of each Purchased Mortgage
Loan at such intervals as determined by Buyer in its sole discretion.

 

25

--------------------------------------------------------------------------------


 

(b)           If at any time the Asset Value of any Purchased Mortgage Loans
subject to a Transaction is less than the Purchase Price for such Transaction,
or any applicable Concentration Limit has been exceeded (a “Margin Deficit”),
then Buyer may by notice to Sellers (as such notice is more particularly set
forth below, a “Margin Call”), require Sellers to transfer to Buyer or its
designee cash so that, as applicable, (i) the Asset Value of the Purchased
Mortgage Loans will thereupon equal or exceed the Purchase Price for such
Transaction, and (ii) no Concentration Limit will be exceeded.

 

(c)           Notice delivered pursuant to Section 4(b) may be given by any
written or electronic means.  Any notice given before 10:00 a.m. (New York City
time) on a Business Day shall be met, and the related Margin Call satisfied, no
later than 5:00 p.m. (New York City time) on the next Business Day; notice given
after 10:00 a.m. (New York City time) on a Business Day shall be met, and the
related Margin Call satisfied, no later than 5:00 p.m. (New York City time) on
the second Business Day (the foregoing time requirements for satisfaction of a
Margin Call are referred to as the “Margin Deadlines”).

 

(d)           The failure of Buyer, on any one or more occasions, to exercise
its rights hereunder, shall not change or alter the terms and conditions to
which this Agreement is subject or limit the right of Buyer to do so at a later
date.  Sellers and Buyer each agree that a failure or delay by Buyer to exercise
its rights hereunder shall not limit or waive Buyer’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Sellers.

 

(e)           Any cash transferred to Buyer pursuant to Section 4(b) above shall
be credited to the Repurchase Price of the related Transactions.

 

SECTION 5.                                        COLLECTIONS; INCOME PAYMENTS

 

(a)           Upon request of Buyer, Sellers shall establish and maintain a
segregated time or demand deposit account for the benefit of Buyer (the
“Custodial Account”) with a Bank and shall deposit into the Custodial Account,
within two (2) Business Days after receipt, all Income received with respect to
each Mortgage Loan sold hereunder.  Sellers shall cause all applicable
Subservicers to remit all Income received by them with respect to each such
Mortgage Loan directly to the Custodial Account on the remittance date specified
in the related servicing agreement (but in no event less frequently than
monthly).  Under no circumstances shall a Seller deposit any of its own funds
into the Custodial Account or otherwise commingle its own funds with funds
belonging to Buyer as owner of any Mortgage Loans.  Sellers shall name the
Custodial Account “Excel Mortgage Servicing, Inc. and AmeriHome Mortgage
Corporation, jointly, in trust for and for the benefit of MetLife Bank, N.A.”

 

(b)           All Income received with respect to a Mortgage Loan purchased
hereunder, whether or not deposited in the Custodial Account, shall be held in
trust for the exclusive benefit of Buyer as the owner of such Mortgage Loan and,
to the extent in the Custodial Account, shall be released only as follows:

 

26

--------------------------------------------------------------------------------


 

(i)            after the Repurchase Price for, and any Warehouse Fees and other
Obligations related to, such Mortgage Loan have been paid in full to Buyer, all
amounts previously deposited in the Custodial Account with respect to such
Mortgage Loan and then in the Custodial Account shall be:

 

(A)          applied to any Obligations then due and payable;

 

(B)          to the extent that there exists no Default, released by Buyer to
the applicable Seller;

 

(ii)           if a Successor Servicer is appointed by Buyer, all amounts
deposited in the Custodial Account with respect to Mortgage Loans to be so
serviced shall be transferred into an account established by the Successor
Servicer pursuant to its agreement with Buyer;

 

(iii)          upon the occurrence of an Event of Default that is continuing
hereunder, all funds then held in the Custodial Account with respect to Mortgage
Loans shall only be released by the Bank to, or at the direction of, Buyer; and

 

(iv)          funds may, in Buyer’s discretion, be remitted to Buyer to cure any
Margin Deficit.

 

(c)           Sellers shall not change the identity or location of the Custodial
Account without thirty (30) days prior notice to Buyer.  Sellers shall from time
to time, at their own cost and expense, execute such directions to the
depository Bank, and other papers, documents or instruments as may be reasonably
requested by Buyer to reflect Buyer’s partial or complete ownership interest in
the Custodial Account.

 

(d)           If Buyer so requests, Sellers shall promptly notify Buyer of each
deposit in the Custodial Account, and each withdrawal from the Custodial
Account, made with respect to Mortgage Loans owned by Buyer and serviced by
Sellers or a Subservicer.  Sellers shall also promptly deliver to Buyer
photocopies of all periodic bank statements and other records relating to the
Custodial Account as Buyer may from time to time request.

 

(e)           At any time while a Custodial Account is not required hereunder,
the following provisions shall apply:

 

(i)            Where a particular term of a Transaction extends over the date on
which Income is paid in respect of any Purchased Assets subject to that
Transaction, such Income shall be the property of Buyer.  Notwithstanding the
foregoing, and provided no Default has occurred and is continuing, Buyer agrees
that Sellers shall be entitled to receive, solely from such Income, an amount
equal to all Income received in respect of the Purchased Assets; provided,
however, that any Income received by or on behalf of Sellers while the related
Transaction is outstanding shall be deemed held by Sellers solely in trust for
Buyer pending the repurchase on the related Repurchase Date.

 

(ii)           In the event that a Default has occurred and is continuing,
notwithstanding any provision set forth herein, Sellers shall remit to Buyer, by
wire transfer in accordance with wire transfer instructions previously given to
Sellers by Buyer, all Income received with respect to each Purchased Mortgage
Loan on such date or dates as Buyer notifies Sellers in writing.

 

27

--------------------------------------------------------------------------------


 

(f)       All amounts required to be paid or remitted by Sellers to Buyer which
are not made when due shall bear interest from the due date until the
remittance, transfer or payment is made, payable by Sellers, at the lesser of
the Post-Default Rate or the maximum rate of interest permitted by law.  If
there is no maximum rate of interest specified by applicable law, interest on
such sums shall accrue at the Post-Default Rate.

 

SECTION 6.                                        REQUIREMENTS OF LAW

 

(a)           If any Requirement of Law (other than with respect to any
amendment made to Buyer’s certificate of incorporation and bylaws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)            shall subject Buyer to any Tax or increased Tax of any kind
whatsoever with respect to this Agreement or any Transaction or change the basis
of taxation of payments to Buyer in respect thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer which is
not otherwise included in the determination of the LIBOR Rate hereunder;

 

(iii)          shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Sellers shall promptly pay Buyer such
additional amount or amounts as calculated by Buyer in good faith as will
compensate Buyer for such increased cost or reduced amount receivable.

 

(b)           If Buyer shall have determined that the adoption of or any change
in any Requirement of Law (other than with respect to any amendment made to
Buyer’s certificate of incorporation and bylaws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof shall have the effect of reducing the rate of return on Buyer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which Buyer or such corporation could have achieved but for such
adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer to be material, then from time to time, Sellers shall promptly pay to
Buyer such additional amount or amounts as will compensate Buyer for such
reduction.

 

(c)           If Buyer becomes entitled to claim any additional amounts pursuant
to this Section, it shall promptly notify Sellers of the event by reason of
which it has become so entitled.  A certificate as to any additional amounts
payable pursuant to this Section submitted by Buyer to Sellers shall be
conclusive in the absence of manifest error.

 

28

--------------------------------------------------------------------------------


 

SECTION 7.                                        TAXES.

 

(a)           Any and all payments by any Seller under or in respect of this
Agreement or any other Facility Documents to which Seller is a party shall be
made free and clear of, and without deduction or withholding for or on account
of, any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”), unless required by law.  If a Seller shall be
required under any applicable Requirement of Law to deduct or withhold any Taxes
from or in respect of any sum payable under or in respect of this Agreement or
any of the other Facility Documents to Buyer, (i) such Seller shall make all
such deductions and withholdings in respect of Taxes, (ii) such Seller shall pay
the full amount deducted or withheld in respect of Taxes to the relevant
taxation authority or other Governmental Authority in accordance with any
applicable Requirement of Law, and (iii) the sum payable by such Seller shall be
increased as may be necessary so that after such Seller has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 7) such Buyer receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made in respect of Non-Excluded Taxes.  For purposes of this Agreement the
term “Non-Excluded Taxes” are Taxes other than, in the case of a Buyer, Taxes
that are imposed on its overall Net Income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Buyer is organized or
of its applicable lending office, or any political subdivision thereof, unless
such Taxes are imposed as a result of such Buyer having executed, delivered or
performed its obligations or received payments under, or enforced, this
Agreement or any of the other Facility Documents (in which case such Taxes will
be treated as Non-Excluded Taxes).

 

(b)           In addition, each Seller hereby agrees to pay any present or
future stamp, recording, documentary, excise, property or value-added taxes, or
similar taxes, charges or levies that arise from any payment made under or in
respect of this Agreement or any other Facility Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Agreement or any other Facility Document (collectively, “Other Taxes”).

 

(c)           Each Seller hereby agrees to indemnify Buyer for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 7 imposed on or paid by such Buyer and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto.  The indemnity by each Seller provided for in this
Section 7(c) shall apply and be made whether or not the Non-Excluded Taxes or
Other Taxes for which indemnification hereunder is sought have been correctly or
legally asserted.  Amounts payable by a Seller under the indemnity set forth in
this Section 7(c) shall be paid within ten (10) days from the date on which
Buyer makes written demand therefor.

 

(d)           Within thirty (30) days after the date of any payment of Taxes,
each Seller (or any Person making such payment on behalf of such Seller) shall
furnish to Buyer for its own account a certified copy of the original official
receipt evidencing payment thereof.

 

29

--------------------------------------------------------------------------------


 

(e)           For purposes of subsection (e) of this Section 7, the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.  Each Buyer (including for avoidance
of doubt any assignee, successor or participant) that either (i) is not
incorporated under the laws of the United States, any State thereof, or the
District of Columbia or (ii) whose name does not include “Incorporated,” “Inc.,”
“Corporation,” “Corp.,” “P.C.,” “insurance company,” or “assurance company” (a
“Non-Exempt Buyer”) shall deliver or cause to be delivered to Sellers the
following properly completed and duly executed documents:

 

(i)            in the case of a Non-Exempt Buyer that is not a United States
person, a complete and executed (x) U.S. Internal Revenue Form W-8BEN with
Part II completed in which Buyer claims the benefits of a tax treaty with the
United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

(ii)           in the case of an individual, (x) a complete and executed U.S.
Internal Revenue Service Form W-8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit D (a “Section 7 Certificate”)
or (y) a complete and executed U.S. Internal Revenue Service Form W-9 (or any
successor forms thereto); or

 

(iii)          in the case of a Non-Exempt Buyer that is organized under the
laws of the United States, any State thereof, or the District of Columbia, a
complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto), including all appropriate attachments; or

 

(iv)          in the case of a Non-Exempt Buyer that (x) is not organized under
the laws of the United States, any State thereof, or the District of Columbia
and (y) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W-8BEN (or any
successor forms thereto) and a Section 7 Certificate; or

 

(v)           in the case of a Non-Exempt Buyer that (A) is treated as a
partnership or other non-corporate entity, and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W-8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a Section 7 Certificate, and (y) without duplication, with respect to each
of its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Buyer, provided, however, that no such documents will
be required with respect to a beneficial owner to the extent the actual Buyer is
determined to be in compliance with the requirements for certification on behalf
of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Sellers, provided, however, that Buyer shall be provided an
opportunity to establish such compliance as reasonable; or

 

(vi)          in the case of a Non-Exempt Buyer that is disregarded for U.S.
federal income tax purposes, the document that would be required by clause (i),
(ii), (iii), (iv), (v), (vii) and/or this clause (vi) of this Section 7(e) with
respect to its beneficial owner if such beneficial owner were Buyer; or

 

30

--------------------------------------------------------------------------------


 

(vii)         in the case of a Non-Exempt Buyer that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a Section 7 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were Buyer.

 

If the forms referred to above in this Section 7(e) that are provided by a Buyer
at the time such Buyer first becomes a party to this Agreement or, with respect
to a grant of a participation, the effective date thereof, indicate a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be treated as Taxes other than “Non-Excluded Taxes” (“Excluded
Taxes”) and shall not qualify as Non-Excluded Taxes unless and until such Buyer
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form.  If, however, on the date a Person
becomes an assignee, successor or participant to this Agreement, Buyer
transferor was entitled to indemnification or additional amounts under this
Section 7, then Buyer assignee, successor or participant shall be entitled to
indemnification or additional amounts to the extent (and only to the extent),
that Buyer transferor was entitled to such indemnification or additional amounts
for Non-Excluded Taxes, and Buyer assignee, successor or participant shall be
entitled to additional indemnification or additional amounts for any other or
additional Non-Excluded Taxes.

 

(f)            For any period with respect to which Buyer has failed to provide
Sellers with the appropriate form, certificate or other document described in
subsection (e) of this Section 7 (other than (i) if such failure is due to a
change in any applicable Requirement of Law, or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided, (ii) if such form,
certificate or other document otherwise is not required under subsection (e) of
this Section 7, or (iii) if it is legally inadvisable or otherwise commercially
disadvantageous for such Buyer to deliver such form, certificate or other
document), Buyer shall not be entitled to indemnification or additional amounts
under subsection (a) or (c) of this Section 7 with respect to Non-Excluded Taxes
imposed by the United States by reason of such failure; provided, however, that
should Buyer become subject to Non-Excluded Taxes because of its failure to
deliver a form, certificate or other document required hereunder, Sellers shall
take such steps as such Buyer shall reasonably request, to assist such Buyer in
recovering such Non-Excluded Taxes.

 

(g)           Without prejudice to the survival of any other agreement of any
Seller hereunder, the agreements and obligations of each Seller contained in
this Section 7 shall survive the termination of this Agreement.  Nothing
contained in this Section 7 shall require Buyer to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

 

(h)           Each party to this Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes, to
treat the Transaction as indebtedness of Sellers that is secured by the
Purchased Mortgage Loans and the Purchased Mortgage Loans as owned by Sellers
for federal income tax purposes in the absence of an exercise by Buyer of its
remedies following the occurrence of an Event of

 

31

--------------------------------------------------------------------------------


 

Default by Sellers.  All parties to this Agreement agree to such treatment and
agree to take no action inconsistent with this treatment, unless required by
law.

 

SECTION 8.                                        SECURITY INTEREST; BUYER’S
APPOINTMENT AS ATTORNEY-IN-FACT

 

(a)           Security Interest.  On each Purchase Date, each Seller hereby
sells, assigns and conveys all rights, title, and interests in the Purchased
Mortgage Loans identified on the related Mortgage Loan Schedule, including the
related Mortgage File, Servicing Rights, and all Income therefrom.  Although the
parties intend that all Transactions hereunder be sales and purchases and not
loans, in the event any such Transactions are deemed to be loans, and in any
event each Seller hereby pledges to Buyer as security for the performance by
Sellers of the Obligations and hereby grants, assigns and pledges to Buyer a
fully perfected first priority security interest in all of such Seller’s right,
title and interest in, to and under the Purchased Mortgage Loans, the Records
and all Servicing Rights related to the Purchased Mortgage Loans, the Facility
Documents (to the extent such Facility Documents and such Seller’s rights
thereunder relate to the Purchased Mortgage Loans), any Property relating to any
Purchased Mortgage Loan or the related Mortgaged Property, any Takeout
Commitments relating to any Purchased Mortgage Loan, any Closing Protection
Letter relating to any Purchased Mortgage Loan, all insurance policies and
insurance proceeds relating to any Purchased Mortgage Loan or the related
Mortgaged Property, including, but not limited to, any payments or proceeds
under any related primary insurance or hazard insurance, any Income relating to
any Purchased Mortgage Loan, the Custodial Account, the Reserve Amount, the
Reserve Account, the Inbound Account, the Haircut Account, any Hedge Agreements
relating to any Purchased Mortgage Loan, and any other contract rights, deposit
accounts (including any interest of a Seller in escrow accounts) and any other
payments, rights to payment (including payments of interest or finance charges)
and general intangibles to the extent that the foregoing relates to any
Purchased Mortgage Loan and any other assets relating to the Purchased Mortgage
Loans (including, without limitation, any other deposit accounts) or any
interest in the Purchased Mortgage Loans, all collateral under any other secured
debt facility now existing or hereafter entered into between such Seller on the
one hand and Buyer or Buyer’s Affiliates on the other, and any and all
replacements or substitutions for, proceeds (including the related
securitization proceeds) of, distributions on, and any other property, rights,
title or interests as are specified on a Mortgage Loan Schedule and/or
Transaction Request and/or in the MetLife Warehouse Electronic System with
respect to, any of the foregoing, in all instances whether now owned or
hereafter acquired, now existing or hereafter created and wherever located
(collectively, the “Repurchase Assets”).  To the extent that any Repurchase
Asset is of a type that does not relate to specific Mortgage Loans, Mortgage
File and the Servicing Rights, Buyer shall have purchase the applicable Seller’s
pro rata interest therein to the extent of the applicable Mortgage Loans,
Mortgage File and the Servicing Rights interest therein, but the entirety of the
applicable Seller’s interest therein shall constitute collateral securing the
payment and performance of the Obligations.

 

Except as set forth in Section 16, Sellers acknowledge that they have no rights
to service the Purchased Mortgage Loans but only have rights as a party to the
current Servicing Agreement.  Without limiting the generality of the foregoing
and in the event that a Seller is deemed to retain any residual Servicing
Rights, and for the avoidance of doubt, each Seller grants, assigns and pledges
to Buyer a security interest in the Servicing Rights and proceeds related
thereto and in all instances, whether now owned or hereafter acquired,

 

32

--------------------------------------------------------------------------------


 

now existing or hereafter created.  The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.

 

Each Seller hereby authorizes Buyer to file such financing statement or
statements relating to the Repurchase Assets and the Servicing Rights as Buyer,
at its option, may deem appropriate without the signature of any Seller
thereon.  Sellers shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 8.

 

(b)           Buyer’s Appointment as Attorney in Fact.  Each Seller hereby
irrevocably constitutes and appoints Buyer and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Seller and
in the name of such Seller or in its own name, from time to time in Buyer’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Seller hereby gives Buyer the power and right, on behalf of such
Seller, without assent by, but with notice to, such Seller, if an Event of
Default shall have occurred and be continuing, to do the following:

 

(i)            in the name of such Seller, or in its own name, or otherwise, to
take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due with respect to
any other Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

 

(ii)           to pay or discharge taxes and Liens levied or placed on or
threatened against the Repurchase Assets;

 

(iii)          (A) in accordance with all Requirements of Law, to direct any
party liable for any payment under any Repurchase Assets to make payment of any
and all moneys due or to become due thereunder directly to Buyer or as Buyer
shall direct; (B) to ask or demand for, collect, receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Repurchase Assets; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Repurchase Assets; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Repurchase Assets or any proceeds thereof and to
enforce any other right in respect of any Repurchase Assets; (E) to defend any
suit, action or proceeding brought against such Seller with respect to any
Repurchase Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Repurchase Assets as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Sellers’ expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Repurchase Assets
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as such Seller might do;

 

33

--------------------------------------------------------------------------------


 

(iv)          for the purpose of carrying out the transfer of servicing with
respect to the Mortgage Loans from such Seller to a successor servicer appointed
by Buyer in its sole discretion and to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish such transfer of servicing, and, without limiting the
generality of the foregoing, each Seller hereby gives Buyer the power and right,
on behalf of such Seller, without assent by either Seller, to, in the name of
such Seller or its own name, or otherwise, prepare and send or cause to be sent
“good-bye” letters to all mortgagors under the Mortgage Loans, transferring the
servicing of the Mortgage Loans to a successor servicer appointed by Buyer in
its sole discretion; and

 

(v)           for the purpose of delivering any notices of sale to Mortgagors or
other third parties, including without limitation, those required by law.

 

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  In addition to the foregoing, each Seller
agrees to execute a Power of Attorney, in the form of Exhibit E hereto, to be
delivered on the date hereof.

 

Each Seller also authorizes Buyer, if an Event of Default shall have occurred
and be continuing, from time to time, to execute, in connection with any sale
provided for in Section 14 hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Repurchase Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Repurchase Assets and shall not impose any duty upon it to exercise any
such powers.  Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Sellers for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

 

If an Event of Default shall have occurred and be continuing, Buyer shall be
entitled to all remedies available to a secured creditor under the Uniform
Commercial Code and shall have the right to apply the Repurchase Assets or any
proceeds therefrom to all Obligations.

 

SECTION 9.                                        PAYMENT, TRANSFER; ACCOUNTS
AND CUSTODY

 

(a)           Buyer’s Account.  Unless otherwise mutually agreed in writing, all
transfers of funds to be made by Sellers hereunder shall be made in Dollars, in
immediately available funds, without deduction, set off or counterclaim, to
Buyer at the account maintained and indicated by Buyer not later than 3:00 p.m.
New York City time, on the date on which such payment shall become due (and each
such payment made after such time shall be deemed to have been made on the next
succeeding Business Day).  Each Seller acknowledges that it has no rights of
withdrawal from the foregoing account.

 

(b)           Remittance of Purchase Price.  On the Purchase Date for each
Transaction, ownership of the Purchased Mortgage Loans shall be transferred to
Buyer or its designee against the simultaneous transfer of the Purchase Price to
the applicable the Settlement Agent.  With respect to the Purchased Mortgage
Loans being sold by a Seller on a Purchase Date, such Seller hereby sells,
transfers, conveys and assigns to Buyer or its designee without recourse, but
subject to the terms of this Agreement, all the right, title and interest of a
Seller in and to the Purchased Mortgage Loans, including the related Mortgage
File and Servicing Rights, all right, title and interest in and to the Income
therefrom.  Buyer

 

34

--------------------------------------------------------------------------------


 

may confirm that the Initial Haircut Account Funded Amount has been deposited
into the Haircut Account prior to its remittance of any amounts in accordance
herewith.  Subject to Buyer’s verification of necessary cleared funds in the
Haircut Account, Buyer shall remit to the Settlement Agent the full amount of
the outstanding principal balance of such Purchased Mortgage Loan and shall
withdraw and retain from the Haircut Account, the Haircut Amount.

 

(c)           Reserve Account.  Excel shall establish and maintain a Reserve
Account identified in the Pricing Letter, in the form of a deposit account.
Buyer shall have exclusive withdrawal rights from such Reserve Account.  The
Reserve Account shall be established with MetLife Bank, N.A.  On or prior to the
initial Purchase Date, Excel shall deposit an amount equal to the Minimum
Reserve Amount.  Funds deposited in the Reserve Account may be transferred as
set forth herein.  Any interest or other earnings on the investment of funds
held in the Reserve Account shall be deposited in the Reserve Account, subject
to withdrawal pursuant hereto.  The Reserve Amount shall be held as cash margin
and collateral for all Obligations (and not merely those of Excel) under this
Agreement.  Without limiting the generality of the foregoing, in the event that
an Event of Default exists, Buyer shall be entitled to use any or all of the
Reserve Amount to cure such circumstance or otherwise exercise remedies
available to Buyer without prior notice to, or consent from, Excel.

 

(d)           Inbound Account.  Sellers shall establish and maintain an Inbound
Account identified in the Pricing Letter, in the form of a deposit account.  The
Inbound Account shall be established with MetLife Bank, N.A.  Buyer shall have
exclusive withdrawal rights from such Inbound Account.  Funds deposited in the
Inbound Account may be transferred as set forth herein.  Any interest or other
earnings on the investment of funds held in the Inbound Account shall be
deposited in the Inbound Account, subject to withdrawal pursuant hereto.  All
amounts on deposit in the Inbound Account shall be held as cash margin and
collateral for all Obligations under this Agreement (such amount, to the extent
not applied to Obligations under the Agreement, the “Repurchase Proceeds”).  In
connection with any repurchase or purchase by a Takeout Investor of a Purchased
Mortgage Loan, Sellers shall direct remittance of the proceeds therefor into the
Inbound Account.  Sellers shall be required to comply with all requirements in
connection with any repurchase and remittance into the Inbound Account.  Upon
receipt of any Repurchase Proceeds in the Inbound Account, Buyer shall apply
such Repurchase Proceeds to the Repurchase Price for the related Purchased
Mortgage Loans.  Any Repurchase Proceeds in excess of the Repurchase Price for
the related Purchased Mortgage Loans shall be remitted to the Haircut Account,
for application as contemplated pursuant to Section 9(e).  Without limiting the
generality of the foregoing, in the event that an Event of Default exists, Buyer
shall be entitled to use any or all of the Repurchase Proceeds to cure such
circumstance or otherwise exercise remedies available to Buyer without prior
notice to, or consent from, Sellers.

 

(e)           Haircut Account.  Sellers shall establish and maintain a Haircut
Account identified in the Pricing Letter, in the form of a deposit account.  The
Haircut Account shall be established with MetLife Bank, N.A.  Buyer shall have
exclusive withdrawal rights from such Haircut Account.  Any interest or other
earnings on the investment of funds held in the Haircut Account shall be
deposited in the Haircut Account, subject to withdrawal pursuant hereto.  Buyer
is hereby authorized and instructed by Sellers to withdraw from the Haircut
Account any and all amounts contemplated herein.  On each

 

35

--------------------------------------------------------------------------------


 

Purchase Date, Sellers shall deposit the Initial Haircut Account Funded Amount
into the Haircut Account.  Upon purchase by Buyer of the related Purchased
Mortgage Loan, Buyer shall withdraw the Haircut Amount to reimburse itself for
the difference between the actual amount remitted by Buyer on the Purchase Date
on account of the Purchased Mortgage Loan and the Purchase Price for such
Purchased Mortgage Loan.  Upon repurchase by the applicable Seller, or purchase
by a Takeout Investor, of any Purchased Mortgage Loan, if there remain on
deposit in the Inbound Account Excess Proceeds with respect to such Mortgage
Loan, then Buyer shall remit the Excess Proceeds to the Haircut Account and such
Excess Proceeds shall be added to the Net Account Funded Amount for such
Mortgage Loan.  Upon repurchase by the applicable Seller, or purchase by a
Takeout Investor, of any Purchased Mortgage Loan, if there exists in the Inbound
Account Shortfall Proceeds with respect to such Mortgage Loan, then Buyer may
withdraw from the Haircut Account the amount of any Shortfall Proceeds and such
amount shall be deducted from the Net Account Funded Amount.  In addition to the
foregoing, Buyer shall be entitled to deduct and withdraw from the Haircut
Account all Warehouse Fees.  To the extent that, following application of all
deposits and withdrawals as contemplated herein with respect to a Purchased
Mortgage Loan that is repurchased by a Seller or purchased by a Takeout
Investor, (i) the Net Account Funded Amount for any such Mortgage Loan is a
positive number, then such Net Account Funded Amount for such Mortgage Loan
shall, subject to this section, be available for remittance to the applicable
Seller upon written request therefor; and (ii) the Net Account Funded Amount for
any such repurchased Mortgage Loan is a negative number, then Sellers shall
promptly remit to Buyer the amount of such Net Account Funded Amount for such
Mortgage Loan.  Without limiting the foregoing, to the extent that the Net
Account Funded Amount for any repurchased Mortgage Loan is a negative number,
Buyer shall be entitled to withdraw, retain and apply any amounts on deposit in
the Haircut Account up to the amount of such negative Net Account Funded
Amount.  To the extent that the aggregate Net Account Funded Amounts (net of any
amounts withdrawn as contemplated herein) for all repurchased Mortgage Loans
exceeds the Surplus Amount, then Sellers may, no more than once per Business
Day, deliver a written request prior to 2:00 p.m. (New York Time) for Buyer to
remit any amount in excess of the Surplus Amount to a Seller.  To the extent
that there exists no Default, Buyer shall, upon receipt of such written request,
remit any such amount in excess of the Surplus Amount to the specified Seller. 
Any interest or other earnings on the investment of funds deposited in the
Haircut Account shall be deposited in the Haircut Account, subject to withdrawal
pursuant hereto.  Without limiting the generality of the foregoing, in the event
that a Margin Call or other Default exists, Buyer shall be entitled to use any
or all of the amounts on deposit in the Haircut Account to cure such
circumstance or otherwise exercise remedies available to Buyer without prior
notice to, or consent from, Sellers.

 

(f)            Commingled Funds.  Buyer may treat all funds from time to time
credited to the Inbound Account or the Haircut Account as belonging in whole or
in any part to either one of the Sellers, in Buyer’s sole discretion, and shall
be fully protected, indemnified, defend, and held harmless by Sellers from any
claims, liabilities and expenses (including without limitation, reasonable
attorneys’ fees and expenses) resulting therefrom or from following the
instructions of or relying on any information provided by any Responsible
Officer of either of them with respect to any or all of such funds from time to
time.

 

36

--------------------------------------------------------------------------------


 

(g)           Fees.  Sellers shall pay in immediately available funds to Buyer
all fees, including without limitation, the Warehouse Fees, as and when required
hereunder.  All such payments shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to Buyer at such account
designated by Buyer.  Without limiting the generality of the foregoing or any
other provision of this Agreement, Buyer may withdraw and retain from the
Haircut Account any Warehouse Fees due and owing to Buyer.

 

SECTION 10.                                 DELIVERY OF DOCUMENTS

 

(a)           Custody of Mortgage Files.  In connection with the sale, transfer,
conveyance and assignment of Purchased Mortgage Loans, on or prior to each
Purchase Date, the applicable Seller shall deliver or cause to be delivered and
released to Buyer or its designee the Mortgage File or Wet File, as applicable
for the related Purchased Mortgage Loans.

 

Sellers shall be solely responsible for providing each and every document
required for each Mortgage File to Buyer in a timely manner and for completing
or correcting any missing, incomplete or inconsistent documents, and Buyer shall
not be responsible or liable for taking any such action, causing Sellers or any
other person or entity to do so or notifying any Person that any such action has
or has not been taken.

 

(b)           Release of Mortgage Files.  From time to time as appropriate for
the sale or repurchase of any of the Purchased Mortgage Loans, Buyer shall, upon
receipt of a request for release through the MetLife Warehouse Electronic System
and compliance with the requirements of the MetLife Warehouse Customer Guide,
release or cause to be released to the applicable Seller the related Mortgage
File or the documents of the related Mortgage File set forth in such request for
release.

 

All Mortgage Files or documents from Mortgage Files released by Buyer to a
Seller pursuant to this Section shall be held by such Seller in trust for the
benefit of Buyer.

 

Upon the payment in full, sale or repurchase of any Mortgage Loan, and upon
receipt by Buyer of such information through the MetLife Warehouse Electronic
System, and subject to Buyer receiving all amounts due on account of the
Repurchase Price hereunder, and there existing no Event of Default (unless all
Obligations have been paid in full, there are no outstanding Transactions
hereunder,  and this Agreement has terminated and Buyer has no further
commitment to enter into Transactions), Buyer shall promptly release the related
Mortgage File to the applicable Seller.

 

(c)           Purchase By Takeout Investor.  The applicable Seller shall provide
to Buyer a completed request for release of documents with respect to the
related Mortgage Loans to be purchased by a Takeout Investor through the MetLife
Warehouse Electronic System and comply with all other requirements set forth in
the MetLife Warehouse Customer Guide.  The Mortgage Files relating to the
Mortgage Loans included in a request for release shall be sent for delivery by
Buyer to the applicable Takeout Investor specified by the applicable Seller to
Buyer in the MetLife Warehouse Electronic System; provided that such Mortgage
File shall be accompanied by a fully completed Bailee Letter.  Buyer shall not
deliver any Mortgage File to any potential Takeout Investor unless such Takeout
Investor was identified by the applicable Seller to Buyer in the MetLife
Warehouse Electronic System.

 

37

--------------------------------------------------------------------------------


 

In the event that a Takeout Investor rejects a Mortgage Loan for purchase
pursuant to a Takeout Commitment for any reason whatsoever, the applicable
Seller shall promptly notify Buyer via the MetLife Warehouse Electronic System
upon receipt of notification from the Takeout Investor.

 

(d)           Written Instructions as to the method of shipment and
shipper(s) that Buyer is directed to utilize in connection with transmission of
Mortgage Files shall be delivered by the applicable Seller to Buyer prior to any
shipment of any Mortgage Files hereunder.  Buyer will arrange for the provision
of such services at the sole cost and expense of Sellers, the fees of which
shall be billed to Sellers and paid by Sellers as part of the Warehouse Fees. 
In the absence of Written Instructions from the applicable Seller, Buyer shall
not ship the related Mortgage Files.

 

SECTION 11.                                 REPRESENTATIONS

 

Each Seller, jointly and severally, represents and warrants to Buyer that as of
the Purchase Date for any Purchased Mortgage Loans by Buyer from a Seller and as
of the date of this Agreement and any Transaction hereunder and at all times
while the Facility Documents are in full force and effect and/or any Transaction
hereunder is outstanding:

 

(a)           Acting as Principal.  Sellers will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).

 

(b)           No Broker.  Sellers have not dealt with any broker (excluding any
third-party mortgage broker any payments to which are the sole responsibility of
Sellers), investment banker, agent, or other person, except for Buyer, who may
be entitled to any commission or compensation in connection with the sale of
Purchased Mortgage Loans pursuant to this Agreement.

 

(c)           Financial Statements.  The Financial Reporting Party has
heretofore furnished to Buyer a copy of its (a) consolidated balance sheet and
the consolidated balance sheets of its consolidated Subsidiaries for the fiscal
year ended the Annual Financial Statement Date and the related consolidated
statements of income and retained earnings and of cash flows for the Financial
Reporting Party and its consolidated Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous year, with
the opinion thereon of an Approved CPA and (b) consolidated balance sheet and
the consolidated balance sheets of its consolidated Subsidiaries for each of the
monthly period(s) of the Financial Reporting Party up until Monthly Financial
Statement Date, and the related consolidated statements of income and retained
earnings and of cash flows for the Financial Reporting Party and its
consolidated Subsidiaries for such monthly period(s), setting forth in each case
in comparative form the figures for the previous year.  All such Financial
Statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Financial Reporting Party
and its Subsidiaries and the consolidated results of their operations as at such
dates and for such monthly periods, all in accordance with GAAP applied on a
consistent basis (excluding normal year-end adjustments).  Since the Annual
Financial Statement Date, there has been no material adverse change in the
consolidated business, operations or financial condition of the Financial
Reporting Party and its consolidated Subsidiaries taken as a whole from that set
forth in said Financial Statements nor is any Seller Party aware of any state of
facts which (without notice or the lapse of time) would reasonably be expected
to result in any such

 

38

--------------------------------------------------------------------------------


 

material adverse change or would reasonably be expected to have a Material
Adverse Effect.  The Financial Reporting Party does not have, on the Annual
Financial Statement Date, any material liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Financial Reporting Party except as
heretofore disclosed to Buyer in writing.

 

(d)           Organization, Etc.  Each Seller Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Seller Party (a) has all requisite corporate or other power,
and has all governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as now being or as
proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; (b) is qualified to do business and is in good standing
in all other jurisdictions in which the nature of the business conducted by it
makes such qualification necessary, except where failure so to qualify would not
be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect; and (c) has full power and authority to execute,
deliver and perform its obligations under the Facility Documents.  Schedule 4 to
the Pricing Letter lists all holders of stock of and other equity interests in
each Seller Party, and the amounts and types of shares held by each of them. 
Except as set forth on Schedule 4 to the Pricing Letter, there are no agreements
of any kind relating to the issuance of any shares of any Seller Party, or any
convertible or exchangeable securities or any options, warrants or other rights
relating to the stock of or other equity interests in any Seller Party.

 

(e)           Authorization, Compliance, Approvals.  The execution and delivery
of, and the performance by each Seller Party of its obligations under, the
Facility Documents to which it is a party (a) are within such Seller Party’s
powers, (b) have been duly authorized by all requisite action on the part of
such Seller Party, (c) do not violate any provision of any applicable
Requirement of Law, rule or regulation, or any order, writ, injunction or decree
of any court or other Governmental Authority, or its organizational documents,
(d) do not violate any indenture, agreement, document or instrument to which
such Seller Party or any of its Subsidiaries is a party, or by which any of them
or any of their respective properties or any of the Repurchase Assets is bound
or to which any of them is subject and (e) are not in conflict with, do not
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, or except as may be provided by any Facility Document, result
in the creation or imposition of any Lien upon any of the property or assets of
such Seller Party or any of its Subsidiaries pursuant to, any such indenture,
agreement, document or instrument.  No Seller Party is required to obtain any
consent, approval or authorization from, or to file any declaration or statement
with, any Governmental Authority in connection with or as a condition to the
consummation of the Transactions contemplated herein and the execution, delivery
or performance of the Facility Documents to which it is a party.  With respect
to any and all Records or Electronic Records submitted or transmitted to Buyer
including, but not limited to, fax copies of Records or Electronic Records, each
Seller represents and warrants that any party who submitted or transmitted
Records or Electronic Records or who submitted or transmitted Records or
Electronic Records containing such Seller’s signature or such Seller’s
Electronic Signature was authorized to do so.

 

39

--------------------------------------------------------------------------------


 

(f)            Litigation.  There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or to any Seller Party’s knowledge threatened) or other legal or
arbitrable proceedings affecting Seller Party or any of its Subsidiaries or
affecting any of the Repurchase Assets or any of the other properties of Seller
Party before any Governmental Authority which (i) questions or challenges the
validity or enforceability of the Facility Documents or any action to be taken
in connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than the Litigation Threshold,
(iii) individually or in the aggregate, if adversely determined, would have a
Material Adverse Effect, or (iv) requires filing with the SEC in accordance with
its regulations or (v) relates to any violation of the Home Ownership and Equity
Protection Act or any state, city or district high cost home mortgage or
predatory lending law.

 

(g)           Purchased Mortgage Loans.

 

(i)           With respect to each Mortgage Loan to be sold hereunder by a
Seller to Buyer, such Mortgage Loan is an Eligible Mortgage Loan, including that
all applicable representations and warranties set forth in Schedule 1 hereto are
true, correct, and complete.

 

(ii)          Neither Seller has assigned, pledged, or otherwise conveyed or
encumbered to any other Person any Mortgage Loan to be sold to Buyer hereunder,
and immediately prior to the sale of such Mortgage Loan to Buyer, the applicable
Seller was the sole owner of such Mortgage Loan and had good and marketable
title thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the sale to Buyer hereunder.

 

(iii)         The provisions of this Agreement are effective to either
constitute a sale of Repurchase Assets to Buyer or to create in favor of Buyer a
valid security interest in all right, title and interest of the applicable
Seller in, to and under the Repurchase Assets.

 

(h)           Proper Names; Chief Executive Office/Jurisdiction of
Organization.  Neither Seller operates in any jurisdiction under a trade name,
division name or name other than those names previously disclosed in writing by
Sellers to Buyer.  On the Effective Date, each Seller’s chief executive office
is, and has been, located as specified on the signature page hereto.  Each
Seller Party’s jurisdiction of organization is as set forth in the Pricing
Letter.

 

(i)            Location of Books and Records.  The location where each Seller
keeps its books and records, including all computer tapes and records related to
the Repurchase Assets is its chief executive office.

 

(j)            Enforceability.  This Agreement and all of the other Facility
Documents executed and delivered by each Seller Party in connection herewith are
legal, valid and binding obligations of Seller Party and are enforceable against
Seller Party in accordance with their terms except as such enforceability may be
limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Requirements of Law affecting creditors’
rights generally and (ii) general principles of equity.

 

40

--------------------------------------------------------------------------------


 

(k)           Ability to Perform.  Seller Party does not believe, nor does it
have any reason or cause to believe, that it cannot perform each and every
covenant contained in the Facility Documents to which it is a party on its part
to be performed.

 

(l)            No Default.  No Default or Event of Default has occurred and is
continuing.

 

(m)          No Adverse Selection.  Sellers have not selected the Purchased
Mortgage Loans in a manner so as to adversely affect Buyer’s interests.

 

(n)           Adjusted Tangible Net Worth.  On the initial Purchase Date, the
Adjusted Tangible Net Worth of the applicable Seller Party is not less than the
Adjusted Tangible Net Worth required of such Seller Party in the Pricing Letter.

 

(o)           Debt for Borrowed Money. All credit facilities, repurchase
facilities or substantially similar facilities or other debt for borrowed money
of each Seller (the “Debt for Borrowed Money Arrangements”) which are presently
in effect and/or outstanding are listed on Schedule 2 to the Pricing Letter and
no events of default exist thereunder.

 

(p)           Accurate and Complete Disclosure.  The information, reports,
Financial Statements, exhibits and schedules furnished in writing by or on
behalf of each Seller Party to Buyer in connection with the negotiation,
preparation or delivery of this Agreement or performance hereof and the other
Facility Documents or included herein or therein or delivered pursuant hereto or
thereto, when taken as a whole, do not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading.  There is no fact known to any Seller Party, after due inquiry, that
would reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Facility Documents or in a report, Financial
Statement, exhibit, schedule, disclosure letter or other writing furnished to
Buyer for use in connection with the transactions contemplated hereby or
thereby.

 

(q)           Margin Regulations.  The use of all funds acquired by Sellers
under this Agreement will not conflict with or contravene any of Regulations T,
U or X promulgated by the Board of Governors of the Federal Reserve System as
the same may from time to time be amended, supplemented or otherwise modified.

 

(r)           Investment Company.  No Seller Party nor any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(s)           Solvency.  As of the date hereof and immediately after giving
effect to each Transaction, the fair value of the assets of each Seller is
greater than the fair value of the liabilities (including, without limitation,
contingent liabilities if and to the extent required to be recorded as a
liability on the Financial Statements of such Seller in accordance with GAAP) of
such Seller and each Seller is solvent and, after giving effect to the
transactions contemplated by this Agreement and the other Facility Documents,
will not be rendered insolvent or left with an unreasonably small amount of
capital with which to conduct its business and perform its obligations.  Neither
Seller intends to incur, or believes that it has incurred, debts beyond its
ability to pay such debts as they mature.  No Seller Party is contemplating the
commencement of an insolvency, bankruptcy, liquidation, or consolidation
proceeding or the appointment of a receiver, liquidator, conservator, trustee,
or similar official in respect of itself or any of its property.

 

41

--------------------------------------------------------------------------------


 

(t)            ERISA.

 

(i)           No liability under Section 4062, 4063, 4064 or 4069 of ERISA has
been or is expected by any Seller Party to be incurred by such Seller Party or
any ERISA Affiliate thereof with respect to any Plan which is a Single-Employer
Plan in an amount that could reasonably be expected to have a Material Adverse
Effect.

 

(ii)          No Plan which is a Single Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent fiscal
year of such Plan ended prior to the date hereof, and no such plan which is
subject to Section 412 of the Code failed to meet the requirements of
Section 436 of the Code as of such last day.  Neither any Seller Party nor any
ERISA Affiliate thereof is subject to a Lien in favor of such a Plan as
described in Section 430(k) of the Code or Section 303(k) of ERISA.

 

(iii)         Each Plan of any Seller Party, each of its Subsidiaries and each
of its ERISA Affiliates is in compliance with the applicable provisions of ERISA
and the Code, except where the failure to comply would not result in any
Material Adverse Effect.

 

(iv)         No Seller Party nor any of its Subsidiaries has incurred a tax
liability under Chapter 43 of the Code or a penalty under Section 502 of ERISA
which has not been paid in full, except where the incurrence of such tax or
penalty would not result in a Material Adverse Effect.

 

(v)          No Seller Party nor any of its Subsidiaries nor any ERISA Affiliate
thereof has incurred or reasonably expects to incur any withdrawal liability
under Section 4201 of ERISA as a result of a complete or partial withdrawal from
a Multiemployer Plan in an amount that could reasonably be expected to have a
Material Adverse Effect.

 

(u)           Taxes.  Each Seller Party and its Subsidiaries have timely filed
all tax returns that are required to be filed by them and have timely paid all
Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided.  There are no Liens for Taxes,
except for statutory liens for Taxes not yet due and payable.

 

(v)            No Reliance.  Each Seller Party has made its own independent
decisions to enter into the Facility Documents and each Transaction and as to
whether such Transaction is appropriate and proper for it based upon its own
judgment and upon advice from such advisors (including without limitation, legal
counsel and accountants) as it has deemed necessary. No Seller Party is relying
upon any advice from Buyer as to any aspect of the Transactions, including
without limitation, the legal, accounting or tax treatment of such Transactions.

 

(w)           Plan Assets.  No Seller Party is an employee benefit plan as
defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Purchased Mortgage Loans are not “plan
assets” within the meaning of 29 CFR §2510.3-101, as modified by Section 3(42)
of ERISA, in any Seller Party’s hands and transactions by or with any Seller
Party are not subject to any state or local statute regulating investments of,
or fiduciary obligations with respect to governmental plans within the meaning
of Section 3(32) of ERISA.

 

42

--------------------------------------------------------------------------------


 

(x)           Agency Approvals.  Excel is a Fannie Mae approved seller/servicer,
full direct endorsed FHA mortgagee, and a VA automatic lender.  AmeriHome
Mortgage Corporation is an approved Fannie Mae, Freddie Mac, and HUD
seller/servicer, and approved Ginnie Mae issuer and servicer.  To the extent
necessary, each Seller is approved by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act.  In
each such case, Sellers are in good standing, with no event having occurred or a
Seller having any reason whatsoever to believe or suspect will occur, including,
without limitation, a change in insurance coverage, which would make either
Seller unable to comply with the eligibility requirements for maintaining all
such applicable approvals or require notification to the relevant Agency.

 

(y)           Ability to Service Mortgage Loans; Servicing Agreements.  Each
Seller has adequate financial standing, servicing facilities, procedures and
experienced personnel necessary for the sound servicing of mortgage loans of the
same types as may from time to time constitute Purchased Mortgage Loans and in
accordance with Accepted Servicing Practices.  Neither Seller is a party to any
servicing agreements with respect to any of its Mortgage Loans except as set
forth on Schedule 5 to the Pricing Letter, true and complete copies of which
servicing agreements have been furnished to Buyer.  Except as set forth on
Schedule 5 of the Pricing Letter, no Purchased Mortgage Loans will be subject to
any such servicing agreements.

 

(z)           Anti-Money Laundering Laws.  Each Seller has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); each Seller has established an anti-money laundering compliance program
to the extent required by the Anti-Money Laundering Laws, has conducted to the
extent required the requisite due diligence in connection with the origination
of each Mortgage Loan for purposes of the Anti-Money Laundering Laws, including
with respect to the legitimacy of the applicable Mortgagor and the origin of the
assets used by the said Mortgagor to purchase the property in question, and
maintains, and will maintain, to the extent required, sufficient information to
identify the applicable Mortgagor for purposes of the Anti-Money Laundering
Laws.

 

(aa)         No Prohibited Persons. No Seller Party nor any of their respective
Affiliates, officers, directors, partners or members, is an entity or person (or
to any Seller Party’s knowledge, owned or controlled by an entity or person):
(i) that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

 

43

--------------------------------------------------------------------------------


 

(bb)         [Reserved.]

 

(cc)         Hedging.  Each Seller has established (or otherwise works with an
Affiliate that has established) a formal hedging policy and program, which is
managed by an Approved Hedging Manager, with respect to all of its Mortgage
Loans, other than those in respect of which such Seller has entered into a
Takeout Commitment.

 

(dd)         Subordinated Debt.  Neither Seller has Subordinated Debt except as
described in Schedule 6 to the Pricing Letter, and, if a Seller has any
Subordinated Debt, such Seller has provided Buyer with true and complete copies
of all documents evidencing such Subordinated Debt.

 

(ee)         MERS.  Each Seller shall and shall cause each Subservicer to (i) be
a member in good standing of MERS, and (ii) comply in all material respects with
the rules and regulations of MERS in connection with all Purchased Mortgage
Loans.

 

SECTION 12.                                 COVENANTS

 

On and as of the date of this Agreement and each Purchase Date and at all times
until this Agreement is no longer in force, each Seller covenants, jointly and
severally, as follows:

 

(a)           Preservation of Existence; Compliance with Law.  Each Seller
shall:

 

(i)           Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business;

 

(ii)          Comply with the requirements of all applicable Requirements of
Law, rules, regulations and orders, whether now in effect or hereafter enacted
or promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws);

 

(iii)         Maintain all licenses, permits or other approvals necessary for
Seller to conduct its business and to perform its obligations under the Facility
Documents, and conduct its business strictly in accordance with applicable
Requirements of Law;

 

(iv)         Keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied; and

 

(v)          Permit representatives of Buyer, upon reasonable notice (unless an
Event of Default shall have occurred and is continuing, in which case, no prior
notice shall be required), during normal business hours, to examine, copy and
make extracts from its books and records, to inspect any of its Properties, and
to discuss its business and affairs with its officers, all to the extent
reasonably requested by Buyer, subject to the provisions set forth in Section 17
hereof.

 

(b)           Taxes.  Each Seller shall timely file all tax returns that are
required to be filed by it and shall timely pay all Taxes due, except for any
such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted with respect to which adequate reserves have
been provided.

 

44

--------------------------------------------------------------------------------


 

(c)           Notice of Proceedings or Adverse Change.  Each Seller shall give
notice to Buyer of any of the following within the specified time:

 

(i)            Immediately after a Responsible Officer of such Seller has any
knowledge of:

 

(A)          the occurrence of any Default or Event of Default;

 

(B)           any (x) default or event of default under any Indebtedness of any
Seller, (y) litigation, investigation, regulatory action or proceeding that is
pending or threatened by or against any Seller in any federal or state court or
before any Governmental Authority which, if not cured or if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
constitute a Default or Event of Default, or (z) any Material Adverse Effect
with respect to any Seller;

 

(C)           any litigation or proceeding of which any Seller has knowledge
that is pending or threatened against (x) any Seller in which the amount
involved exceeds the Litigation Threshold, in which injunctive or similar relief
is sought, or which would reasonably be expected to have a Material Adverse
Effect, and (y) any litigation or proceeding that is pending or threatened in
connection with any of the Repurchase Assets, which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect; or

 

(D)          any Lien or security interest (other than security interests
created hereby or under any other Facility Document) on, or claim asserted
against, any of the Repurchase Assets.

 

(ii)           As soon as reasonably possible, notice of any of the following
events:

 

(A)          a change in the insurance coverage of any Seller required
hereunder, with a copy of evidence of same attached;

 

(B)          any material change in accounting policies or financial reporting
practices of any Seller;

 

(C)          any (x) Change in Control, or any cumulative aggregate change of
10% or more in direct or indirect ownership or controlling interest of the
direct or indirect owners of any Seller Party, or (y) person (other than a
current owner) obtaining a direct or indirect ownership interest (or right to
obtain a direct or indirect ownership interest) of 10% or more in any Seller
Party; or

 

(D)          any other event, circumstance or condition that has resulted, or
has a possibility of resulting, in a Material Adverse Effect.

 

(iii)          Promptly, but no later than two (2) Business Days after Seller
Party receives any of the same, deliver to Buyer a true, complete, and correct
copy of any material schedule, report, notice, or any other material document
delivered to Seller Party by any Person pursuant to, or in connection with, any
of the Repurchase Assets, with any of the foregoing which is non-material to be
delivered to Buyer promptly upon request.

 

45

--------------------------------------------------------------------------------


 

(iv)          Promptly, but no later than two (2) Business Days after a Seller
receives notice of the same, (A) any Mortgage Loan submitted for inclusion into
an Agency security and rejected by that Agency for inclusion in such Agency
security, (B) any Mortgage Loan submitted to a Takeout Investor (whole loan or
securitization) and rejected for purchase by such Takeout Investor, or (C) any
Purchased Mortgage Loan ceased to be an Eligible Mortgage Loan, including that
any applicable representations and warranties set forth in Schedule 1 hereto
ceases to be true, correct, and complete.

 

(d)           Financial Reporting.  Each Seller shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
Buyer (with all Financial Statements delivered hereunder to be separately
provided with respect to any Financial Reporting Party which is consolidated
into any other Financial Reporting Party):

 

(i)            Within ninety (90) days after the close of each fiscal year,
Financial Statements of each Seller Party, including a statement of income and
changes in shareholders’ equity, for such year, and the related balance sheet as
at the end of such year, all in reasonable detail and accompanied by an opinion
of an accounting firm as to said Financial Statements;

 

(ii)           Within thirty (30) days after the end of each fiscal quarter
(including the fourth fiscal quarter), the unaudited balance sheets of each
Financial Reporting Party as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
the Financial Reporting Party for such period and the portion of the fiscal year
through the end of such period, subject, however, to year end adjustments, such
reports shall include, without limitation, in clearly delineated line items, the
result of each Seller’s hedging activities for the applicable period;

 

(iii)          Simultaneously with the furnishing of each of the Financial
Statements to be delivered pursuant to subsection (i)-(ii) above, a certificate
in the form of Exhibit A to the Pricing Letter and certified by an executive
officer of the Financial Reporting Party, and (y) a Servicing Rights Appraisal
(provided, however, may elect not to deliver a current Servicing Rights
Appraisal as required herein, in which event the MSR Value shall for all
purposes of the Facility Documents be treated as zero).  All Servicing Rights
Appraisals shall be delivered to Buyer no later than thirty (30) days after the
applicable “as of” date therefor.  Buyer reserves the right to require at any
time that Sellers (or either of them) obtain and deliver current Servicing
Rights Appraisals during the pendency of a Default or an Event of Default;

 

(iv)          If applicable, copies of any 10-Ks, 10-Qs, registration statements
and other “corporate finance” SEC filings (other than 8-Ks) by Seller Parties’
public company parent within 5 Business Days after their filing with the SEC;
provided, that, Seller Parties’ public company parent will provide Buyer with a
copy of its annual 10-K filed with the SEC no later than 90 days after the end
of the related fiscal year; and

 

(v)           Promptly, from time to time, such other information regarding the
business affairs, operations and financial condition of any Seller as Buyer may
reasonably request.

 

(e)            Visitation and Inspection Rights.  Each Seller shall permit Buyer
to inspect, and take all other actions permitted under Section 17 hereof.

 

(f)            Reimbursement of Expenses.  The Sellers shall promptly reimburse
Buyer for all expenses as the same are incurred by Buyer as required by Sections
15 (b) and 17 hereof.

 

46

--------------------------------------------------------------------------------


 

(g)           Further Assurances.  Each Seller shall execute and deliver to
Buyer all further documents, financing statements, agreements and instruments,
and take all further actions that may be required under applicable Requirements
of Law, or that Buyer may reasonably request, in order to effectuate the
transactions contemplated by this Agreement and the Facility Documents or,
without limiting any of the foregoing, to grant, preserve, protect and perfect
the validity and first priority of the security interests created or intended to
be created hereby.  Each Seller shall do all things necessary to preserve the
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder.  Without limiting the foregoing, each Seller will
comply with all applicable Requirements of Law of any Governmental Authority and
cause the Repurchase Assets to comply with all applicable Requirements of Law. 
Each Seller will not allow any default for which such Seller is responsible to
occur under any Repurchase Assets or any Facility Document and such Seller shall
fully perform or cause to be performed when due all of its obligations under any
Repurchase Assets or the Facility Documents.

 

(h)           True and Correct Information.  All information, reports, exhibits,
schedules, Financial Statements or certificates of each Seller or any Affiliates
thereof or any of their officers furnished to Buyer hereunder and during Buyer’s
diligence of each Seller will be true and complete and will not omit to disclose
any material facts necessary to make the statements therein or therein, in light
of the circumstances in which they are made, not misleading.  All required
Financial Statements, information and reports delivered by any Seller to Buyer
pursuant to this Agreement shall be prepared in accordance with GAAP, or as
applicable, to SEC filings, the appropriate SEC accounting requirements.

 

(i)            ERISA Events.

 

(i)            Promptly upon becoming aware of the occurrence of any Event of
ERISA Termination which together with all other Events of ERISA Termination
occurring within the prior 12 months involve a payment of money by or a
potential aggregate liability of any Seller Party or any ERISA Affiliate thereof
or any combination of such entities in excess of the ERISA Liability Threshold,
a Seller shall give Buyer a written notice specifying the nature thereof, what
action such Seller Party or any ERISA Affiliate thereof has taken and, when
known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

(ii)           Promptly upon receipt thereof, each Seller shall furnish to Buyer
copies of (i) all notices received by such Seller or any ERISA Affiliate thereof
of the PBGC’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan; (ii) all notices received by any Seller or any ERISA
Affiliate thereof from the sponsor of a Multiemployer Plan pursuant to
Section 4202 of ERISA involving withdrawal liability in excess of the ERISA
Liability Threshold; and (iii) all funding waiver requests filed by any Seller
or any ERISA Affiliate thereof with the Internal Revenue Service with respect to
any Plan, the accrued benefits of which exceed the present value of the plan
assets as of the date the waiver request is filed, and all communications
received by any Seller or any ERISA Affiliate thereof from the Internal Revenue
Service with respect to any such funding waiver request.

 

(j)            Financial Condition Covenants.  The applicable Seller shall
comply with the Financial Condition Covenants set forth in the Pricing Letter.

 

47

--------------------------------------------------------------------------------


 

(k)           Hedging.  Each Seller shall at all times maintain, implement, and
adhere to a formal hedging policy and program, acceptable to Buyer, using
appropriate Hedge Agreements, covering all of such Seller’s Mortgage Loans,
other than those subject to a Takeout Commitment, which is contractually managed
by an Approved Hedging Manager.  Each Seller shall hedge all Purchased Mortgage
Loans with Takeout Commitments or in accordance with such Seller’s hedging
policies.  Each Seller shall review its hedging policies periodically to confirm
that they are being complied with in all material respects and are adequate to
meet such Seller’s business objectives.  In the event a Seller makes any
material amendment or modification to the hedging policies, such Seller shall
promptly deliver to Buyer a complete copy of the amended or modified hedging
policies.  Additionally, Buyer may in its reasonable discretion request a
current copy of a Seller’s hedging policies at any time.  By Wednesday of each
week, Sellers shall furnish Buyer with a consolidated hedging report as of the
end of the immediately preceding week, to be in such form and to contain such
information as shall be specified from time to time by Buyer, including, without
limitation, Sellers’ then locked pipeline, notional hedge positions, and
historical pull-throughs.

 

(l)            No Adverse Selection.  Sellers shall not select Eligible Mortgage
Loans to be sold to Buyer as Purchased Mortgage Loans using any type of adverse
selection or other selection criteria which would adversely affect Buyer.

 

(m)          Servicer Approval.  Sellers shall not cause or permit the Purchased
Mortgage Loans to be serviced by any servicer other than a servicer expressly
approved in writing by Buyer, which approval shall be deemed granted by Buyer
with respect to Sellers and the initial Subservicer with the execution of this
Agreement.

 

(n)           Insurance.  Each Seller shall maintain Fidelity Insurance in an
aggregate amount at least equal to the Fidelity Insurance Requirement.  Each
Seller shall maintain Fidelity Insurance in respect of its officers, employees
and agents, with respect to any claims made in connection with all or any
portion of the Repurchase Assets.  Sellers shall notify Buyer of any material
change in the terms of any such Fidelity Insurance.

 

(o)           Books and Records.  Each Seller shall, to the extent practicable,
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Repurchase
Assets in the event of the destruction of the originals thereof), and keep and
maintain or obtain, as and when required, all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Repurchase Assets.

 

(p)           Illegal Activities.  No Seller shall engage in any conduct or
activity that could subject its assets to forfeiture or seizure.

 

(q)           Material Change in Business.  No Seller shall make any material
change in the nature of its business as carried on at the date hereof without
the prior written consent of Buyer, which consent will not be unreasonably
withheld or delayed.

 

(r)            Limitation on Dividends and Distributions.  No Seller shall make
any payment on account of, or set apart assets for, a sinking or other analogous
fund for the purchase, redemption, defeasance, retirement or other acquisition
of any equity interest of a Seller or for the payment of Subordinated Debt,
whether now or hereafter outstanding, or make any other distribution or dividend
in respect of any of the foregoing or to any shareholder or equity owner of such
Seller, either directly or indirectly, whether in cash or

 

48

--------------------------------------------------------------------------------


 

property or in obligations of such Seller or any of such Seller’s Subsidiaries
in any calendar year (i) following the occurrence and during the continuation of
a Default, or (ii) in violation of any applicable Subordination Agreement.

 

(s)           Disposition of Assets; Liens.  Sellers shall not create, incur,
assume or suffer to exist any mortgage, pledge, Lien, charge or other
encumbrance of any nature whatsoever on any of the Repurchase Assets, whether
real, personal or mixed, now or hereafter owned, other than the Liens created in
connection with the transactions contemplated by this Agreement; nor shall
Sellers cause any of the Purchased Mortgage Loans to be sold, pledged, assigned
or transferred.

 

(t)            Transactions with Affiliates.  Other than ordinary course
parent/subsidiary transactions, no Seller shall enter into any transaction,
including, without limitation, the purchase, sale, lease or exchange of property
or assets or the rendering or accepting of any service with any Affiliate unless
such transaction is (i) not otherwise prohibited in this Agreement, (ii) in the
ordinary course of such Seller’s business and (iii) upon fair and reasonable
terms no less favorable to Seller, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person which is not an Affiliate.

 

(u)           ERISA Matters.

 

(i)            No Seller shall not permit any event or condition which is
described in the definition of “Event of ERISA Termination” to occur or exist
with respect to any Plan or Multiemployer Plan if such event or condition,
together with all other events or conditions described in the definition of
Event of ERISA Termination occurring within the prior 12 months, involves the
payment of money by or an incurrence of liability of a Seller or any ERISA
Affiliate thereof, or any combination of such entities in an amount in excess of
the ERISA Liability Threshold.

 

(ii)           No Seller shall be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and Seller Party shall not use “plan assets” within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA, to engage in this Agreement
or the Transactions hereunder and transactions by or with a Seller are not
subject to any state or local statute regulating investments of, or fiduciary
obligations with respect to any governmental plans within the meaning of
Section 3(32) of ERISA.

 

(v)            Consolidations, Mergers and Sales of Assets.  No Seller shall
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person
other than the sale of Mortgage Loans in the ordinary course of business.  No
Seller shall (i) cause or permit any change to be made in its name,
organizational identification number, identity or corporate structure, each as
described in Section 11(h) or (ii) change its jurisdiction of organization,
unless it shall have provided Buyer thirty (30) days’ prior written notice of
such change and shall have first taken all action required by Buyer for the
purpose of perfecting or protecting the lien and security interest of Buyer
established hereunder.

 

49

--------------------------------------------------------------------------------


 

(w)           Mortgage Loan Reports.  On the Reporting Date or with such greater
frequency as requested by Buyer, each Seller will furnish to Buyer monthly
electronic Mortgage Loan performance data, including, without limitation, a
Mortgage Loan Schedule, delinquency reports, pool analytic reports and static
pool reports (i.e., delinquency, foreclosure and net charge off reports) and
monthly stratification reports summarizing the characteristics of the Mortgage
Loans.

 

(x)           Underwriting Guidelines.  Without the prior written consent of
Buyer, neither Seller shall deviate from its Underwriting Guidelines, as in
effect from time to time, in connection with its origination of Purchased
Mortgage Loans.

 

(y)           No Amendment or Compromise.  Without Buyer’s prior written consent
no Seller or those acting on behalf of a Seller shall amend or modify, or waive
any term or condition of, or settle or compromise any claim in respect of, any
item of the Mortgage Loans, provided that a Mortgage Loan may be amended or
modified if such amendment or modification does not affect the amount or timing
of any payment of principal or interest, extend its scheduled maturity date,
modify its interest rate, or constitute a cancellation or discharge of its
outstanding principal balance and does not materially and adversely affect the
security afforded the Mortgaged Property securing the Mortgage Loan.

 

(z)           Agency Approvals; Servicing.  Sellers shall maintain their
respective status and approvals as set forth in Section 11(x), in each case in
good standing (each such approval, an “Approval”).  Should a Seller, for any
reason, cease to possess all such applicable Approvals to the extent necessary,
or should notification to the relevant Agency or to HUD, FHA or VA be required,
the applicable Seller shall so notify Buyer immediately in writing. 
Notwithstanding the preceding sentence, each Seller shall take all necessary
action to maintain all of its applicable Approvals at all times during the term
of this Agreement and each outstanding Transaction.

 

(aa)         Sharing of Information.  Each Seller hereby allows and consents to
Buyer exchanging information related to such Seller’s credit and the
Transactions hereunder with third party lenders or facility providers and each
Seller shall permit each third party lender or facility provider to share such
information with Buyer.

 

SECTION 13.                                 EVENTS OF DEFAULT

 

If any of the following events (each an “Event of Default”) shall have occurred
and be continuing, Buyer shall have the rights set forth in Section 14, as
applicable:

 

(a)           Payment Default.  Any Seller shall default in the payment of
(i) any Repurchase Price or Price Differential payable by it hereunder or under
any other Facility Document, including, without limitation, the failure to
satisfy any Margin Call by the applicable Margin Deadline, (ii) Expenses (and
such failure to pay Expenses shall continue for more than 3 Business Days after
notice thereof from Buyer to a Seller) or (iii) any other Obligations (and such
failure to pay Expenses shall continue for more than 3 Business Days after
notice thereof from Buyer to a Seller), when the same shall become due and
payable, whether at the due date thereof, or by acceleration or otherwise; or

 

(b)           Representation and Warranty Breach.  Any representation, warranty
or certification made or deemed made herein or in any other Facility Document by
a Seller Party or any certificate furnished to Buyer pursuant to the provisions
hereof or thereof or any information with respect to the Mortgage Loans
furnished in writing by on behalf of a

 

50

--------------------------------------------------------------------------------


 

Seller shall prove to have been untrue or misleading in any material respect as
of the time made or furnished (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining whether a Purchased Mortgage Loan is or remains an Eligible Mortgage
Loan); or

 

(c)           Immediate Covenant Default.  The failure of a Seller to perform,
comply with or observe any term, covenant or agreement applicable to such Seller
Party contained in any of Sections 12(a)(Preservation of Existence; Compliance
with Law); (h)(True and Correct Information); (j)(Financial Condition
Covenants); (l)(No Adverse Selection); (p)(Illegal Activities); (q)(Material
Change in Business); (r)(Limitation on Dividends and Distributions);
(s)(Disposition of Assets; Liens); (v)(Consolidations, Mergers and Sales of
Assets); or (z)( Agency Approvals; Servicing); or

 

(d)           Additional Covenant Defaults.  A Seller shall fail to observe or
perform any other covenant or agreement contained in this Agreement (and not
identified in clause (c) of Section 13) or any other Facility Document, and if
such default shall be capable of being remedied, and such failure to observe or
perform shall continue unremedied for a period of 10 Business Days; or

 

(e)           Judgments.  A judgment or judgments for the payment of money in
excess of the Litigation Threshold in the aggregate shall be rendered against a
Seller Party by one or more courts, administrative tribunals or other bodies
having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof, and such Seller Party shall not, within said period of 30 days, or such
longer period during which execution of the same shall have been stayed or
bonded, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

 

(f)            Cross Default.  Any “event of default” or any other default which
permits a demand for, or requires, the early repayment of obligations due by a
Seller Party under any agreement (after the expiration of any applicable grace
period under any such agreement) relating to any Indebtedness of any Seller
Party, or any default in the payment or performance under any Obligation (other
than any defaults thereunder which are covered by other provisions of this
Section 13) when due (after the expiration of any applicable grace period), if
individually, or in the aggregate, the amount thereof exceeds $1,000,000; or

 

(g)           Insolvency Event.  An Insolvency Event shall have occurred with
respect to a Seller Party; or

 

(h)           Enforceability.  For any reason this Agreement at any time shall
not be in full force and effect in all material respects or shall not be
enforceable in all material respects in accordance with its terms, or any Lien
granted pursuant thereto shall fail to be perfected and of first priority, or
any Person (other than Buyer) shall contest the validity, enforceability,
perfection or priority of any Lien granted pursuant thereto, or any party
thereto (other than Buyer) shall seek to disaffirm, terminate, limit or reduce
its obligations hereunder; or

 

51

--------------------------------------------------------------------------------


 

(i)            Liens.  (i) A Seller shall grant, or suffer to exist, any Lien on
any Repurchase Asset (except any Lien in favor of Buyer); or (ii) neither one of
the following is true (A) the Repurchase Assets shall have been sold to Buyer,
or (B) the Liens contemplated hereby are first priority perfected Liens on the
Repurchase Assets in favor of Buyer and are not Liens in favor of any Person
other than Buyer; or

 

(j)            Material Adverse Effect.  Buyer shall have determined that a
Material Adverse Effect has occurred.

 

(k)           ERISA.  (i) any Seller Party shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 304 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of a
Seller Party or any ERISA Affiliate, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Seller Party’s
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of Buyer, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Seller
Party Plan shall terminate for purposes of Title IV of ERISA, (v) any Seller
Party or any ERISA Affiliate shall, or in the reasonable opinion of Buyer is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Seller Party Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
have a Material Adverse Effect; or

 

(l)            Change in Control.  A Change in Control of any Seller Party shall
have occurred; or

 

(m)          Going Concern.  Any Financial Reporting Party’s audited Financial
Statements or notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller Party as a
“going concern” or reference of similar import; or

 

(n)           Repurchases of Mortgage Loans; Defective Mortgage Loans.  The
Sellers in the aggregate shall have repurchased in the aggregate greater than
the Buy Back Threshold (based upon aggregate unpaid principal balance) of
Mortgage Loans (excluding repurchases under warehouse or repurchase facilities)
in any 30 day period; or one or more Purchased Mortgage Loans shall be Defective
Mortgage Loans and the applicable Seller fails to repurchase such Defective
Mortgage Loans within one Business Day ; or

 

(o)           Investigations.  There shall occur the initiation of any
investigation, audit, examination or review of a Seller by (i) an Agency or any
Governmental Authority, or (ii) any trade association or consumer advocacy
group, in the case of either clause (i) or (ii), relating to the origination,
sale or servicing of Mortgage Loans by such Seller or the business operations of
such Seller, with the exception of normally scheduled audits or examinations by
such Seller’s regulators or applicable Agency, if Buyer reasonably believes that
such investigation, audit, examination or review will result in a Material
Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

SECTION 14.                                 REMEDIES

 

(a)           If an Event of Default occurs and is continuing, the following
rights and remedies are available to Buyer; provided, that an Event of Default
shall be deemed to be continuing unless expressly waived by Buyer in writing:

 

(i)            At the option of Buyer, exercised by written notice to Sellers
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Insolvency Event of a Seller
Party), the Repurchase Date for each Transaction hereunder, if it has not
already occurred, shall be deemed immediately to occur.  Buyer shall (except
upon the occurrence of an Insolvency Event of Seller Party) give notice to
Sellers of the exercise of such option as promptly as practicable.

 

(ii)           If Buyer exercises or is deemed to have exercised the option
referred to in subsection (a)(i) of this Section,

 

(A)          Sellers’ obligations in such Transactions to repurchase all
Purchased Mortgage Loans, at the Repurchase Price therefor on the Repurchase
Date determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by Sellers
hereunder;

 

(B)          to the extent permitted by applicable Requirements of Law, the
Repurchase Price with respect to each such Transaction shall be increased by the
aggregate amount obtained by daily application of, on a 360 day per year basis
for the actual number of days during the period from and including the date of
the exercise or deemed exercise of such option to but excluding the date of
payment of the Repurchase Price as so increased, (x) the Post-Default Rate in
effect following an Event of Default that is continuing to (y) the Repurchase
Price for such Transaction as of the Repurchase Date as determined pursuant to
subsection (a)(i) of this Section (decreased as of any day by (i) any amounts
actually in the possession of Buyer pursuant to clause (C) of this subsection,
and (ii) any proceeds from the sale of Purchased Mortgage Loans applied to the
Repurchase Price pursuant to subsection (a)(iv) of this Section); and

 

(C)          all Income actually received by Buyer pursuant to Section 5 shall
be applied to the aggregate unpaid Obligations owed by Seller Parties.

 

(iii)          Upon the occurrence of one or more Events of Default, Buyer shall
have the right to obtain physical possession of all files of Sellers relating to
the Purchased Mortgage Loans and the Repurchase Assets and all documents
relating to the Purchased Mortgage Loans which are then or may thereafter come
into the possession of Sellers or any third party acting for Sellers and Sellers
shall deliver to Buyer such assignments as Buyer shall request.  Buyer shall be
entitled to specific performance of all agreements of Sellers contained in the
Facility Documents.

 

(iv)          At any time on the Business Day following notice to Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event Sellers have not repurchased all Purchased Mortgage Loans, Buyer may
(A) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as Buyer may deem satisfactory any
or all Purchased Mortgage Loans and the Repurchase Assets subject to a

 

53

--------------------------------------------------------------------------------


 

such Transactions hereunder and apply the proceeds thereof to the aggregate
unpaid Repurchase Prices and any other amounts owing by Sellers hereunder or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Mortgage Loans, to give Sellers credit for such Purchased Mortgage
Loans and the Repurchase Assets in an amount equal to the Market Value of the
Purchased Mortgage Loans against the aggregate unpaid Repurchase Price and any
other amounts owing by Sellers hereunder.  The proceeds of any disposition of
Purchased Mortgage Loans and the Repurchase Assets shall be applied as
determined by Buyer in its sole discretion.

 

(v)           Sellers shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

 

(vi)          Whether or not Buyer has exercised any one or more of its other
rights and remedies, Buyer may, at its option, elect to increase the Pricing
Rate to equal the Post-Default Rate.

 

(vii)         Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable Requirements
of Law.

 

(b)           Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence and during the continuance of an Event of
Default and at any time thereafter without notice to Sellers except as otherwise
provided herein.  All rights and remedies arising under this Agreement as
amended from time to time hereunder are cumulative and not exclusive of any
other rights or remedies which Buyer may have.

 

(c)           Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives to the
extent allowed by applicable Requirements of Law any defenses such Seller might
otherwise have to require Buyer to enforce its rights by judicial process.  Each
Seller also waives to the extent allowed by applicable Requirements of Law any
defense (other than a defense of payment or performance) such Seller might
otherwise have arising from the use of nonjudicial process, enforcement and sale
of all or any portion of the Repurchase Assets, or from any other election of
remedies.  Each Seller recognizes that nonjudicial remedies are consistent with
the usages of the trade, are responsive to commercial necessity and are the
result of a bargain at arm’s length.

 

(d)           To the extent permitted by applicable Requirements of Law, Sellers
shall be liable to Buyer for interest on any amounts owing by Sellers hereunder,
from the date Sellers become liable for such amounts hereunder until such
amounts are (i) paid in full by Sellers or (ii) satisfied in full by the
exercise of Buyer’s rights hereunder.  Interest on any sum payable by Sellers to
Buyer under this paragraph 14(d) shall be at a rate equal to the Post-Default
Rate.

 

54

--------------------------------------------------------------------------------


 

(e)           Without limiting the rights of Buyer hereto to pursue all other
legal and equitable rights available to Buyer for a Seller’s failure to perform
its obligations under this Agreement, each Seller acknowledges and agree that
the remedy at law for any failure to perform obligations hereunder would be
inadequate and Buyer shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Buyer from pursuing any other
remedies for such breach, including the recovery of monetary damages.

 

SECTION 15.                                 INDEMNIFICATION AND EXPENSES;
RECOURSE

 

(a)           Each Seller agrees to hold Buyer and its Affiliates and their
respective officers, directors, employees, agents and advisors (each an
“Indemnified Party”) harmless from and indemnify any Indemnified Party against
all actual out-of-pocket liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, “Costs”), relating to or arising out of
this Agreement, any other Facility Document or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of, this Agreement, any other Facility
Document or any transaction contemplated hereby or thereby, that, in each case,
results from anything other than an Indemnified Party’s failure to comply with
Requirements of Law, gross negligence or willful misconduct.  Without limiting
the generality of the foregoing, each Seller agrees to hold any Indemnified
Party harmless from and indemnify such Indemnified Party against all Costs with
respect to all Mortgage Loans relating to or arising out of any taxes incurred
or assessed in connection with the ownership of the Mortgage Loans, that, in
each case, results from anything other than the Indemnified Party’s gross
negligence or willful misconduct.  In any suit, proceeding or action brought by
an Indemnified Party in connection with any Mortgage Loan for any sum owing
thereunder, or to enforce any provisions of any Mortgage Loan, Sellers will
save, indemnify and hold such Indemnified Party harmless from and against all
expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by a Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from a Seller.  Each Seller also agrees to reimburse an
Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of Buyer’s rights under this Agreement, any
other Facility Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel.

 

(b)           Each Seller agrees to pay as and when billed by Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, any other Facility Document or any other
documents prepared in connection herewith or therewith (except solely to the
extent a Seller is merely accommodating an administrative requirement of Buyer,
is not otherwise required by the terms hereof or another Facility Document to
agree thereto, and no Default or Event of Default exists).  Each Seller agrees
to pay as and when billed by Buyer all of the reasonable out-of-pocket costs and
expenses incurred in connection with the consummation and administration of the
transactions contemplated hereby and thereby including without limitation filing
fees and all the reasonable fees, disbursements and expenses of counsel to Buyer
which amount

 

55

--------------------------------------------------------------------------------


 

shall be deducted from the Purchase Price paid for the first Transaction
hereunder.  Subject to the limitations, if any, set forth in the Pricing Letter
with respect to certain initial Due Diligence Costs, each Seller agrees to pay
Buyer all the reasonable out of pocket due diligence, inspection, testing and
review costs and expenses incurred by Buyer with respect to Mortgage Loans
submitted by a Seller for purchase under this Agreement, including, but not
limited to, those out of pocket costs and expenses incurred by Buyer pursuant to
Sections 15(a) and 17 hereof.

 

(c)           The obligations of the Sellers from time to time to pay the
Repurchase Price (including all Price Differential) and all other amounts due
under this Agreement shall be full recourse obligations of each Seller, jointly
and severally.

 

SECTION 16.                                 SERVICING

 

(a)           As a condition of purchasing a Mortgage Loan, Buyer may require
the relevant Seller to service such Mortgage Loan as agent for Buyer for a term
of thirty (30) days (the “Servicing Term”), which is renewable as provided in
clause (d) below, on the following terms and conditions:

 

(b)           Such Seller shall service and administer the Mortgage Loan on
behalf of Buyer in accordance with Accepted Servicing Practices, and in
accordance with all applicable requirements of the Agencies, Requirements of
Law, the provisions of any applicable servicing agreement, and the requirements
of any applicable Takeout Commitment and the Takeout Investor, so that the
eligibility of the Mortgage Loan for purchase under such Takeout Commitment is
not voided or reduced by such servicing and administration.

 

(c)           If any Mortgage Loan that is proposed to be sold on a Purchase
Date is serviced by a servicer other than by a Seller or any of its Affiliates
(a “Subservicer”), or if the servicing of any such Mortgage Loan is to be
transferred to a Subservicer, Sellers shall provide a copy of the related
servicing agreement and a Servicer Notice executed by such Subservicer
(collectively, the “Servicing Agreement”) to Buyer prior to such Purchase Date
or servicing transfer date, as applicable.  Each such Servicing Agreement shall
be in form and substance acceptable to Buyer.  In addition, such Seller shall
have obtained the prior written consent of Buyer for such Subservicer to
subservice the Purchased Mortgage Loans, which consent may be withheld in
Buyer’s sole discretion.  In no event shall a Seller’s use of a Subservicer
relieve such Sellers of its obligations hereunder, and such Seller shall remain
liable under this Agreement as if Seller was servicing such Mortgage Loans
directly.

 

(d)           Each Seller shall deliver the physical and contractual master
servicing of each Purchased Mortgage Loan, together with all of the related
Records in its possession, to Buyer’s designee upon the earliest of (w) the
occurrence of an Event of Default hereunder, (x) the termination of Sellers as
servicer by Buyer pursuant to this Agreement, (y) the expiration (and
non-renewal) of the Servicing Term, or (z) the transfer of servicing to any
entity approved by Buyer and the assumption thereof by such entity.  Buyer shall
have the right to terminate each Seller as master servicer of any of the
Purchased Mortgage Loans, which right shall be exercisable at any time in
Buyer’s sole discretion, upon written notice.  In addition, each Seller shall
deliver the physical and contractual master servicing of each Purchased Mortgage
Loan sold by such Seller to Buyer hereunder, together with all of the related
Records in its possession to Buyer’s designee, upon expiration of the

 

56

--------------------------------------------------------------------------------


 

Servicing Term; provided that the Servicing Term and such delivery requirement
will be deemed renewed for a like period on the last day of the Servicing Term,
and on the last day of each such renewed Servicing Term, in the absence of
directions to the contrary from Buyer; provided further that such delivery
requirement will no longer apply to any Mortgage Loan, and the relevant Seller
shall have no further obligation to service such Mortgage Loan as agent for
Buyer, upon receipt by Buyer of the Repurchase Price therefor.  Each Seller’s
transfer of the Records and the physical and contractual servicing under this
Section shall be in accordance with customary standards in the industry and such
transfer shall include the transfer of the gross amount of all escrows held for
the related mortgagors (without reduction for unreimbursed advances or “negative
escrows”).

 

(e)           During the period each Seller is servicing Mortgage Loans as agent
for Buyer, each Seller agrees that Buyer is the owner of the related Credit
Files and Records and Sellers shall at all times maintain and safeguard and
cause the Subservicer to maintain and safeguard the Credit File for the Mortgage
Loan (including photocopies or images of the documents delivered to Buyer), and
accurate and complete records of its servicing of the Mortgage Loan; each
Seller’s possession of the Credit Files and Servicing Records being for the sole
purpose of master servicing such Mortgage Loans and such retention and
possession by the relevant Seller being in a custodial capacity only.  Each
Seller hereby grants Buyer a security interest in all servicing fees to secure
the obligations of Sellers and Subservicer to service in conformity with this
Section and any related Servicing Agreement.

 

(f)            At Buyer’s request, each Seller shall promptly deliver to Buyer
reports regarding the status of any Mortgage Loan being serviced by such Seller,
which reports shall include, but shall not be limited to, a description of any
default thereunder for more than thirty (30) days or such other circumstances
that could cause a material adverse effect on such Mortgage Loan, Buyer’s title
to such Mortgage Loan or the collateral securing such Mortgage Loan; Sellers may
be required to deliver such reports until the repurchase of the Mortgage Loan by
the relevant Seller.  Each Seller shall immediately notify Buyer if it becomes
aware of any payment default that occurs under any Purchased Mortgage Loan or
any default under any Servicing Agreement that would materially and adversely
affect any Purchased Mortgage Loan subject thereto.

 

(g)           Each Seller shall release the custody of the contents of any
Credit File or Mortgage File in its custody only (i) in accordance with the
written instructions of Buyer, (ii) upon the consent of Buyer when such release
is required as incidental to such Seller’s servicing of the Mortgage Loan, is
required to complete the Takeout Commitment or comply with the Takeout
Commitment requirements, or (iii) as required by Requirements of Law.

 

(h)           Buyer reserves the right to appoint a successor servicer at any
time to service any Mortgage Loan (each a “Successor Servicer”) in its sole
discretion.  If Buyer elects to make such an appointment due to the occurrence
and continuation of an Event of Default, Sellers shall be assessed all costs and
expenses incurred by Buyer associated with transferring the Mortgage Loans to
the Successor Servicer.  In the event of such an appointment, each Seller shall
perform all acts and take all action so that any part of the Credit File and
related Records held by such Seller, together with all funds in the Custodial
Account and other receipts relating to such Mortgage Loan, are promptly
delivered to Successor Servicer, and shall otherwise reasonably cooperate with
Buyer in effectuating such transfer.  Sellers shall have no claim for lost
servicing income, lost profits or other damages if Buyer appoints a Successor
Servicer hereunder and the servicing fee is reduced or eliminated.

 

57

--------------------------------------------------------------------------------


 

(i)            For the avoidance of doubt, Sellers retain no economic rights to
the servicing of the Purchased Mortgage Loans provided that Sellers shall
continue to service the Purchased Mortgage Loans hereunder as part of the
Obligations hereunder.  As such, each Seller expressly acknowledges that the
Purchased Mortgage Loans are sold to Buyer on a “servicing released” basis.

 

SECTION 17.                                 DUE DILIGENCE

 

Each Seller acknowledges that Buyer or any third party designated by Buyer
(including Buyer’s regulators) has the right to perform continuing due diligence
reviews with respect to the Mortgage Loans and each Seller, for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise, and each Seller agrees that upon reasonable prior
notice unless an Event of Default shall have occurred and be continuing, in
which case no notice is required, to such Seller, Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Mortgage Files and any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession or under the control of such Seller.  Each
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Mortgage Loans.  Without limiting the generality of the
foregoing, each Seller acknowledges that Buyer may purchase Mortgage Loans from
Sellers based solely upon the information provided by Sellers to Buyer in the
Purchased Mortgage Loan Schedule and the representations, warranties and
covenants contained herein, and that Buyer, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Mortgage Loans purchased in a Transaction, including, without limitation,
ordering broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan.  Buyer may underwrite such Mortgage Loans itself
or engage a mutually agreed upon third party underwriter to perform such
underwriting.  Each Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of either Seller.  Each
Seller further agrees that such Seller shall pay all out-of-pocket costs and
expenses incurred by Buyer in connection with Buyer’s activities pursuant to
this Section 17 (“Due Diligence Costs”).

 

SECTION 18.                                 ASSIGNABILITY

 

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by any Seller without the prior written
consent of Buyer.  Subject to the foregoing, this Agreement and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns.  Nothing in this Agreement express or
implied, shall give to any Person, other than the parties to this Agreement and
their successors hereunder, any benefit of any legal or equitable right, power,
remedy or claim under this Agreement. Buyer may from time to time assign all or
a portion of its rights and obligations under this Agreement and the Facility
Documents pursuant to an executed assignment and acceptance by Buyer and
assignee (“Assignment and Acceptance”), specifying the percentage or portion of
such rights and obligations assigned.  Upon such assignment, (a) such assignee
shall be a party hereto and to each Facility Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and

 

58

--------------------------------------------------------------------------------


 

obligations have been so assigned by it be released from its obligations
hereunder and under the Facility Documents.  Unless otherwise stated in the
Assignment and Acceptance, Sellers shall continue to take directions solely from
Buyer unless otherwise notified by Buyer in writing.  Buyer may distribute to
any prospective assignee any document or other information delivered to Buyer by
a Seller, subject to industry standard confidentiality measures.

 

Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Agreement; provided, however, that
(i) Buyer’s obligations under this Agreement shall remain unchanged, (ii) Buyer
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (iii) Sellers shall continue to deal solely and
directly with Buyer in connection with Buyer’s rights and obligations under this
Agreement and the other Facility Documents except as provided in Section 7.

 

Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 18, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to any Seller Party or any of their Subsidiaries or to
any aspect of the Transactions that has been furnished to Buyer by or on behalf
of any Seller Party or any of their Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Agreement.

 

In the event Buyer assigns all or a portion of its rights and obligations under
this Agreement, the parties hereto agree to negotiate in good faith an amendment
to this Agreement to add agency provisions similar to those included in
Agreements for similar syndicated repurchase facilities.

 

SECTION 19.                                 TRANSFER AND MAINTENANCE OF
REGISTER.

 

(a)           Subject to acceptance and recording thereof pursuant to paragraph
(b) of this Section 19, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of Buyer under this Agreement.  Any assignment or
transfer by Buyer of rights or obligations under this Agreement that does not
comply with this Section 19 shall be treated for purposes of this Agreement as a
sale by such Buyer of a participation in such rights and obligations in
accordance with Section 19(b) hereof.

 

(b)           Sellers shall maintain a register (the “Register”) on which they
will record Buyer’s rights hereunder, and each Assignment and Acceptance and
participation.  The Register shall include the names and addresses of Buyer
(including all assignees, successors and participants) and the percentage or
portion of such rights and obligations assigned.  Failure to make any such
recordation, or any error in such recordation shall not affect Sellers’
obligations in respect of such rights.  If Buyer sells a participation in its
rights hereunder, it shall provide Sellers, or maintain as agent of Sellers, the
information described in this paragraph and permit Sellers to review such
information as reasonably needed for Sellers to comply with their obligations
under this Agreement or under any applicable Requirement of Law.

 

SECTION 20.                                 HYPOTHECATION OR PLEDGE OF PURCHASED
MORTGAGE LOANS

 

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans. 
Nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or

 

59

--------------------------------------------------------------------------------


 

otherwise pledging, repledging, transferring, hypothecating, or rehypothecating
the Purchased Mortgage Loans to any Person, including, without limitation, the
Federal Home Loan Bank.  Nothing contained in this Agreement shall obligate
Buyer to segregate any Purchased Mortgage Loans delivered to Buyer by a Seller. 
Nothing in this Section 20 shall relieve Buyer of any of its obligations under
this Agreement to allow the relevant Seller to repurchase Purchased Mortgage
Loans in accordance with the applicable provisions hereof.

 

SECTION 21.                                 TAX TREATMENT

 

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, and for GAAP
accounting purposes (to the extent GAAP are applicable to such Person), to treat
each Transaction as indebtedness of Sellers that is secured by the Purchased
Mortgage Loans and that the Purchased Mortgage Loans are owned by the applicable
Seller in the absence of a continuing Event of Default by Sellers.  All parties
to this Agreement agree to such treatment and agree to take no action
inconsistent with this treatment, unless required by Requirements of Law.

 

SECTION 22.                                 SET-OFF

 

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to any Seller, any such notice being
expressly waived by each Seller, to the extent permitted by applicable law, to
set-off and appropriate and apply against any Obligation from any Seller to
Buyer any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other obligation (including to return excess
margin), credits, indebtedness or claims or cash, in any currency, in each case
whether direct or indirect, absolute or contingent, matured or unmatured, at any
time held or owing by or due from Buyer to or for the credit or the account of a
Seller.  Buyer agrees promptly to notify each Seller after any such set off and
application made by Buyer; provided that the failure to give such notice shall
not affect the validity of such set off and application.

 

Buyer shall have the right, in each case until such time as Buyer determines
otherwise, to retain, to suspend payment or performance of, or to decline to
remit, any amount or property that Buyer would otherwise be obligated to pay,
remit or deliver to Sellers hereunder if an Event of Default has occurred and is
continuing.

 

SECTION 23.                                 TERMINABILITY

 

Each representation and warranty made or deemed to be made by entering into a
Transaction herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived any
Event of Default that may arise because any such representation or warranty
shall have proved to be false or misleading, notwithstanding that Buyer may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time the Transaction was made. 
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive.  The obligations of the Sellers under Section 15 hereof shall
survive the termination of this Agreement.

 

SECTION 24.                                 NOTICES AND OTHER COMMUNICATIONS

 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including without

 

60

--------------------------------------------------------------------------------


 

limitation by telecopy or other electronic transmission) delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages hereof or thereof); or, as to any party, at such other address
as shall be designated by such party in a written notice to each other party. In
all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person.  Except as otherwise
provided in this Agreement and except for notices given under Section 3 (which
shall be effective only on receipt), all such communications shall be deemed to
have been duly given when transmitted during business hours at the recipient’s
place of business by email (if an e-mail address is provided for such Person) or
by telecopy (if a telecopy number is provided for such Person), or personally
delivered (including by a courier or overnight delivery service, in the case of
a mailed notice, upon receipt, in each case given or addressed as aforesaid.

 

SECTION 25.                                 USE OF THE METLIFE WAREHOUSE
ELECTRONIC SYSTEM AND OTHER ELECTRONIC MEDIA

 

Each Seller acknowledges and agrees that Buyer may require or permit certain
transactions with Buyer be conducted electronically using Electronic Records
and/or Electronic Signatures.  Each Seller consents to the use of Electronic
Records and/or Electronic Signatures whenever expressly required or permitted by
Buyer and acknowledges and agrees that each Seller shall be bound by its
Electronic Signature and by the terms, conditions, requirements, information
and/or instructions contained in any such Electronic Records.

 

Each Seller agrees to adopt as its Electronic Signature its user identification
codes, passwords, personal identification numbers, access codes, a facsimile
image of a written signature and/or other symbols or processes as provided or
required by Buyer from time to time (as a group, any subgroup thereof or
individually, hereinafter referred to as a Seller’s Electronic Signature).  Each
Seller acknowledges that Buyer will rely on any and all Electronic Records and
on Sellers’ Electronic Signatures transmitted or submitted to Buyer.

 

Buyer shall not be liable for the failure of either its or a Seller’s internet
service provider, or any other telecommunications company, telephone company,
satellite company or cable company to timely, properly and accurately transmit
any Electronic Record or fax copy.

 

Before engaging in Electronic Transactions with a Seller, Buyer may provide such
Seller, or require such Seller to create, user identification codes, passwords,
personal identification numbers and/or access codes, as applicable, to permit
access to Buyer’s computer information processing system.  Each Person permitted
access to the MetLife Warehouse Electronic System must have a separate
identification code and password.  Each Seller shall be fully responsible for
protecting and safeguarding any and all user identification codes, passwords,
personal identification numbers and access codes provided or required by Buyer. 
Each Seller shall adopt and maintain security measures to prevent the loss,
theft or unauthorized or improper disclosure or use of any and all user
identification codes, passwords, personal identification numbers and/or access
codes by Persons other than the individual Person who is authorized to use such
information.  Each of Buyer and each Seller shall notify the other parties
hereto immediately in the event (i) of any loss, theft or unauthorized
disclosure or use of any of the user identification codes, passwords, personal
identification numbers and/or access codes or (ii) such Seller or Buyer has any
reason to believe there has been a breach of security or that access to MetLife
Warehouse Electronic System is no longer secure for any reason.

 

61

--------------------------------------------------------------------------------


 

Each of Buyer and each Seller understands and agrees that it shall be fully
responsible for protecting and safeguarding its computer hardware and software
from any and all (a) computer “viruses,” “time bombs,” “trojan horses” or other
harmful computer information, commands, codes or programs that may cause or
facilitate the destruction, corruption, malfunction or appropriation of, or
damage or change to, any of such Seller’s or Buyer’s computer information
processing systems, including without limitation, all hardware, software,
Electronic Records, information, data and/or codes and (b) computer “worms,”
“trap doors” or other harmful computer information, commands, codes or programs
that enable unauthorized access to such Seller’s and/or Buyer’s computer
information processing systems, including without limitation, all hardware,
software, Electronic Records, information, data and/or codes.

 

Each Seller agrees that Buyer may, in its sole discretion and from time to time,
without limiting Sellers’ liability set forth herein, establish minimum security
standards that Sellers must, at a minimum, comply with in an effort to
(x) protect and safeguard any and all user identification codes, passwords,
personal identification numbers and/or access codes from loss, theft or
unauthorized disclosure or use; and (y) prevent the infiltration and “infection”
of Sellers’ hardware and/or software by any and all computer “viruses,” “time
bombs,” “trojan horses,” “worms,” “trapdoors” or other harmful computer codes or
programs.

 

If Buyer, from time to time, establishes minimum security standards, Sellers
shall comply with such minimum security standards within the time period
established by Buyer.  Buyer shall have the right to confirm Sellers’ compliance
with any such minimum security standards. Sellers’ compliance with such minimum
security standards shall not relieve Sellers from any of their liability set
forth herein.

 

Whether or not Buyer establishes minimum security standards, Sellers shall
continue to be fully responsible for adopting and maintaining security measures
that are consistent with the risks associated with conducting electronic
transactions with Buyer. Sellers’ failure to adopt and maintain appropriate
security measures or to comply with any minimum security standards established
by Buyer may result in, among other things, termination of Sellers’ access to
Buyer’s computer information processing systems.

 

Sellers understand and agree that certain elements or components of the MetLife
Warehouse Electronic System may be provided by third party vendors, and hereby
covenant not to sue or otherwise assert a claim against Buyer seeking, and
release Buyer from, any liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
any Seller Party relating to or arising out of a Seller’s use of the MetLife
Warehouse System including without limitation, the use or failure of any
elements or components provided by third party vendors, but, as to Buyer only,
excluding any such liability, loss, damages, judgment, cost and expense that
results from Buyer’s gross negligence or willful misconduct.  Nothing herein
shall release, hold harmless, or otherwise exculpate any such third party from
any claims that any Seller Party may from time to time have against any such
third party vendor.

 

SECTION 26.                                 ENTIRE AGREEMENT; SEVERABILITY;
SINGLE AGREEMENT

 

This Agreement, together with the Facility Documents, constitute the entire
understanding between Buyer and the Sellers with respect to the subject matter
they cover and shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions involving
Purchased Mortgage Loans.  By acceptance of this Agreement, Buyer and the
Sellers each acknowledge that they have not made, and are not relying upon, any
statements, representations, promises or undertakings not contained in this
Agreement.  Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement.

 

62

--------------------------------------------------------------------------------


 

Buyer and Sellers acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions.  Accordingly, each of Buyer and each Seller agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that Buyer shall be
entitled to set off claims and apply property held by it in respect of any
Transaction against obligations owing to it in respect of any other Transaction
hereunder, (iii) that payments, deliveries, and other transfers made by either
of them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries, and other transfers in respect of any
other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted,
and (iv) to promptly provide notice to the other after any such set off or
application.

 

SECTION 27.                                 GOVERNING LAW

 

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EFFECTIVENESS, VALIDITY AND
ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS AND
ELECTRONIC SIGNATURES USED IN CONNECTION WITH ANY ELECTRONIC TRANSACTION BETWEEN
BUYER AND EACH SELLER SHALL BE GOVERNED BY E-SIGN.

 

SECTION 28.                                 SUBMISSION TO JURISDICTION; WAIVERS

 

BUYER AND EACH SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(i)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

(ii)          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(iii)         AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTY SHALL HAVE BEEN NOTIFIED;

 

63

--------------------------------------------------------------------------------


 

(iv)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

(v)           HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER FACILITY DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 29.                                 NO WAIVERS, ETC.

 

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Facility Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Facility Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.  An Event of Default shall be deemed
to be continuing unless expressly waived by Buyer in writing.

 

SECTION 30.                                 NETTING

 

If Buyer and a Seller are “financial institutions” as now or hereinafter defined
in Section 4402 of Title 12 of the United States Code (“Section 4402”) and any
rules or regulations promulgated thereunder:

 

(a)           All amounts to be paid or advanced by one party to or on behalf of
the other under this Agreement or any Transaction hereunder shall be deemed to
be “payment obligations” and all amounts to be received by or on behalf of one
party from the other under this Agreement or any Transaction hereunder shall be
deemed to be “payment entitlements” within the meaning of Section 4402, and this
Agreement shall be deemed to be a “netting contract” as defined in Section 4402;
and

 

(b)           The payment obligations and the payment entitlements of the
parties hereto pursuant to this Agreement and any Transaction hereunder shall be
netted as follows.  In the event that either party (the “Defaulting Party”)
shall fail to honor any payment obligation under this Agreement or any
Transaction hereunder, the other party (the “Nondefaulting Party”) shall be
entitled to reduce the amount of any payment to be made by the Nondefaulting
Party to the Defaulting Party by the amount of the payment obligation that the
Defaulting Party failed to honor.

 

SECTION 31.                                 CONFIDENTIALITY

 

Buyer and each Seller hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Facility Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (i) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable

 

64

--------------------------------------------------------------------------------


 

federal or state laws, (ii) any of the Confidential Terms are in the public
domain other than due to a breach of this covenant, or (iii) in the event of a
continuing Event of Default Buyer determines such information to be necessary or
desirable to disclose in connection with the marketing and sales of the
Purchased Mortgage Loans or otherwise to enforce or exercise Buyer’s rights
hereunder.  Notwithstanding the foregoing or anything to the contrary contained
herein or in any other Facility Document, the parties hereto may disclose to any
and all Persons, without limitation of any kind, the federal, state and local
tax treatment of the Transactions, any fact relevant to understanding the
federal, state and local tax treatment of the Transactions, and all materials of
any kind (including opinions or other tax analyses) relating to such federal,
state and local tax treatment and that may be relevant to understanding such tax
treatment; provided that except as required by law none of Buyer or any Seller
may disclose the name of or identifying information with respect to Buyer or any
pricing terms (including, without limitation, the Pricing Rate, Warehouse Fees,
Purchase Price Percentage and Purchase Price) or other nonpublic business or
financial information (including any financial statements, notices and other
information required hereunder or the contents thereof, projections, sublimits
and financial covenants) that is unrelated to the federal, state and local tax
treatment of the Transactions and is not relevant to understanding the federal,
state and local tax treatment of the Transactions, without the prior written
consent of the other parties hereto.  The provisions set forth in this
Section 31 shall survive the termination of this Agreement.  The Buyer
acknowledges that Sellers’ ultimate parent company is a publicly traded company
and the disclosure of certain matters to Buyer will mean that Buyer is in
possession of material non-public information and as a result will be subject to
certain legal obligations and restrictions.  The Sellers acknowledge that the
Buyer’s ultimate parent company is a publicly traded company and the disclosure
of certain matters to the Sellers will mean that the Sellers are in possession
of material non-public information and as a result will be subject to certain
legal obligations and restrictions.

 

Notwithstanding anything in this Agreement to the contrary, each of Buyer and
each Seller shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Assets and/or any applicable
terms of this Agreement (the “Confidential Information”).  Each of Buyer and
each Seller understands that the Confidential Information may contain “nonpublic
personal information”, as that term is defined in Section 509(4) of the
Gramm-Leach-Bliley Act (the “GLB Act”), and each of Buyer and each Seller agrees
to maintain such nonpublic personal information that it receives hereunder in
accordance with the GLB Act and other applicable federal and state privacy
laws.  Each of Buyer and each Seller shall implement such physical and other
security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) that Buyer or Seller
holds, (b) protect against any threats or hazards to the security and integrity
of such nonpublic personal information, and (c) protect against any unauthorized
access to or use of such nonpublic personal information. Each of Buyer and each
Seller shall, at a minimum establish and maintain such data security program as
is necessary to meet the objectives of the Interagency Guidelines Establishing
Standards for Safeguarding Customer Information as set forth in the Code of
Federal Regulations at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364, 568 and
570.  Upon request, each Seller will provide evidence reasonably satisfactory to
allow Buyer to confirm that Sellers have satisfied their obligations as required
under this Section.  Without limitation, this may include review of audits,
summaries of test results, and other equivalent evaluations of Sellers.  Each
party to this Agreement shall notify the other parties hereto immediately
following discovery of any breach or compromise of the security,
confidentiality, or integrity of any Confidential Information

 

SECTION 32.                                 INTENT

 

(a)           The parties recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended and that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code.

 

65

--------------------------------------------------------------------------------


 

(b)           It is understood that either party’s right to liquidate Purchased
Mortgage Loans delivered to it in connection with Transactions hereunder or to
exercise any other remedies pursuant to Section 14 hereof is a contractual right
to liquidate such Transaction as described in Sections 555 and 559 of Title 11
of the United States Code, as amended.

 

(c)           The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” a “repurchase agreement” and a “securities
contract” as such terms are defined in FDIA and any rules, orders or policy
statements thereunder.

 

(d)           It is understood that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

 

SECTION 33.                                 DISCLOSURE RELATING TO CERTAIN
FEDERAL PROTECTIONS

 

The parties acknowledge that they have been advised that:

 

(a)           in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 (“SIPA”) do not
protect the other party with respect to any Transaction hereunder;

 

(b)           in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to any Transaction hereunder; and

 

(c)           in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

 

SECTION 34.                                AUTHORIZATIONS

 

Any of the persons whose signatures and titles appear on Schedule 3 to the
Pricing Letter are authorized, acting singly, to act for a Seller, Guarantor or
Buyer, as the case may be, under this Agreement.

 

66

--------------------------------------------------------------------------------


 

SECTION 35.                                 ACKNOWLEDGEMENT OF ANTI-PREDATORY
LENDING POLICIES.

 

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.

 

SECTION 36.                                 MISCELLANEOUS

 

(a)           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

(b)           Captions.  The captions and headings appearing herein are for
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

(c)           Acknowledgment.  Each Seller hereby acknowledges that:

 

(i)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Facility Documents;

 

(ii)         Buyer has no fiduciary relationship to any Seller Party; and

 

(iii)        no joint venture exists between Buyer and any Seller Party.

 

(d)           Documents Mutually Drafted.  Sellers and Buyer agree that this
Agreement each other Facility Document prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

 

(e)           Amendments.  This Agreement and each other Facility Document
(other than MetLife Warehouse Customer Guide) may only be amended by a written
instrument signed by Buyer and each Seller affected thereby.  The MetLife
Warehouse Customer Guide may be amended from time to time, without further
consent or assent by any Seller Party and such amendments shall be effective
immediately upon notice to Sellers of the change (whether that notice is sent
individually or posted to MetLife Warehouse Electronic System) and Mortgage
Loans sold to Buyer after the effective date of any such amendment shall be
governed by the revised MetLife Warehouse Customer Guide.

 

SECTION 37.                                 GENERAL INTERPRETIVE PRINCIPLES

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a)           the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

 

(b)           accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

 

67

--------------------------------------------------------------------------------


 

(c)           references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

(d)           a reference to a Subsection without further reference to a
Section is a reference to such Subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to Paragraphs and
other subdivisions;

 

(e)           the words “herein”, “hereof”, “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision;

 

(f)            the term “include” or “including” shall mean without limitation
by reason of enumeration;

 

(g)           all times specified herein or in any other Facility Document
(unless expressly specified otherwise) are local times in New York, New York
unless otherwise stated; and

 

(h)           all references herein or in any Facility Document to “good faith”
means good faith as defined in Section 1-201(19) of the Uniform Commercial Code
as in effect in the State of New York.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

68

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

 

 

 

BUYER:

 

 

 

METLIFE BANK, N.A.,

 

 

 

 

 

 

By:

/s/ Paul Chmielinski

 

 

Name: Paul Chmielinski

 

 

Title: Vice President

 

 

 

 

Address for Notices:

 

 

 

 

 

MetLife Bank, N.A.

 

 

One Financial Center, 20th Floor

 

 

Boston, Massachusetts 02111

 

 

 

 

 

Attention: Mr. Paul A. Chmielinski

 

 

Telecopy No.: (617) 758-6852

 

 

Telephone No.: (617) 578-4698

 

 

 

 

With a Copy to:

 

 

 

 

 

MetLife Bank, N.A.

 

 

334 Madison Avenue

 

 

Convent Station, New Jersey 07961

 

 

 

 

 

Attention: Legal Department

 

 

Telecopy No.: (973) 254-3265

 

 

Telephone No.: (973) 254-3000

 

 

 

 

 

 

 

SELLERS:

 

 

 

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

 

By:

/s/ William Ashmore

 

 

Name: William Ashmore

 

 

Title: Presiden

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

 

 

Excel Mortgage Servicing, Inc.

 

 

19500 Jamboree Road

 

 

Irvine, California 92162

 

 

 

 

 

Attention: Ms. Kathy Hancock

 

 

Telecopy No.: (949) 706-6208

 

 

Telephone No.: (949) 475-3822

 

 

 

 

 

 

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

 

By:

/s/ William Ashmore

 

 

Name: William Ashmore

 

 

Title: President

 

 

 

 

Address for Notices:

 

 

 

 

 

AmeriHome Mortgage Corporation

 

 

19500 Jamboree Road

 

 

Irvine, California 92162

 

 

 

 

 

Attention: Ms. Kathy Hancock

 

 

Telecopy No.: (949) 706-6208

 

 

Telephone No.: (949) 475-3822

 

Signature Page to the Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF REPRESENTATIONS AND WARRANTIES REGARDING MORTGAGE LOANS

 

Sellers represent and warrant to Buyer, with respect to each Mortgage Loan
submitted for purchase under the Agreement, that as of the Purchase Date for the
purchase of such Mortgage Loans by Buyer from a Seller and as of the date of
this Agreement and any Transaction hereunder and at all times while the Facility
Documents and any Transaction hereunder is in full force and effect, that the
following are true and correct.  For purposes of this Schedule 1 and the
representations and warranties set forth herein, a breach of a representation or
warranty shall be deemed to have been cured with respect to a Mortgage Loan if
and when Sellers have taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Mortgage Loan.  With respect to those representations and
warranties which are made to the best of a Seller’s knowledge, if it is
discovered by a Seller or Buyer that the substance of such representation and
warranty is inaccurate, notwithstanding a Seller’s lack of knowledge with
respect to the substance of such representation and warranty, such inaccuracy
shall be deemed a breach of the applicable representation and warranty.

 

A.            Underwriting Guidelines.  Each Mortgage Loan conforms to the
specifications set forth by this Agreement, including, but not limited to, the
Underwriting Guidelines, Buyer, Takeout Investor, Agency,  and any insurer
regulations, rules, guides and handbooks for loans eligible for sale to,
insurance by or pooling to back securities issued or guaranteed by, a Takeout
Investor, Buyer, an Agency, or insurer.  Each Conforming Mortgage Loan is
eligible as collateral for Ginnie Mae mortgage backed securities or is eligible
for purchase by an Agency.

 

B.            Mortgage Loans as Described.  The information set forth in the
Mortgage Loan Schedule is complete, true and correct.

 

C.            No Defenses.  The Mortgage Loan, and the Assignment of Proprietary
Lease related to each Co-op Loan, is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at, or subsequent to, the time the Mortgage Loan was
originated.

 

D.            Disbursement.  The Mortgage Loan has been closed and the proceeds
of the Mortgage Loan have been fully disbursed, there is no requirement for
future advances thereunder, any and all requirements as to completion of any
on-site or off-site improvements have been complied with, and any disbursements
of any escrow funds have been made.  All costs, fees and expenses incurred in
making, or closing the Mortgage Loan and the recording of the Mortgage were paid
to the appropriate parties, the mortgage insurance premium or the VA guarantee
fee has been paid as applicable, and the Mortgagor is not entitled to any refund
of any amounts paid or due under the Mortgage Note or Mortgage.

 

E.             Payments and Advances.  The applicable Seller has not, and to the
best of the applicable Seller’s knowledge no other Person has, advanced funds,
or induced, solicited or received any advance of funds by a Person other than
the Mortgagor, directly or indirectly, for the payment of any amount required
under or to obtain the Mortgage Loan, or any tax, insurance, special assessment,
sewer,

 

Sch. 1-1

--------------------------------------------------------------------------------


 

utility or similar payments with respect to the Mortgaged Property.  The
Mortgagor has made any down payment required in connection with the Mortgage
Loan, and has received no concession from a Seller, the seller of the Mortgaged
Property or any other third Person, except as clearly disclosed in the Mortgage
File and in writing to Buyer.  No subordinate financing was used in the
Mortgagor’s acquisition of the property securing the Mortgage Loan other than
subordinate financing acceptable to Buyer, Fannie Mae, Freddie Mac, Ginnie Mae,
HUD, VA or applicable Takeout Investor pursuant to their requirements in effect
at the time of purchase of the Mortgage Loan by the Buyer.

 

F.             Compliance with Requirements of Law.  Any and all Requirements of
Law, including, but not limited to, usury, truth in lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity,
disclosure, unfair and deceptive practices laws, securities laws or privacy
laws, applicable to the Mortgage Loan have been satisfied and complied with, and
the consummation of the transactions contemplated hereby will not involve the
violation of any Requirements of Law.  The applicable Seller shall maintain in
its possession, available for Buyer’s inspection, and shall deliver to Buyer
upon reasonable demand, evidence of compliance with all Requirements of Law.

 

G.            Co-op Loan:  Compliance with Law.  With respect to each Co-op
Loan, the related cooperative corporation that owns title to the related
cooperative apartment building is a “cooperative housing corporation” within the
meaning of Section 216 of the Code, and is in material compliance with
applicable Requirements of Law which, if not complied with, could have a
material adverse effect on the Mortgaged Property.

 

H.            Mortgage Insurance.  There are no defenses, counterclaims, or
rights of setoff, or other facts or circumstances affecting the eligibility of
the Mortgage Loans for insurance by an insurer, or affecting the validity or
enforceability of any mortgage insurance or mortgage guaranty with respect to
the Mortgage Loan as a result of any act, error or omission of a Seller or of
any other Person including, but not limited to, the FHA insurance if
applicable.  The related FHA policy calls for the assignment of the Mortgage
Loan to FHA as opposed to the co-insurance option.  If applicable, the entire
amount of the insurance premium has been paid to FHA in accordance with the FHA
Regulations and no portion of such premium is shared with or by a Seller or, if
the monthly premium option has been chosen for such Mortgage Loan, all such
premiums due on or before the related Purchase Date have been duly and timely
paid.

 

I.              Damage; Condemnation.  There is no proceeding pending for the
total or partial condemnation of the Mortgaged Property and such Mortgaged
Property is undamaged by waste, fire, earthquake or earth movement, windstorm,
flood, tornado or other casualty so as to affect adversely the value of the
Mortgaged Property as security for the Mortgage Loan, the use for which the
Mortgaged Property was intended or the eligibility of the Mortgage Loan for full
payment of insurance benefits, and there are no pending or threatened
proceedings for total or partial condemnation of the Mortgaged Property.  Each
Mortgaged Property is in good repair.  The applicable Seller has completed any
property inspections required by FHA Regulations (if applicable), other
Requirements of Law, and such inspections, if any, show no evidence of property
damage or deferred maintenance, unless the property damage and deferred
maintenance was considered part of the initial Repair Set Aside Account
disclosed in the Mortgage File at closing.

 

J.             Type of Mortgaged Property.  The Mortgaged Property is located in
the state identified in the Mortgage File and consists of a single parcel of
real property with a detached single-family residence erected thereon, or a
two-to-four-family dwelling, a townhouse, or an individual condominium unit in a
condominium, or a Co-op Unit, or an individual unit in a planned unit
development, or an individual  or a manufactured home on owned or leased land;
provided, however, that any condominium unit, Co-op Project or planned unit
development conforms with Takeout Investor and

 

Sch. 1-2

--------------------------------------------------------------------------------


 

insurer requirements with respect to such dwellings, and that no residence or
dwelling is a mobile home.  If the Mortgaged Property is a condominium unit or a
unit in a planned unit development (other than a de minimis planned unit
development) or a Co-op Unit such condominium or planned unit development
project is (i) acceptable to Fannie Mae or Freddie Mac or (ii) located in a
condominium or planned unit development project which has received project
approval from Fannie Mae or Freddie Mac.  The representations and warranties
required by Fannie Mae with respect to such condominium or planned unit
development have been satisfied and remain true and correct.  No portion of the
Mortgaged Property is used for commercial purposes provided, that Mortgaged
Properties which contain a home office shall not be considered as being used for
commercial purposes as long as the Mortgaged Property has not been altered for
commercial purposes and is not storing any chemicals or raw materials other than
those commonly used for homeowner repair, maintenance and/or household purposes.

 

K.            Leaseholds.  If the Mortgage Loan is secured by a long term
residential lease, (1) the lessor under the lease holds a fee simple interest in
the land; (2) the terms of such lease expressly permit the mortgaging of the
leasehold estate, the assignment of the lease without the lessor’s consent and
the acquisition by the holder of the Mortgage of the rights of the lessee upon
foreclosure or assignment in lieu of foreclosure or provide the holder of the
Mortgage with substantially similar protections; (3) the terms of such lease do
not (a) allow the termination thereof upon the lessee’s default without the
holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default, (b) allow the termination of the lease in the
event of damage or destruction as long as the Mortgage is in existence,
(c) prohibit the holder of the Mortgage from being insured (or receiving
proceeds of insurance) under the hazard insurance policy or policies relating to
the Mortgaged Property or (d) permit any increase in rent other than
pre-established increases set forth in the lease; (4) the original term of such
lease is not less than 15 years; (5) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note; and
(6) the Mortgaged Property is located in a jurisdiction in which the use of
leasehold estates in transferring ownership in residential properties is a
widely accepted practice.

 

L.            Good Title.  Immediately prior to the transfer and assignment of
the Mortgage Loan to the Buyer, the Mortgage Loan is not assigned or pledged,
and the applicable Seller has good, indefeasible, and marketable title thereto,
and the applicable Seller is the sole owner and holder of the Mortgage Loan and
the indebtedness evidenced by each Mortgage Note (and with respect to any Co-op
Loan, the sole owner of the related Assignment of Proprietary Lease), free and
clear of any and all Liens, of any nature, and there has been no other sale,
transfer, or assignment of security interest granted by such Seller to any other
party, nor are there any other restrictions limiting the transfer of the
Mortgage Loan, and has full right, title and authority, subject to no interest
or participation of, agreement with, or approval of, any other Person, to sell,
assign and transfer the Mortgage Loan pursuant to this Agreement and following
the sale of each Mortgage Loan, the Buyer will own such Mortgage Loan free and
clear of any encumbrance, equity, participation interest, Lien, pledge, charge,
claim or security interest except for Liens created by the Agreement.  The
applicable Seller intends to relinquish all rights to possess, control and
monitor each Mortgage Loan.

 

M.           Co-op Loan:  No Pledge.  With respect to each Co-op Loan, there is
no prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan,
(ii) there is no provision in any Proprietary Lease which requires the Mortgagor
to offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.

 

Sch. 1-3

--------------------------------------------------------------------------------


 

N.            No Litigation.  There is no pending and no threatened litigation,
which may affect in any way, by attachment or otherwise, the title or interest
of the Seller in and to the Mortgage Loan, the property securing the Mortgage
Loan, or any related note or security instrument.

 

O.            Mortgage File.  The Mortgage File contains each of the documents
and instruments required by applicable Requirements of Law or the related
Takeout Investor or insurer requirements, duly executed and in due and proper
form and each such document or instrument is genuine and in form acceptable to
Takeout Investors and insurers and the information contained therein is true,
accurate and complete.  The Mortgage Loan was originated in accordance with
Takeout Investor and insurer underwriting standards in effect at the time the
Mortgage Loan was originated.

 

P.            Occupancy; Inspection.  As of the Purchase Date, the Mortgaged
Property is lawfully occupied under all applicable Requirements of Law.  All
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities.

 

Q.            No Outstanding Charges.  There are no defaults in complying with
the terms of the Mortgage Loan, and all taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments or
ground rents which previously became due and owing have been paid, or an escrow
of funds or a tax and insurance set-aside has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable.

 

R.            Original Terms Unmodified.  The terms of the Mortgage Note (and
the Proprietary Lease and the Pledge Instruments with respect to each Co-op
Loan) and Mortgage have not been impaired, waived, altered or modified in any
respect, except by a written instrument: (a) that has been recorded, if
necessary to protect the interests of Buyer; and (b) the original of which (or a
copy of which, if the original is a recorded document that has not yet been
returned to the applicable Seller) has been delivered to the Buyer.  The
substance of any such waiver, alteration or modification has been approved by
the issuer of any related mortgage insurance and the title insurer, to the
extent required by the policy, and, as applicable, its terms are reflected on
the Mortgage Loan Schedule.  No Mortgagor has been released in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related private mortgage insurance policy and the title insurer to the extent
required by the policy, and which assumption agreement is part of the Mortgage
File delivered to the Buyer and the terms of which are reflected in the Mortgage
Loan Schedule.

 

S.            No Satisfaction of Mortgage.  The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the Lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission.  The applicable Seller has not waived
the performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has the
applicable Seller waived any default resulting from any action or inaction by
the Mortgagor.

 

T.            Valid First Lien.  The Mortgage is a valid, subsisting,
enforceable and perfected first Lien on the Mortgaged Property including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing.  There is no delinquent tax or assessment
Lien against the Mortgaged Property, and the applicable Seller has paid all
property tax bills.  The Lien of the Mortgage is subject only to:

 

Sch. 1-4

--------------------------------------------------------------------------------


 

(a)           the Lien of current real property taxes and assessments not yet
due and payable;

 

(b)           covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Mortgage
Loan and: (i) referred to or to otherwise considered in the Appraisal relating
to the Mortgage Loan; or (ii) that do not adversely affect the Appraised Value
of the Mortgaged Property set forth in such Appraisal; and

 

(c)           other matters to which like properties are commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting, enforceable and perfected first priority Lien on the Mortgaged
Property described therein and the applicable Seller has full right to sell and
assign the same to the Buyer in accordance with the Requirements of Law and any
and all contractual obligations.  The Mortgaged Property was not, as of the date
of origination of the Mortgage Loan, unless otherwise indicated, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a Lien subordinate to the Lien of the Mortgage.

 

U.            Co-op Loan:  Valid First Lien.  With respect to each Co-op Loan,
the related Mortgage is a valid, enforceable and subsisting first security
interest on the related cooperative shares securing the related cooperative note
and lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest.  There are no liens against or
security interests in the cooperative shares relating to each Co-op Loan (except
for unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over the
applicable Seller’s security interest in such Co-op Shares.

 

V.            No Fraud.  The Mortgage Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor in connection with a Mortgage
Loan are genuine, and each is the legal, valid and binding obligation of the
maker thereof, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar Requirements of Law affecting
creditors’ rights generally, and (ii) general principles of equity.  All parties
to the Mortgage Note and the Mortgage and any other related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage and any other related agreement, and the Mortgage Note and
the Mortgage and any other such related agreement have been duly and properly
executed by such Persons.  The documents, instruments and agreements submitted
for Mortgage Loan underwriting were not falsified and contain no untrue
statement of material fact nor do they omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading.  No fraud, error, omission, misrepresentation, negligence or
similar occurrence was committed in connection with the origination of the
Mortgage Loan.

 

Sch. 1-5

--------------------------------------------------------------------------------


 

W.           Title Insurance.  Each Mortgage Loan is covered by an ALTA lender’s
title insurance policy, or with respect to any Mortgage Loan for which the
related Mortgaged Property is located in California, a CLTA lender’s title
insurance policy, or other generally acceptable form of policy of insurance,
issued by a title insurer qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring Seller, its successors and assigns:
(a) as to the first priority Lien of the Mortgage; and (b) against any loss by
reason of the invalidity or unenforceability of the Lien resulting from the
provisions of the Mortgage providing for adjustment in the Mortgage Interest
Rate and Monthly Payment with respect to each Adjustable Rate Loan, subject only
to the exceptions contained in clauses (a), (b), and (c) of Part T of this
Schedule 1.  Where required by state Requirements of Law applicable to Seller,
the Mortgagor has been given the opportunity to choose the carrier of the
required mortgage title insurance.  Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress, and against encroachments by or
upon the Mortgaged Property or any interest therein.  The applicable Seller, and
its successors and assigns, are the sole insured of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and in full
force and effect and will be in force and effect upon the consummation of the
transactions contemplated by this Agreement.  No claims have been made under
such lender’s title insurance policy, and no prior holder of the Mortgage,
including a Seller, has done, by act or omission, anything that would impair the
coverage of such lender’s title insurance policy.  With respect to each
manufactured home, a search for filings of financing statements has been made by
a company competent to do same and such search has not found anything which
would materially and adversely affect the Mortgage Loan secured by a
manufactured home including, but not limited to, the priority of the Lien or
perfection of the Mortgage Loan secured by a manufactured home.

 

X.            Hazard Insurance.  For each Mortgage Loan, pursuant to the terms
of the Mortgage, all buildings or other improvements upon the Mortgaged Property
are insured by an insurer acceptable to the Buyer against loss by fire, hazards
of extended coverage and such other hazards as are customary in the area where
the Mortgaged Property is located, as are provided for by Fannie Mae or by
Freddie Mac, as well as all additional requirements set forth in the
Underwriting Guidelines.  Mortgagor has obtained coverage in an amount which is
at least equal to the full insurable value of the improvements on the Mortgaged
Property.  The policy either includes provisions for inflation adjustments or
guaranteed replacement cost coverage of the Mortgaged Property.  In the case of
flood insurance, Mortgagor has obtained the maximum amount of insurance that is
available under the National Flood Insurance Act of 1968.  If upon origination
of the Mortgage Loan, the Mortgaged Property was in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available), a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect which policy conforms to all
Requirements of Law and applicable insurer and Takeout Investor requirements. 
All individual insurance policies contain a standard mortgagee clause naming the
applicable Seller and its successors and assigns as mortgagee, and all premiums
thereon have been paid.  The Mortgage obligates the Mortgagor thereunder to
maintain the hazard insurance policy at the Mortgagor’s cost and expense, and on
the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at such Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor, subject to any Requirements of
Law.  Where required by state Requirements of Law applicable to the applicable
Seller, the Mortgagor has been given an opportunity to choose the carrier of the
required hazard insurance, provided the policy is not a “master” or “blanket”
hazard insurance policy covering the common facilities of a planned unit
development.  The hazard insurance policy is the valid and binding obligation of
the insurer, is in full force and effect, and will be in full force and effect
and inure to the benefit of Buyer upon the consummation of the transactions
contemplated by this Agreement.  The applicable Seller has not engaged in, and
has no knowledge of the Mortgagor’s or any servicer’s having engaged in, any act
or omission which would impair the coverage of any such policy, the benefits of
the endorsement provided for herein, or the validity and binding effect of
either.

 

Sch. 1-6

--------------------------------------------------------------------------------


 

Y.            No Default.  The Mortgage Loan is current and all payments have
been made within the month such payments were due, and if the Mortgage Loan is a
Co-op Loan, no foreclosure action or private or public sale under the Uniform
Commercial Code has ever, to the knowledge of the applicable Seller, been
threatened or commenced with respect to the Co-op Loan.  There is no default,
breach, violation or event of acceleration existing under the Mortgage or the
Mortgage Note and no event that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration, and neither the applicable Seller nor its
predecessors have waived any default, breach, violation or event of
acceleration.  With respect to each Co-op Loan, there is no default in complying
with the terms of the Mortgage Note, the Assignment of Proprietary Lease and the
Proprietary Lease and all maintenance charges and assessments (including
assessments payable in the future installments, which previously became due and
owing) have been paid, and the applicable Seller has the right under the terms
of the Mortgage Note, Assignment of Proprietary Lease and Recognition Agreement
to pay any maintenance charges or assessments owed by the Mortgagor.

 

Z.            No Mechanics’ Liens.  There are no mechanics’ or similar Liens or
claims that have been filed for work, labor or material (and no rights are
outstanding that under the law could give rise to such Liens) affecting the
related Mortgaged Property that are or may be Liens prior to, or equal or
coordinate with, the Lien of the related Mortgage.

 

AA.         Location of Improvements.  All improvements that were considered in
determining the Appraised Value of the Mortgaged Property lay wholly within the
boundaries and building restriction lines of the Mortgaged Property and no
improvements on adjoining properties encroach upon the Mortgaged Property.  No
improvement located on or being part of the Mortgaged Property is in violation
of any applicable zoning law or regulation.

 

BB.         Customary Provisions.  The Mortgage contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including: (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale; and (b) otherwise by
judicial foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property.  There is no homestead or
other exemption or other right available to a Mortgagor that would interfere
with the right to sell the Mortgaged Property at a trustee’s sale or the right
to foreclose the Mortgage.

 

CC.         No Additional Collateral.  The Mortgage Note is not and has not been
secured by any collateral except the Lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in Parts T and U of this Schedule 1.

 

DD.         Deeds of Trust.  In the event the Mortgage constitutes a deed of
trust, a trustee, duly qualified under the Requirements of Law and Takeout
Investor and insurer requirements to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by Buyer to the trustee under the deed of trust,
except in connection with a trustee’s sale after default by the Mortgagor.

 

EE.          Acceptable Investment.  There are no circumstances or conditions
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that may cause: (a) private institutional investors
or a Takeout Investor to regard the Mortgage Loan as an unacceptable investment;
or (b) the Mortgage Loan to become a Delinquent Mortgage Loan or adversely
affect the value or marketability of the Mortgage Loan.

 

Sch. 1-7

--------------------------------------------------------------------------------


 

FF.          FICO Scores.  Each Mortgage Loan relates to a Mortgagor that has a
non zero FICO score.

 

GG.         Due on Sale.  The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

HH.         Co-op Loans: Acceleration of Payment.  With respect to each Co-op
Loan, each Assignment of Proprietary Lease contains enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby.  The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.

 

II.            Origination and Collection Practices.  The origination, servicing
and collection practices used with respect to the Mortgage Loan have been in
accordance with Accepted Servicing Practices and the terms of the Mortgage File,
the Requirements of Law and any and all contractual obligations of the
applicable Seller (including those obligations contained in this Agreement),
including to the extent applicable the FHA Regulations relating to loss
mitigation, and Takeout Investor or insurer guidelines, and have been in all
respects legal, proper and prudent in the mortgage origination and servicing
business.  All Mortgage Interest Rate adjustments have been made in compliance
with applicable state and federal law and the terms of the related Mortgage and
Mortgage Note on the related adjustment date.  The applicable Seller executed
and delivered any and all notices required under applicable law and the terms of
the related Mortgage Note and Mortgage regarding the Mortgage Interest Rate and
any payment adjustments.   All advances required to be made under the Mortgage
Notes have been made within the time frame therein specified and in accordance
with the Mortgage File, FHA Regulations (to the extent applicable) and
Requirements of Law.  Any interest required to be paid pursuant to applicable
state, federal and local law has been properly paid and credited.  The terms of
the Mortgage Loan do not require the owner of the Mortgage Loan to make escrow
payments on behalf of the Mortgagor.  All escrow deposits and escrow payments,
if any, are in the possession of, or under the control of, the applicable Seller
or Subservicer and have been collected and handled in full compliance with all
Requirements of Law and the provisions of the related Mortgage Note and
Mortgage, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. No escrow
deposits or escrow payments or other charges or payments due the applicable
Seller have been capitalized under the Mortgage Note.

 

JJ.          Appraisal.  The Mortgage File contains an Appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a qualified appraiser, duly appointed by the applicable Seller, who had no
interest, direct or indirect in the Mortgaged Property or in any loan made on
the security thereof; and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and the Appraisal and appraiser both satisfy
the requirements of Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, and all
Requirements of Law and Takeout Investor or insurer requirements, each as in
effect on the date the Mortgage Loan was originated.  The applicable Seller has
no knowledge of any circumstances or condition which might indicate that the
Appraisal is incomplete or inaccurate.  In addition, the Appraisal was prepared
in accordance with USPAP Guidelines.  The appraiser for the Mortgage Loan was
duly licensed or certified under the applicable law where the Mortgage Loan was
originated, and for each Government Mortgage Loan was acceptable to the FHA or
VA, as applicable, and for each Conventional Mortgage Loan was acceptable to
Fannie Mae, Freddie Mac and/or the Takeout Investor, as applicable.  The
applicable Seller will maintain documentation evidencing each appraiser’s
qualification and licensing or certification, which will promptly be provided to
the Buyer upon request.

 

Sch. 1-8

--------------------------------------------------------------------------------


 

KK.         Servicemembers Civil Relief Act.  The Mortgagor has not notified the
applicable Seller, and the applicable Seller has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers Civil Relief Act
or any similar state statute or regulation.

 

LL.          Environmental Matters.  There is no pending action or proceeding
directly involving the Mortgaged Property in which compliance with any
environmental law, rule or regulation is an issue. To the best of the applicable
Seller’s knowledge, the Mortgaged Property is free from any and all toxic or
hazardous substances and there exists no violation of any local, state or
federal environmental law, rule or regulation.

 

MM.        No Denial of Insurance.  No action, inaction, or event has occurred
and no state of fact exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable pool
insurance policy, special hazard insurance policy, private mortgage insurance or
other mortgage insurance policy, including, but not limited to FHA mortgage
insurance, or bankruptcy bond, irrespective of the cause of such failure of
coverage.

 

NN.         Conversion to Fixed Interest Rate.  With respect to each Adjustable
Rate Loan, the Mortgage Note does not contain a provision permitting or
requiring conversion to a fixed interest rate Mortgage Loan.

 

OO.        Tax Service Contract.  The applicable Seller has obtained a life of
loan, transferable real estate tax service contract with an Approved Tax Service
Contract Provider on each Mortgage Loan and such contract is assignable to
Buyer, and its successors and assigns, without cost.

 

PP.          Flood Certification Contract.  The applicable Seller has obtained a
life of loan, transferable flood certification contract for each Mortgage Loan
with an Approved Flood Policy Insurer, and such contract is assignable to Buyer,
and its successors and assigns, without cost.

 

QQ.        Origination.  The Mortgage Loan was completely originated,
underwritten, closed, funded and packaged by the applicable Seller.

 

RR.         MERS.  Such Mortgage Loan (a) meets the definition of MERS
Designated Loan in the Electronic Tracking Agreement, (b) was properly
registered in the MERS System at the time of its origination and has
continuously remained so registered, and (c) has MERS as the record mortgagee or
beneficiary.

 

SS.          Repairs and Improvements.  All repairs or improvements which if not
made would result in the loss of any insurance coverage, including if applicable
FHA insurance, on the related Mortgaged Property have been made to such
Mortgaged Property, or set-aside amounts for such repairs or improvements have
been included in the related Mortgage and Mortgage Note, all in compliance with
the Requirements of Law, including, but not limited to, any applicable
requirements of FHA Regulations.  Except as otherwise disclosed in writing to
Buyer, any repairs for which an advance has been made were completed and passed
an inspection in accordance with the FHA Regulations, if applicable.

 

TT.          Interest Calculation.  Interest on each Mortgage Loan is calculated
in accordance with the related Mortgage Note and the Requirements of Law,
including, but not limited to, any applicable FHA Regulations.  None of the
Mortgage Loans provide for simple interest calculation.

 

Sch. 1-9

--------------------------------------------------------------------------------


 

UU.          Construction or Rehabilitation of Mortgaged Property.  Either
(i) the Mortgage Loan was not made in connection with the construction or
rehabilitation of a Mortgaged Property or facilitating the trade-in or exchange
of a Mortgaged Property or (ii) the Mortgaged Property has a certificate of
completion if such Mortgage Loan was made in connection with the construction or
rehabilitation of the related Mortgaged Property.

 

VV.         Qualified Mortgage.  The Mortgage Loan is a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Internal Revenue Code of 1986,
as amended .

 

WW.      FEMA Designations.  Except as otherwise disclosed in writing to Buyer,
no Mortgaged Property (i) is in a zip code declared by the Federal Emergency
Management Agency or any successor agency (“FEMA”) as a federal disaster area
and (ii) has been declared by FEMA as being an “Individual Assistance” property
or “Category 1” property (or such similar term(s) or classification(s) that may
be used by FEMA from time to time).

 

XX.         Credit Information.  As to each consumer report (as defined in the
Fair Credit Reporting Act, Public Law 91-508) or other credit information
furnished by the Seller to the Buyer in connection with a Mortgage Loan, the
applicable Seller has full right and authority and is not precluded by law or
contract from furnishing such information to the Buyer and, to the best of the
applicable Seller’s knowledge, the Buyer is not precluded from furnishing the
same to any subsequent or prospective purchaser of such Mortgage Loan.

 

YY.          Predatory Lending Regulations.  No Mortgage Loan is a High Cost
Mortgage Loan.  No predatory or deceptive lending practices, including, without
limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan.

 

ZZ.          Compliance with Anti-Money Laundering Laws.  The applicable Seller
has complied with all applicable anti-money laundering laws and regulations,
including without limitation the USA Patriot Act of 2001 (collectively, the
“Anti-Money Laundering Laws”) with respect to the Mortgage Loans; Sellers have
established an anti-money laundering compliance program to the extent required
by the Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws as applicable as of the origination date, including
with respect to the legitimacy of the applicable Mortgagor and the origin of the
assets used by the said Mortgagor to purchase the property in question, and
maintains, and will maintain, sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws.

 

AAA.      Purchase of Insurance.  No Mortgagor was required to purchase any
credit life, disability, accident or health insurance product as a condition of
obtaining the extension of credit.  No Mortgagor obtained a prepaid
single-premium credit life, disability, accident or health insurance policy in
connection with the origination of the Mortgage Loan.  No proceeds from any
Mortgage Loan were used to purchase single premium credit insurance policies as
part of the origination of, or as a condition to closing, such Mortgage Loan.

 

BBB.      Governmental Requirements.  Each Government Mortgage Loan conforms
with all applicable FHA or VA underwriting, lending, selling and servicing
requirements and with all Ginnie Mae requirements for the inclusion of the
Mortgage Loan in a Ginnie Mae mortgage-backed security pool, and the Seller will
comply with all documentation requirements of the Buyer and the document
custodian within the time limitations described in the Facility Documents.  If a
Takeout Commitment requires the Mortgage Loan to be FHA-insured, the Mortgage
Loan is fully eligible for

 

Sch. 1-10

--------------------------------------------------------------------------------


 

FHA insurance and is, or within 60 days after disbursement of the proceeds by
the Seller will be, fully insured by the FHA.  If a Takeout Commitment requires
the Mortgage Loan to be guaranteed by VA, the Mortgage Loan is fully-eligible
for VA guaranty, and is, or within 60 days after disbursement of the proceeds by
the Seller will be, fully guaranteed by VA.

 

CCC.      Conventional Mortgage Loan Requirements.  Each Conventional Mortgage
Loan conforms with all applicable requirements of the Buyer, Agencies or
applicable Takeout Investor, including, but not limited to, all requirements for
the inclusion of such Conventional Mortgage Loans in any pool of loans or
private security as designated by the Buyer, Freddie Mac and Fannie Mae, and
each Conventional Mortgage Loan conforms with all pooling requirements of the
Agency or Takeout Investor.  If a Takeout Commitment requires the Mortgage Loan
to be insured by a policy of private mortgage insurance, the Mortgage Loan is
fully eligible and qualified to be insured by such policy of private mortgage
insurance, such policy is in full force and effect, and no event or condition
exists which could give rise to or result in a revocation of or defense to the
policy.

 

DDD.      No Buydown Provisions; No Graduated Payments or Contingent Interests. 
The Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by the applicable Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature.

 

EEE.        Regarding the Mortgagor.  The Mortgagor is one or more natural
persons and/or trustees for an Illinois land trust or a trustee under a “living
trust” and such “living trust” is in compliance with Fannie Mae guidelines for
such trusts.  The Mortgagor is not, and is not a Relative of or the Relative of
a spouse of, an owner (other than a less than 1% shareholder of a publicly-held
Affiliate), officer, director, or employee of a Seller Party or an Affiliate of
a Seller Party.

 

FFF.        High Interest Rate Credit/Lending Transactions.  No Mortgage Loan is
subject to Section 226.32 of Regulation Z or any similar state Requirements of
Law (relating to high interest rate credit/ lending transactions).

 

Sch. 1-11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINIONS  [to be split between in-house and outside counsel, subject to
Buyer’s approval]

 

MetLife Bank, N.A.
[                                                  ]

[                                                  ]

 

Attention:

 

Dear Sirs and Mesdames:

 

You have requested our opinion as counsel to [                          ], a
[                ]organized and existing under the laws of
[                            ](the “Seller”), [and to
[                          ], a [                ] organized and existing under
the laws of [                            ] (the “Guarantor”)], with respect to
certain matters in connection with that certain (i) Master Repurchase Agreement
governing purchases and sales of certain Mortgage Loans, dated
                               , 20     (the “Repurchase Agreement”), by and
among Seller, [Guarantor (together with the Seller, the “Seller Parties”)] , and
MetLife Bank, N.A. (the “Buyer”), (ii) Pricing Letter, dated             ,
20     by and [among] [between] Seller[,] [and Buyer,] , (the “Pricing Letter”),
[and (iii)  Guaranty dated                                , 20     by and
between Buyer, Seller and [                                    ]. ]    , 2011,
made by the Guarantors in favor of Buyer (the “Guaranty”)].  The Repurchase
Agreement [and the Guaranty] are hereinafter collectively referred to as the
“Governing Agreements.”  Capitalized terms not otherwise defined herein have the
meanings set forth in the Repurchase Agreement.

 

[We] [I] have examined the following documents:

 

1.                                       the Governing Agreements;

 

2.                                       unfiled copies of each financing
statements listed on Schedule 1 (collectively, the “Financing Statements”)
naming Seller as Debtor and Buyer as Secured Party and describing the Repurchase
Assets as to which security interests may be perfected by filing under the
Uniform Commercial Code of the States listed on Schedule 1 (the “Filing
Collateral”), which [we] [I] understand will be filed in the filing offices
listed on Schedule 1 (the “Filing Offices”);

 

3.                                       the reports listed on Schedule 2 as to
UCC financing statements (collectively, the “UCC Search Report”);

 

4.                                       such other documents, records and
papers as we have deemed necessary and relevant as a basis for this opinion.

 

To the extent [we] [I] have deemed necessary and proper, [we] [I] have relied
upon the representations and warranties of Seller contained in the Repurchase
Agreement.  [We] [I] have assumed the authenticity of all documents submitted to
me [us] as originals, the genuineness of all signatures, the legal capacity of
natural persons and the conformity to the originals of all documents.

 

Exh. A-1

--------------------------------------------------------------------------------


 

Based upon the foregoing, it is [our] [my] opinion that:

 

1.             Seller is a [                                  ]duly organized,
validly existing and in good standing under the laws of the [State of
                      ] and is qualified to transact business in, and is in good
standing under, the laws of the [State of                     ].  [GUARANTOR] is
a [                            ],duly organized, validly existing and in good
standing under the laws of the [State of                       ] and is
qualified to transact business in, and is in good standing under, the laws of
the [State of                     ].

 

2.             The execution, delivery and performance by Seller Parties of the
Governing Agreements to which it is a party, and the sales by Seller and the
pledge of the Repurchase Assets under the Repurchase Agreement have been duly
authorized by all necessary corporate action on the part of Seller Parties. 
Each of the Governing Agreements have been executed and delivered by Seller
Parties, and are legal, valid and binding agreements enforceable in accordance
with their respective terms against Seller Parties, subject to bankruptcy laws
and other similar laws of general application affecting rights of creditors and
subject to the application of the rules of equity, including those respecting
the availability of specific performance, none of which will materially
interfere with the realization of the benefits provided thereunder or with
Buyer’s purchase of the Purchased Mortgage Loans and other Repurchase Assets
and/or security interest in the Purchased Mortgage Loans and other Repurchase
Assets.

 

3.             No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of Seller Parties for the execution, delivery or
performance by such party of the Governing Agreements to which it is a party or
for the sales by Seller under the Repurchase Agreement or the sale of the
Repurchase Assets to Buyer and/or granting of a security interest to Buyer in
the Repurchase Assets, pursuant to the Repurchase Agreement.

 

4.             The execution, delivery and performance by Seller Parties of, and
the consummation of the transactions contemplated by the Governing Agreements to
which it is a party do not and will not (a) violate any provision of Seller
Parties’ charter or by laws, (b) violate any applicable law, rule or regulation,
(c) violate any order, writ, injunction or decree of any court or governmental
authority or agency or any arbitral award applicable to Seller Parties of which
[I ] [we] have knowledge (after due inquiry) or (d) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument of which [I][we] have knowledge (after due
inquiry) to which either Seller Party is a party or by which it is bound or to
which it is subject, or (except for the Liens created pursuant to the Repurchase
Agreement) result in the creation or imposition of any Lien upon any Property of
such party pursuant to the terms of any such agreement or instrument.

 

5.             There is no action, suit, proceeding or investigation pending or,
to the best of [our] [my] knowledge, threatened against either Seller Party
which, in [our] [my] judgment, either in any one instance or in the aggregate,
would be reasonably likely to result in any material adverse change in the
properties, business or financial condition, or prospects of such party or in
any material impairment of the right or ability of such party to carry on its
business substantially as now conducted or in any material liability on the part
of such party or which would draw into question the validity of the Governing
Agreements to which it is a party or the Mortgage Loans or of any action taken
or to be taken in connection with the transactions contemplated thereby, or
which would be reasonably likely to impair materially the ability of such party
to perform under the terms of the Governing Agreements to which it is a party or
the Mortgage Loans.

 

Exh. A-2

--------------------------------------------------------------------------------


 

6.             The Repurchase Agreement is effective to create, in favor of
Buyer, a valid “security interest” as defined in Section 1-201(37) of the
Uniform Commercial Code in all of the right, title and interest of Seller in, to
and under the Repurchase Assets, except that (a) such security interests will
continue in Repurchase Assets after its sale, exchange or other disposition only
to the extent provided in Section 9-315 of the Uniform Commercial Code, (b) the
security interests in Repurchase Assets in which Seller acquires rights after
the commencement of a case under the Bankruptcy Code in respect of Seller may be
limited by Section 552 of the Bankruptcy Code.

 

7.             When the Purchased Mortgage Loans are delivered to Buyer, the
security interest referred to in Section 6 above in the Repurchase Assets will
constitute a fully perfected first priority security interest in all right,
title and interest of Seller therein.

 

8.             (a) Upon the filing of financing statements on Form UCC-1 with
respect to Seller naming Buyer as “Secured Party” and Seller as a “Debtor”, and
describing the Repurchase Assets, in the jurisdictions and recording offices
listed on Schedule 1 attached hereto, the security interests referred to in
Section 6 above will constitute fully perfected security interests under the
Uniform Commercial Code in all right, title and interest of Seller in, to and
under such Repurchase Assets, which can be perfected by filing under the Uniform
Commercial Code, or, will demonstrate a completion of the sale of the Mortgage
Loans to Buyer.

 

(b)           The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets as of the dates and times specified on Schedule 2.  The UCC Search Report
identifies no Person who has filed in any Filing Office a financing statement
describing the Repurchase Assets prior to the effective dates of the UCC Search
Report.

 

9.             [Neither ]Seller [nor Guarantor] [is][] an “investment company”,
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

 

Very truly yours,

 

Exh. A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SERVICER NOTICE

 

[Date]

 

[                                ], as Servicer

[ADDRESS]

Attention:

 

 

Re:

Master Repurchase Agreement, dated as of [               ], 20[    ](the
“Agreement”), by and among [                 ](the “Seller”), and MetLife Bank,
N.A. (the “Buyer”).

 

Ladies and Gentlemen:

 

[                                      ] (the “Servicer”) is servicing certain
mortgage loans for Seller pursuant to that certain Servicing Agreement between
the Servicer and Seller.  Pursuant to the Agreement between Buyer and Seller,
the Servicer is hereby notified that Seller has sold and pledged to Buyer
certain mortgage loans which are serviced by Servicer.

 

Upon receipt of a Notice of Event of Default from Buyer in which Buyer shall
identify the mortgage loans which are then pledged to Buyer under the Agreement
(the “Mortgage Loans”), the Servicer shall segregate all amounts collected on
account of such Mortgage Loans, hold them in trust for the sole and exclusive
benefit of Buyer, and remit such collections in accordance with Buyer’s written
instructions.  Following such Notice of Event of Default, Servicer shall follow
the instructions of Buyer with respect to the Mortgage Loans, and shall deliver
to Buyer any information with respect to the Mortgage Loans reasonably requested
by Buyer.

 

In addition, Buyer may terminate the Servicing Agreement, as pertaining to the
Mortgage Loans, without payment of any penalty or termination fee, in which
event the Servicer shall cooperate, at no cost to Buyer, in transferring the
servicing of the Mortgage Loans to a successor servicer appointed by Buyer in
its sole and absolute discretion.

 

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

 

Exh. B-1

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following addresses:
MetLife Bank, N.A., [                            ],
[                                      ], Attention: 
                          ; Telephone: (      )       -        ; Facsimile: 
(      )       -        .

 

 

Very truly yours,

 

 

 

 

 

[                                        ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGED:

 

 

 

[

 

],

 

as Servicer

 

 

 

Exh. B-2

--------------------------------------------------------------------------------


EXHIBIT C

 

[FORM OF BAILEE LETTER]

 

METLIFE BANK, N.A.

[                                            ]

[                                            ]

 

[Date]

 

[INVESTOR]

[NAME]

[ADDRESS]

Attn:

 

[BAILEE]

[NAME]

[ADDRESS]

Attn:

 

Purchase of Mortgage Loans from [SELLER] (the “Seller”) by [INVESTOR] (the
“Investor”)

 

Ladies and Gentlemen:

 

Pursuant to the terms and conditions set forth below, MetLife Bank, N.A., as
Buyer (the “Buyer”), hereby delivers to [[INVESTOR] (also referred to herein as
the “Bailee”)] [[BAILEE], as [INVESTOR’S] agent (the “Bailee”)], with this
letter, the original executed promissory note(s) and other documentation, all as
set forth on the schedule attached hereto (the “Mortgage Loan Documentation”)
evidencing the mortgage loan(s) described on the schedule attached hereto (the
“Mortgage Loan(s)”).  The Buyer is the owner of, or has a perfected first lien
security interest in, the Mortgage Loan(s) pursuant to the Master Repurchase
Agreement dated [      ], 201     (the “Repurchase Agreement”) [between][among]
the Buyer [and][,] the Seller [and [GUARANTOR(S)], and expressly retains and
reserves all of its rights in the Mortgage Loan(s), the Mortgage Loan
Documentation and all related security instruments, files, and documents (the
“Loan Documents”) until the Investor has paid the Buyer the Purchase Amount (as
hereinafter defined) for the Mortgage Loan(s) in accordance with this letter.

 

By taking physical possession of this letter, the Mortgage Loan Documentation
and the other Loan Documents, the Investor and the Bailee each hereby agrees: 
(i) that the Bailee shall hold in trust, as bailee for the Buyer, the Mortgage
Loan Documentation and all Loan Documents that it receives related to the
Mortgage Loan(s), until its status as bailee is terminated as set forth herein;
(ii) that the Bailee shall not release or deliver, and the Bailee and the Seller
shall not authorize the release or delivery of any of the Mortgage Loan
Documentation or any other Loan Documentation to the Seller or any other person
or take any other action with respect to the Mortgage Loan Documentation or any
Loan Document which release, delivery or other action could cause the interest
of the Buyer to become unperfected or which could otherwise jeopardize the
interest of the Buyer in the Mortgage Loan(s); (iii) that the Seller shall
deliver, or to cause to be delivered, the Purchase Amount (as defined below)
only to the account set forth below pursuant to the terms set forth below, and
to honor a change in such terms only upon receipt of written instruction by the
Buyer; (iv) that the Bailee shall return the Mortgage Loan Documentation

 

Exh. C-1

--------------------------------------------------------------------------------


 

immediately to the Buyer, to the address specified below (A) upon receipt of a
written request by the Buyer, (B) in the event that the Investor elects not to
purchase the Mortgage Loan(s), (C) in the event that the Mortgage Loan
Documentation requires completion and/or correction; or (D) within thirty (30)
days following receipt of the Mortgage Loan Documentation if the Investor has
failed to purchase the Mortgage Loan(s) by such time and (v) that the Seller
shall remit the Purchase Amount to the account set forth below or in accordance
with the written instructions of the Buyer.

 

If required, return Mortgage Loan Documentation to: MetLife Bank, N.A.,
Custodial Services, Attention: Donna Jones, 1555 Walnut Hill Lane, Irving, TX
75038.

 

Please note that should the Investor remit the Purchase Amount to any other
entity or Person, the Buyer will not consider the Purchase Amount to have been
paid and will not release its interest or terminate the responsibilities of the
Bailee as bailee for the Buyer until the Purchase Amount has been properly
remitted to the account set forth herein.

 

The Buyer agrees that its interest in the Mortgage Loan(s) shall be fully
released and the responsibilities of the Investor and the Bailee shall terminate
upon the Investor’s irrevocable payment to the Buyer of an amount (the “Purchase
Amount”) equal to the greater of (1) the purchase price for the Mortgage
Loan(s) agreed to by the Investor and the Seller and (2) the Repurchase Price in
respect of the Mortgage Loan(s).  If the Buyer consents to, or otherwise
accepts, the payment of a Purchase Amount for the Mortgage Loan(s) that is less
than the amount of the outstanding Transactions with respect to the Mortgage
Loan(s), as set forth in clause (2) of the preceding sentence, the Buyer shall
release its interest in the Mortgage Loan(s) only upon full payment of the
remaining outstanding Transactions (as defined in the Repurchase Agreement) with
respect to such Mortgage Loan(s).  All payments by the Investor shall be
remitted via federal funds pursuant to the following wire transfer instructions:

 

 

[BANK]

 

ABA#

 

A/C#

 

Account #

 

By acceptance of the Mortgage Loan Documentation on behalf of the Investor, the
Bailee and the Investor each agrees to be bound by the terms of this letter
(regardless of whether the Bailee or the Investor has executed same).  In the
event of any inconsistency between the provisions of this letter and the
provisions of any other instrument or document delivered by the Buyer to the
Bailee or Investor with this letter or in connection with the Mortgage Loan(s),
including, without limitation, any “release” or similar document, the provisions
of this letter shall control.

 

 

Sincerely,

 

 

 

METLIFE BANK, N.A.,

 

as Buyer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. C-2

--------------------------------------------------------------------------------


 

IRREVOCABLY ACKNOWLEDGED AND AGREED TO:

 

 

 

[INVESTOR]

 

 

 

BY:

 

 

 

 

 

 

TITLE:

 

 

 

 

 

DATE:

 

 

 

IRREVOCABLY ACKNOWLEDGED AND AGREED TO:

 

 

 

[BAILEE]

 

 

 

BY:

 

 

 

 

 

 

TITLE:

 

 

 

 

 

DATE:

 

 

Exh. C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SECTION 7 CERTIFICATE

 

Reference is hereby made to the Master Repurchase Agreement dated as of [    ],
20[  ] (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), among [                      ](the “Seller”) and MetLife
Bank, N.A. (the “Buyer”).  Pursuant to the provisions of Section 7 of the
Agreement, the undersigned hereby certifies that:

 

1.                                       It is a        natural individual
person,          treated as a corporation for U.S. federal income tax purposes,
         disregarded for federal income tax purposes (in which case a copy of
this Section 7 Certificate is attached in respect of its sole beneficial owner),
or          treated as a partnership for U.S. federal income tax purposes (one
must be checked).

 

2.                                       It is the beneficial owner of amounts
received pursuant to the Agreement.

 

3.                                       It is not a bank, as such term is used
in section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), or the Agreement is not, with respect to the undersigned, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of such section.

 

4.                                       It is not a 10 percent shareholder of
Seller within the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code.

 

5.                                       It is not a controlled foreign
corporation that is related to Seller within the meaning of section
881(c)(3)(C) of the Code.

 

6.                                       Amounts paid to it under the Facility
Documents are not effectively connected with its conduct of a trade or business
in the United States.

 

 

[NAME OF UNDERSIGNED]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:

 

,

 

 

Exh. D-1

--------------------------------------------------------------------------------

 


 

EXHIBIT E

 

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Seller hereby irrevocably constitutes and
appoints Buyer and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion:

 

(a)           to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due with
respect to any assets (the “Repurchase Assets”) conveyed to Buyer under the
Master Repurchase Agreement dated as of                           , between
[SELLER] (the “Seller”), MetLife Bank, N.A. (the “Buyer”), [GUARANTOR, IF ANY],
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by Buyer for the purpose of
collecting any and all such moneys due with respect to any other Repurchase
Assets whenever payable;

 

(b)           to pay or discharge taxes and Liens levied or placed on or
threatened against the Repurchase Assets;

 

(c)           to direct any party liable for any payment under any Repurchase
Assets to make payment of any and all moneys due or to become due thereunder
directly to Buyer or as Buyer shall direct;

 

(d)           to ask or demand for, collect, receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Repurchase Assets;

 

(e)           to sign and endorse any invoices, assignments, verifications,
notices and other documents in connection with any Repurchase Assets;

 

(f)            to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Repurchase Assets or any proceeds thereof and to enforce any other right in
respect of any Repurchase Assets;

 

(g)           to defend any suit, action or proceeding brought against Seller
with respect to any Repurchase Assets;

 

(h)           to settle, compromise or adjust any suit, action or proceeding
described in clause (g) above and, in connection therewith, to give such
discharges or releases as Buyer may deem appropriate; and

 

(i)            generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any Repurchase Assets as fully and completely
as though Buyer were the absolute owner thereof for all purposes, and to do, at
Buyer’s option and Seller’s expense, at any time, and from time to time, all
acts and things which Buyer deems necessary to protect, preserve or realize upon
the Repurchase Assets and Buyer’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as Seller might do; to effectuate a
transfer of servicing with respect to the Repurchase Assets; and for the purpose
of carrying out the transfer of servicing with respect to the Repurchase Assets
and Mortgage Loans from Seller to a successor servicer appointed by Buyer in its
sole discretion and to take

 

Exh. E-1

--------------------------------------------------------------------------------


 

any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish such transfer of
servicing, and, without limiting the generality of the foregoing, Seller hereby
gives Buyer the power and right, on behalf of Seller, without assent by Seller,
to, in the name of Seller or its own name, or otherwise, prepare and send or
cause to be sent “good-bye” letters to all mortgagors under the Repurchase
Assets and Mortgage Loans, transferring the servicing of the Repurchase Assets
and Mortgage Loans to a successor servicer appointed by Buyer in its sole
discretion.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.

 

Exh. E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed this        day of [     ], 20[  ].

 

 

 

[SELLER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exh. E-3

--------------------------------------------------------------------------------


 

STATE OF [                  ]

)

 

 

)

ss.:

COUNTY OF [           ]

)

 

 

On the                          day of [        ], 20[  ] before me, a Notary
Public in and for said State, personally appeared
                                                                                                       ,
known to me to be [                                                        ] of
[Seller], the entity that executed the within instrument and also known to me to
be the person who executed it on behalf of said entity, and acknowledged to me
that such entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.

 

 

 

 

Notary Public

 

My Commission expires

 

 

 

Exh. E-4

--------------------------------------------------------------------------------